      Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 1 of 182




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

NATIONAL PRESS PHOTOGRAPHERS               §
ASSOCIATION, et al.,                       §
                                           §
           Plaintiffs,                     §
v.                                         §        CIVIL ACTION NO.
                                           §        1:19-cv-00946-RP
STEVEN MCCRAW, et al.,                     §
                                           §
           Defendants.                     §


            PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT


                                      James A. Hemphill
                                      Texas State Bar No. 00787674
                                      Graves, Dougherty, Hearon & Moody, P.C.
                                      401 Congress Ave., Suite 2700
                                      Austin, Texas 78701
                                      Tel: (512) 480-5762
                                      Fax: (512) 536-9907
                                      jhemphill@gdhm.com

                                      Leah M. Nicholls (pro hac vice)
                                      DC Bar No. 982730
                                      Public Justice P.C.
                                      1620 L Street NW, Suite 630
                                      Washington, DC 20036
                                      Tel: (202) 797-8600
                                      lnicholls@publicjustice.net

                                      David A. Schulz (pro hac vice)
                                      NY State Bar No. 1514751
                                      Media Freedom and Information
                                           Access Clinic
                                      Yale Law School
                                      127 Wall Street
                                      New Haven, CT 06511
                                      Tel: (212) 850-6103
                                      Fax: (212) 223-1942
                                      david.schulz@yale.edu
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 2 of 182




                              Mickey H. Osterreicher (pro hac vice
                                    pending)
                              New York State Bar No. 2938678
                              General Counsel
                              National Press Photographers Association
                              Finnerty Osterreicher & Abdulla
                              70 Niagara Street
                              Buffalo, NY 14202
                              Tel: (716) 983-7800
                              Fax: (716) 608-1509
                              lawyer@nppa.org

                              Alicia Wagner Calzada
                              Texas State Bar No. 24076296
                              Deputy General Counsel
                              National Press Photographers Association
                              Alicia Wagner Calzada, PLLC
                              12023 Radium, Suite B1
                              San Antonio, TX 78216
                              Tel: (210) 825-1449
                              Alicia@calzadalegal.com
            Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 3 of 182




                                                   TABLE OF CONTENTS

TALE OF AUTHORITIES ........................................................................................................... iii

PRELIMINARY STATEMENT ..................................................................................................... 1

STATEMENT OF FACTS .............................................................................................................. 2

A.        The Value of Drones to Journalists ..................................................................................... 2

B.        The Texas Law Restricting Drone Use................................................................................ 6

C.        Plaintiffs and the Effects of Chapter 423 on Their Newsgathering ..................................... 8

D.        Procedural Posture ............................................................................................................. 12

STANDARD OF REVIEW ........................................................................................................... 13

ARGUMENT................................................................................................................................. 14

I.        CHPATER 423 VIOLATES THE FIRST AMENDMENT .............................................. 14

          A.         Chapter 423 Is Subject to Strict Scrutiny .............................................................. 15

                     1.         Chapter 423 imposes content-based restrictions, triggering
                                strict scrutiny ............................................................................................. 15

                                a.         The Surveillance Provisions are speaker-based
                                           restrictions ..................................................................................... 16

                                b.         The Surveillance and No-Fly Provisions discriminate
                                           based on content ............................................................................ 17

                     2.         Chapter 423 significantly inhibits newsgathering,
                                independently triggering strict scrutiny ..................................................... 18

          B.         The Surveillance and No-Fly Provisions Cannot Survive Strict
                     Scrutiny .................................................................................................................. 21

                     1.         The Surveillance and No-Fly Provisions are not “actually
                                necessary” to protect a compelling interest ............................................... 21

                     2.         The Surveillance and No-Fly Provisions are not narrowly
                                tailored ....................................................................................................... 23

                                a.         The Surveillance and No-Fly Provisions are
                                           overinclusive and unconstitutionally overbroad ............................ 23




                                                                        i
            Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 4 of 182




                                b.          The Surveillance and No-Fly Provisions are
                                            underinclusive ................................................................................ 25

          C.         Even Under Intermediate Scrutiny, the No-Fly Provisions Should Be
                     Struck ..................................................................................................................... 27

II.       THE SURVEILLANCE AND NO-FLY PROVISIONS ARE
          UNCONSTITUTIONALLY VAGUE .............................................................................. 28

          A.         Vague Terms in Both Provisions Fail to Provide Notice to
                     Newsgatherers ....................................................................................................... 29

                     1.         The term “surveillance” is unconstitutionally vague ................................. 30

                     2.         The term “commercial” is unconstitutionally vague ................................. 32

          B.         Chapter 423’s Vagueness Makes It Susceptible to Discretionary
                     Enforcement........................................................................................................... 33

III.      PLAINTIFFS HAVE STANDING TO CHALLENGE CHAPTER 423 .......................... 34

          A.         Plaintiff Pappalardo’s First Amendment Injury Gives Him Standing ................... 34

          B.         Plaintiff NPPA and TPA Have Associational Standing ........................................ 35

          C.         Plaintiffs NPPA and TPA Also Have Organizational Standing ............................ 37

CONCLUSION ............................................................................................................................. 38




                                                                       ii
            Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 5 of 182




                                               TABLE OF AUTHORITIES

Cases                                                                                                                          Page(s)

ACLU of Ill. v. Alvarez,
  679 F.3d 583 (7th Cir. 2012) ................................................................................... 1, 12, 16, 19

Anderson v. Liberty Lobby, Inc.,
   477 U.S. 242 (1986) ................................................................................................................ 13

Arizona Free Enterprise Club’s Freedom Club PAC v. Bennett,
    564 U.S. 721 (2011) ................................................................................................................ 21

Barr v. American Association of Political Consultants,
   140 S. Ct. 2335 (2020)....................................................................................................... 17, 18

Branzburg v. Hayes,
   408 U.S. 665 (1972) ................................................................................................................ 19

Brown v. Entertainment Merchants Association,
   564 U.S. 786 (2011) .................................................................................................... 21, 23, 26

Celotex Corp. v. Catrett,
   477 U.S. 317 (1986) ................................................................................................................ 13

Citizens United v. F.E.C.,
    558 U.S. 310 (2010) .......................................................................................................... 16, 17

Cohen v. Cowles Media Co.,
   501 U.S. 663 (1991) ................................................................................................................ 18

Consolidated Edison Co. of New York v. Public Service Commission of New York,
   447 U.S. 530 (1980) ................................................................................................................ 23

Ctr. for Individual Freedom v. Carmouche,
    449 F.3d 655 (5th Cir. 2006) ................................................................................................... 14

Davis v. East Baton Rouge Parish School Bd.,
   78 F.3d 920 (5th Cir. 1996) ..................................................................................................... 20

In re Express-News Corp.,
    695 F.2d 807 (5th Cir. 1982) ................................................................................................... 20

FCC. v. Fox TV Stations, Inc.,
  567 U.S. 239 (2012) ................................................................................................................ 29

First National Bank of Boston v. Bellotti,
    435 U.S. 765 (1978) ................................................................................................................ 20



                                                                    iii
            Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 6 of 182




Globe Newspaper Co. v. Superior Court,
   457 U.S. 596 (1982) .................................................................................................... 14, 19, 20

Grayned v. City of Rockford,
   408 U.S. 104 (1972) ................................................................................................................ 29

Howard Gault Co. v. Tex. Rural Legal Aid, Inc.,
  848 F.2d 544 (5th Cir. 1988) ................................................................................................... 29

Hunt v. Washington State Apple Advertising Commission,
   432 U.S. 333 (1977) .......................................................................................................... 35, 37

International Society for Krishna Consciousness v. Eaves
    601 F.2d 809 (5th Cir. 1979) ................................................................................................... 29

Kolender v. Lawson,
   461 U.S. 352 (1983) ................................................................................................................ 33

Lakewood v. Plain Dealer Publishing Co.,
   486 U.S. 750 (1988) ................................................................................................................ 34

Morgan v. Swanson,
  659 F.3d 359 (5th Cir. 2011) ................................................................................................... 16

Morse v. Frederick,
  551 U.S. 393 (2007) ................................................................................................................ 16

Price v. Barr,
    CV 19-3672 (CKK), 2021 WL 230135 (D.D.C. Jan. 22, 2021).............................................. 18

R. A. V. v. St. Paul,
    505 U.S. 377 (1992) ................................................................................................................ 15

Reagan National Advertising of Austin, Inc. v. City of Austin,
   972 F.3d 696 (5th Cir. 2020) ....................................................................................... 14, 16, 18

Reed v. Town of Gilbert,
   576 U.S. 155 (2015) ......................................................................................................... passim

Republican Party of Minn. v. White,
   536 U.S. 765 (2002) .......................................................................................................... 23, 24

Reynolds v. Middleton,
   779 F.3d 222 (4th Cir. 2015) ................................................................................................... 21

Richmond Newspapers, Inc. v. Virginia,
   448 U.S. 555 (1980) ................................................................................................................ 19




                                                                    iv
            Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 7 of 182




Roark & Hardee LP v. City of Austin,
   522 F.3d 533 (5th Cir. 2008) ............................................................................................. 28, 31

SEIU, Local 5 v. City of Houston,
   595 F.3d 588 (5th Cir. 2010) ................................................................................................... 29

Shields v. Babbitt,
    229 F. Supp. 2d 638 (2000) ..................................................................................................... 35

Simon & Schuster, Inc. v. Members of N.Y. State Crime Victims Bd.,
   502 U.S. 105 (1991) .......................................................................................................... 15, 16

Smith v. Goguen,
   415 U.S. 566 (1975) ................................................................................................................ 34

Sorrell v. IMS Health Inc.,
   564 U.S. 552 (2011) .................................................................................................... 14, 16, 18

Turner v. Driver,
   848 F.3d 678 (5th Cir. 2017) ....................................................................................... 16, 20, 24

United Food & Commercial Workers Union Local 751 v. Brown Grp.,
   517 U.S. 544 (1996) .......................................................................................................... 35, 37

United States v. Alvarez,
   567 U.S. 709 (2012) ................................................................................................................ 21

United States v. O’Brien,
   391 U.S. 367 (1968) .......................................................................................................... 27, 28

United States v. Playboy Entertainment Group, Inc.,
   529 U.S. 803 (2000) ................................................................................................................ 21

United States v. Stevens,
   559 U.S. 460 (2010) ................................................................................................................ 25

United States v. Williams,
   553 U.S. 285 (2008) ................................................................................................................ 25

Valenzuela v. Aquino,
   853 S.W.2d 512 (Tex. 1993) ................................................................................................... 22

Washington State Grange v. Washington State Republican Party,
  552 U.S. 442 (2008) ................................................................................................................ 25

Williams-Yulee v. Florida Bar,
   575 U.S. 433 (2015) ................................................................................................................ 14




                                                                    v
             Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 8 of 182




Women’s Medical Center v. Bell,
  248 F.3d 411 (5th Cir. 2001) ................................................................................. 28, 29, 30, 34

Statutes

TEX. GOV’T CODE § 423.002 .................................................................................................. passim

TEX. GOV’T CODE § 423.003 ................................................................................... 6, 17, 24, 28, 38

TEX. GOV’T CODE § 423.004 ..................................................................................................... 6, 38

TEX. GOV’T CODE § 423.0045 ................................................................................................ passim

TEX. GOV’T CODE § 423.0046 ....................................................................................... 7, 27, 32, 38

TEX. GOV’T CODE § 424.051 ................................................................................................... 22, 27

TEX. GOV’T CODE § 424.052 ................................................................................................... 22, 27

TEX. PENAL CODE § 21.15 ............................................................................................................. 22

TEX. PENAL CODE § 12.22 ............................................................................................................... 6

TEX. PENAL CODE § 12.23 ............................................................................................................... 6

Other Authorities

14 C.F.R. pt. 107..................................................................................................................... passim

Amazon Prime Air, Amazon.com ................................................................................................. 26

CAMBRIDGE ACADEMIC CONTENT DICTIONARY ............................................................................ 32

Commercial, BLACK’S LAW DICTIONARY (11th ed. 2019) ............................................................ 32

Federal Rule of Civil Procedure 56 ............................................................................................... 13

First Amendment .................................................................................................................... passim

Fourteenth Amendment ....................................................................................................... 2, 29, 38

MACMILLAN DICTIONARY ............................................................................................................. 32

Betsy Morris, Amazon is Accused of Violating Kids’ Privacy With Smart
   Speakers, THE WALL STREET JOURNAL, May 9, 2019............................................................. 26

Peggy O’Hare, Aging steel suspected in dam failure at Lake Dunlap, SAN
   ANTONIO EXPRESS-NEWS, May 16, 2019 ................................................................................ 28




                                                                     vi
            Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 9 of 182




Surveillance, AMERICAN HERITAGE DICTIONARY (2019) .............................................................. 30

Surveillance, BLACK’S LAW DICTIONARY (11th ed. 2019) ...................................................... 30, 31

Texas Land Trends, Tex. A&M ..................................................................................................... 24




                                                                vii
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 10 of 182




                                 PRELIMINARY STATEMENT

       This action challenges provisions of Texas Law Chapter 423 that place significant,

unconstitutional restrictions on the ability of Plaintiff journalists to gather and disseminate news

using unmanned aerial vehicles, commonly known as “UAVs” or “drones.” Chapter 423’s

“Surveillance Provisions” ban the use of drones for “surveillance,” a vague term that the statute

does not, and Defendants cannot, define. The law’s “No-Fly Provisions” prohibit the flying of

drones in the vicinity of certain facilities but exempt from the prohibition drones flown for

“commercial” purposes—another vague, undefined term that excludes journalists in many

contexts. Both provisions have a multitude of exceptions that impermissibly discriminate based

upon the speaker and content of the speech. Journalists like Plaintiffs do not explicitly fall within

any exemption, and the provisions effectively prohibit Plaintiffs from using drones for their

newsgathering.

       Newsgathering is a constitutionally protected activity. As this Court recognized in rejecting

Defendants’ motions to dismiss, newsgathering is “necessarily included within the First

Amendment’s guarantee of speech and press rights as a corollary of the right to disseminate the

resulting recording.” Order on Motions to Dismiss, ECF No. 52, at 18 (quoting ACLU of Ill. v.

Alvarez, 679 F.3d 583, 595 (7th Cir. 2012)). The Surveillance and No-Fly Provisions trample this

right by depriving journalists of the ability to capture newsworthy images. One journalist—a

member of Plaintiff National Press Photographers Association (“NPPA”) and working for a

newspaper member of Plaintiff Texas Press Association (“TPA”)—was threatened with penalties

under Chapter 423 simply for using a drone to record a newsworthy event from a public place.

Many journalists in Texas now avoid using drones out of fear of violating Chapter 423. The law

chills the speech and reporting of Plaintiffs, their journalist members, and others similarly situated,




                                                  1
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 11 of 182




who would otherwise use drones to exercise their constitutionally protected right to gather and

report the news.

       In denying Defendants’ motions to dismiss, this Court acknowledged the apparent

constitutional infirmities in the Surveillance and No-Fly Provisions and indicated that the statute

was subject to strict scrutiny. See Order at 19, 20, 21-22, 24. The undisputed facts now before the

Court establish that both provisions unconstitutionally impose speaker- and content-based

restrictions, restrain newsgathering, and are impermissibly vague and overbroad. The provisions

violate the Plaintiffs’ First and Fourteenth Amendment rights and should be declared

unconstitutional.

       All but prohibited by the law from any use of drones, journalists in Texas are deprived of

a key tool for reporting on natural and manmade disasters—such as the 2021 freeze, hurricanes,

infrastructure failures, and deadly fires—and for conducting investigations into such important

news stories as the conditions in immigration detention camps. Defendants have no compelling

governmental interest for imposing such severe limitations on First Amendment protected activity;

indeed, the interests they claim Chapter 423 is needed to protect are already fully protected by

other Texas laws, which render the Surveillance and No-Fly Provisions unnecessary as well as

unconstitutional.

       The Court should grant Plaintiffs’ motion for summary judgment, declare the Surveillance

and No-Fly Provisions unconstitutional, and enjoin Defendants from enforcing them.

                                   STATEMENT OF FACTS

A.     The Value of Drones to Journalists

       Drones have rapidly taken on an important role in journalism. Digital media is increasingly

visual, requiring high-quality imagery both to attract readers and to communicate a story to them.

Pappalardo Decl., Pls.’ Ex. 5, ¶ 12 (“Modern media is dependent on strong, unique imagery.”).


                                                2
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 12 of 182




Some of the best and most informative imagery comes from aerial photography, for which “[t]he

adage ‘a picture is worth a thousand words’ is especially apt.” Baranetsky Decl., Pls.’ Ex. 3, ¶ 6;

see also Wade Decl., Pls.’ Ex. 7, ¶ 9; Ramsess Decl., Pls.’ Ex. 6, ¶ 7. Aerial photography, and

drone photography in particular, can “add additional information and important perspective for the

reader—particularly where, for example, a story covers a large area that would be difficult to

visualize or understand without an aerial perspective.” Wade Decl., Pls.’ Ex. 7, ¶ 4; see also

Calzada Decl., Pls.’ Ex. 4, ¶ 14; Calzada Decl. Ex. C, Pls.’ Ex. 4.

       For photographers, drones have several advantages over manned aircraft: their low altitude

“can allow for better images to be made and can provide more information to the viewer,” their

maneuverability “enables better and clearer photography,” and their on-board technology

“stabilizes the camera to make video footage smoother.” Wade Decl., Pls.’ Ex. 7, ¶ 9. By telling

the story better and attracting reader interest, drone reporting can also give a “much-needed

competitive edge” to both publications and freelance journalists. Pappalardo Decl., Pls.’ Ex. 5,

¶¶ 9, 12, 14.

       Given the economic reality of the news industry, drones are often the only option available

for capturing aerial photography. Other options are simply too expensive. For Plaintiff Pappalardo,

a freelance journalist, “[a]ny use of a helicopter would cost significantly more” than he is paid for

an assignment. Pappalardo Decl., Pls.’ Ex. 5, ¶ 13. Even for news organizations, which have faced

years of declining revenue, helicopters or airplanes are far outside their budgets for a typical story.

A helicopter, for instance, costs at least $800 an hour to operate. Calzada Decl., Pls.’ Ex. 4, ¶ 15.

A drone “costs significantly less.” Wade Decl., Pls.’ Ex. 7, ¶ 5.

       Manned aircraft also pose significantly more safety risks for the pilot, passengers, and

people on the ground than drones do. “Several photojournalists have lost their lives in helicopter




                                                  3
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 13 of 182




crashes while attempting to make pictures for a news story.” Wade Decl., Pls.’ Ex. 7, ¶ 20;

Ramsess Decl., Pls.’ Ex. 6, ¶ 8 (listing NPPA articles about specific crashes). “Other people,

including pilots and individuals on the ground, lost their lives in some of the same incidents.”

Calzada Decl., Pls.’ Ex. 4, ¶ 16. For NPPA member Guillermo (“Billy”) Calzada, an experienced

photojournalist, “incidents where photojournalists have died in helicopter crashes while covering

news . . . [are] always a thought on [his] mind” when he needs to use a helicopter for photography.

Calzada Decl., Pls.’ Ex. 4, ¶ 16. On the other hand, the Defendants responsible for statewide law

enforcement said they are not aware of any crashes or accidents involving drones over at least the

past five years. Hemphill Decl. Ex. A, Pls.’ Ex. 1, at 4 (Defendant Mathis’ answers to Plaintiffs’

interrogatories); Hemphill Decl. Ex. B at 4 (Defendant McCraw’s answers to Plaintiffs’

interrogatories).

       Around the world, journalists “have adopted drones as valuable tools in their reporting,

adding depth and perspective to their coverage of important news stories.” Ramsess Decl., Pls.’

Ex. 6, ¶ 18. Drone images help audiences understand a broad range of stories including

construction on public projects, feature stories, infrastructure, natural and manmade disasters.

Images taken by declarants in this case show how drone photography adds important information

and perspective to a news article. For example:




                                                  4
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 14 of 182




Calzada Decl., Pls.’ Ex. 4, ¶¶ 7-14 (apartment fire), ¶ 22 (dam failure); see also Wade Decl. Pls.’

Ex. 7, ¶ 17 (community garden); Wade Decl., Pls.’ Ex. 7, ¶ 22 (construction of Globe Life Field


                                                5
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 15 of 182




in Arlington, Texas); Calzada Decl., Pls.’ Ex. 4, ¶ 18 (Texas winter freeze). Without drones,

images such as these, and the information they convey, are just not possible.

B.     The Texas Law Restricting Drone Use

       As passed in 2013 and amended in 2015, Chapter 423 contains two sets of provisions at

issue. First, Sections 423.002, 423.003, 423.004, and 423.006 (collectively, the “Surveillance

Provisions”) are directly aimed at photography; they make it unlawful to use a drone to capture an

image of a person or a privately owned property with the “intent to conduct surveillance.” Doing

so is a Class C misdemeanor, punishable by a fine up to $500. TEX. GOV’T CODE § 423.003; TEX.

PENAL CODE § 12.23. Displaying or distributing the image is a Class B misdemeanor, punishable

by up to 180 days in jail and a $2,000 fine. TEX. GOV’T CODE § 423.004(b); TEX. PENAL CODE

§ 12.22. Each image a person possesses, displays or distributes is a separate offense. TEX. GOV’T

CODE § 423.004(c).

       The statute does not define “surveillance.” As a result, when asked in discovery whether

capturing images by drone for purposes of journalism would constitute “surveillance,” two of the

defendants could not say. They responded that it was “ultimately a question of law for the Court

and, in the context of an individual criminal proceeding, dependent on factual determinations by a

jury,” adding that journalism “may or may not constitute ‘surveillance’ as used in Chapter 423.”

Hemphill Decl. Ex. A, Pls.’ Ex. 1, at 8 (Mathis’ answers to interrogatories); Hemphill Decl. Ex. B

at 8 (McCraw’s answers to interrogatories). In testimony submitted to a Senate committee in 2020,

Defendant McCraw’s agency, the Texas Department of Public Safety stated that “[b]ecause Texas

Government Code 423.003 does not define ‘surveillance,’ it can be argued that anything not

specifically listed in 423.002 would be conducting surveillance in violation of 423.003.” Hemphill




                                                6
         Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 16 of 182




Decl. Ex. D, Pls.’ Ex. 1, at 6 (Texas Department of Public Safety, Testimony in Response to Senate

Committee on Business & Commerce Request for Information of September 18, 2020).

        The Surveillance Provisions include an extensive list of exceptions permitting certain

groups of people to use drones in ways that the law otherwise prohibits, so long as they do it in

connection with their professional or academic work. Those exceptions apply to, among others,

professors, college students, real estate brokers, pipeline operators, land surveyors, engineers, and

insurance underwriters. TEX. GOV’T CODE §§ 423.002(a)(1), (13), (16), (19), (20), (21)(A). There

is no exception for journalists.1 The Surveillance Provisions also exempt anyone who captures an

image “from a height no more than eight feet above ground level in a public place.” TEX. GOV’T

CODE § 423.002(a)(14).

        Second, Sections 423.0045 and 423.0046 (collectively, the “No-Fly Provisions”) make it

unlawful to fly drones over a broad range of facilities at less than 400 feet above the ground,

including over sports arenas, correctional facilities, animal feedlots, oil and gas drilling sites and

pipelines, and petroleum and alumina refineries.2 Read alongside FAA regulations that prohibit

flying drones higher than 400 feet, the No-Fly Provisions bar any drone use (including for

photography) over the sites they single out. An offense under the No-Fly Provisions is a Class B

misdemeanor, rising to a Class A misdemeanor for repeat offenders. TEX. GOV’T CODE

§§ 423.0045(d), 423.0046(d); 14 C.F.R. § 107.51 (“The altitude of the small unmanned aircraft

cannot be higher than 400 feet above ground level.”).


1
  An exception for journalists was included in the Texas Senate bill in 2013, but it was removed after
passage.     Conference      Committee      Report,    H.B.    912      (May      25,     2013)      at     18,
http://www.lrl.state.tx.us/scanned/83ccrs/hb0912.pdf#navpanes=0. An exception for journalists was again
proposed in the 2017 legislative session, but it did not pass. S.B. 839, Sess. 85(R), (Tex. 2017)
https://capitol.texas.gov/BillLookup/History.aspx?LegSess=85R&Bill=SB839.
2
  In the 2021 session, the Texas legislature added airports and military installations to the list of “critical
infrastructure facilit[ies]” where drone flying is prohibited. S.B. 149, Sess. 87(R), (Tex. 2021)
https://capitol.texas.gov/BillLookup/History.aspx?LegSess=87R&Bill=SB149.


                                                      7
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 17 of 182




       The No-Fly Provisions contain an exemption permitting anyone flying a drone for

“commercial” purposes to fly over the designated sites. But neither the statute nor the Defendants

define what “commercial” means. Complicating matters, in the photography industry, the

definition of “commercial” photography excludes journalism and other editorial photography.

Ramsess Decl., Pls.’ Ex. 6, ¶ 5; Wade Decl., Pls.’ Ex. 7, ¶ 11.

       Texas Legislators who passed Chapter 423 were well aware that these provisions would

impede journalists. The House’s analysis acknowledged the concerns of opponents that it would

“hinder free speech and a free press” because drones have become “an increasingly practical and

inexpensive way to take aerial photographs for news gathering purposes.” House Bill Analysis for

HB 912 (May 7, 2013) at 6.3

C.     Plaintiffs and the Effects of Chapter 423 on Their Newsgathering

       Plaintiffs are an independent journalist who owns and uses a drone in Texas and

organizations that represent the interests of visual journalists in Texas and nationwide.

       Plaintiff Joseph Pappalardo is a Texas resident and award-winning freelance journalist who

has worked for newspapers across Texas, from the Dallas Observer to the Corpus Christi Caller-

Times. Pappalardo Decl., Pls.’ Ex. 5, ¶ 2. He is currently a contributing editor for Popular

Mechanics. Pappalardo Decl., Pls.’ Ex. 5, ¶ 2. He owns an FAA-registered drone, and he maintains

a Part 107 Remote Pilot’s Certificate.4 Pappalardo Decl., Pls.’ Ex. 5, ¶¶ 3, 4. Because of Chapter

423, he has avoided using his drone to capture images in Texas for such newsworthy stories as

events related to Hurricane Harvey, the removal of homeless encampments, the way gridlock

hampers emergency responders, and illegal poaching in urban areas. Pappalardo Decl., Pls.’ Ex. 5,


3
  https://hro.house.texas.gov/pdf/ba83r/hb0912.pdf#navpanes=0.
4
  Part 107 refers to the FAA regulation concerning the operation of small drones. 14 C.F.R. § 107.1(a).
Federal law requires those who wish to fly a drone for non-hobby purposes to have a current Part 107
remote pilot's certificate in order to operate in the national airspace.


                                                  8
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 18 of 182




¶ 14. Pappalardo fears that “using a [drone] for journalistic purposes would put [him] at risk of

criminal penalties and subject [him] to liability in a civil lawsuit.” Pappalardo Decl., Pls.’ Ex. 5,

¶ 5.

       Plaintiff National Press Photographers Association is the nation’s leading professional

organization for visual journalists. Ramsess Decl., Pls.’ Ex. 6, ¶ 4. Its membership includes news

photographers from print, television, and electronic media, including about 300 members in the

State of Texas. Ramsess Decl., Pls.’ Ex. 6, ¶ 4. In response to the passage of Chapter 423, NPPA’s

two counsel have had to divert their time to counteracting the ongoing impact of the law rather

than addressing other matters that the NPPA board has prioritized. Ramsess Decl., Pls.’ Ex.

6, ¶ 11-12. Among other things, NPPA’s attorneys have researched potential First Amendment

and preemption defenses in case a member is charged criminally or sued civilly based on a

violation of Chapter 423, spoken and written publicly about the law’s impact on journalists and

how they could minimize the risks it creates, and communicated with lawmakers regarding

Chapter 423 and potential amendments. Ramsess Decl., Pls.’ Ex. 6, ¶ 16. NPPA has spent hours

counseling the heads of photography departments and news organizations as well as individual

photographers and members about Chapter 423 compliance. Ramsess Decl., Pls.’ Ex. 6, ¶ 16; see

also Baranetsky Decl., Pls.’ Ex. 3, ¶ 15 (general counsel at The Center for Investigative Reporting

describing her consultation with an NPPA attorney). All of these activities have prevented NPPA’s

attorneys from spending time on other efforts that further the broader mission and vision of NPPA.

Ramsess Decl., Pls.’ Ex. 6, ¶ 12, 16-17.

       Plaintiff Texas Press Association (“TPA”), “the voice of the Texas newspaper industry,”

is one of the nation’s oldest and largest newspaper trade organizations. Baggett Decl., Pls.’ Ex. 2,

¶ 2. Its members include the San Antonio Express-News, the Dallas Morning News, the Austin




                                                 9
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 19 of 182




American-Statesman, the Fort Worth Star-Telegram, and more than 400 other newspapers across

the State. Baggett Decl., Pls.’ Ex. 2, ¶ 2. Chapter 423 has led some of those newspapers “to avoid

the use of drone photography.” Baggett Decl., Pls.’ Ex. 2, ¶ 3.

       The record before the Court reflects the impact on Plaintiffs and on the members of NPPA

and TPA. For example, Brandon Wade is an experienced freelance news photographer and a

member of the NPPA. Wade Decl., Pls.’ Ex. 7, ¶¶ 2-3. His clients include TPA member

newspapers The Dallas Morning News and the Fort Worth Star-Telegram. Wade Decl., Pls.’ Ex.

7, ¶ 2; Baggett Decl., Pls.’ Ex. 2, ¶ 2. He has an FAA Part 107 certificate to fly small drones in the

National Airspace System. Wade Decl., Pls.’ Ex. 7, ¶ 6. He estimates that he has lost thousands of

dollars in income from not being able to use his drone for news assignments because of the risk of

Chapter 423 enforcement. Wade Decl., Pls.’ Ex. 7, ¶ 15. Among other things, he could not use a

drone to record construction of the new Texas Rangers ballpark for the Fort Worth Star-Telegram

because the Rangers refused to allow him to shoot drone footage for newsgathering, although the

Rangers hired him to do the exact same type of drone photography for their own commercial

purposes. Wade Decl., Pls.’ Ex. 7, ¶¶ 22-26. As a result of that one incident, he lost thousands of

dollars in income. Wade Decl., Pls.’ Ex. 7, ¶ 27. Wade’s client The Dallas Morning News has

refused to publish his drone images or video footage and has barred him from shooting drone

photos while on assignment for them because of Chapter 423. Wade Decl., Pls.’ Ex. 7, ¶¶ 14-17.

Another client, The Center for Investigative Reporting, decided not to publish video from his drone

and instructed him to limit his drone photography. Wade Decl., Pls.’ Ex. 7, ¶ 31; Baranetsky Decl.,

Pls.’ Ex. 3, ¶¶ 18-19.

       Guillermo Calzada, a professional photojournalist for more than three decades, is both a

member of NPPA and an employee of TPA member San Antonio Express-News. Calzada Decl.,




                                                 10
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 20 of 182




Pls.’ Ex. 4, ¶ 2; Baggett Decl., Pls.’ Ex. 2, ¶ 2. Calzada was threatened with prosecution for using

his drone for newsgathering. Calzada Decl., Pls.’ Ex. 4, ¶ 10. On July 24, 2018, four days after an

apartment fire in San Marcos, Texas, that killed five people, Calzada was assigned to record the

scene for the Express-News. Calzada Decl., Pls.’ Ex. 4, ¶ 8. He arrived at the site, confirmed there

were no flight restrictions in the area, and filed his flight with the FAA. Calzada Decl., Pls.’ Ex.

4, ¶ 8. Calzada—who has an FAA Part 107 certificate that qualifies him to operate small drones

in the National Airspace System—flew his FAA-registered drone from a public place and never

crossed the yellow “do not cross” perimeter tape that surrounded the fire site. Calzada Decl., Pls.’

Ex. 4, ¶¶ 5, 8. He flew the drone at an altitude of about 90 feet for three or four minutes. Id. Despite

his caution, Calzada was soon approached by Alcohol Tobacco and Firearms (ATF) agents and

local police, who claimed that he had “violated state law by taking pictures” and if he “published

the photos, [he] would be violating state law again.” Calzada Decl., Pls.’ Ex. 4, ¶¶ 9-10.

        As an employee of the newspaper, Calzada does not own the images he creates or control

whether they are published. Calzada Decl., Pls.’ Ex. 4, ¶ 11. One of the photos he took was

published the next day on the front page of the Express-News, and it has been republished

occasionally in connection with follow-up stories on the fire’s aftermath. Calzada Decl., Pls.’ Ex.

4, ¶¶ 11-12. After the first publication, a tenant of the building, who was out of town on the day of

the fire but whose roommate was killed, emailed Calzada to say “Your photo is the only image

I've seen that comes close to representing how I'm feeling inside right now.” Calzada Decl., Pls.’

Ex. 4, ¶ 14. She added that his drone photo “has somehow helped me in my grieving and healing

process. Your photo has had a profound effect on me and I appreciate you for shooting it and

sharing it.” Calzada Decl., Pls.’ Ex. 4, ¶ 14. Despite the newsgathering and storytelling benefits of

Calzada’s drone photography, he continues to worry that he will be “arrested, fined or sued” as a




                                                  11
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 21 of 182




result, and he has limited his use of drones for newsgathering. Calzada Decl., Pls.’ Ex. 4, ¶¶ 12,

17.

D.     Procedural Posture

       Plaintiffs filed this action on Sept. 26, 2019. Compl., ECF No. 1. Defendants’ motions to

dismiss were denied by the Court on Nov. 30, 2020 in all respects except for a preemption claim.

Order on Motions to Dismiss, ECF No. 52. In finding that Plaintiffs had stated a claim for violation

of their First Amendment rights, this Court noted that “newsgathering and recording . . . ‘is

necessarily included within the First Amendment’s guarantee of speech and press rights.’” Order

at 18 (quoting ACLU of Ill. v. Alvarez, 679 F.3d 583, 595 (7th Cir. 2012)).

       The Court concluded that Plaintiffs “plausibly alleged that the Surveillance Provisions

impermissibly impose content-based restrictions.” Id. at 19. Plaintiffs sufficiently alleged that the

provisions “are burdening expressive conduct.” Id. at 18. The allegations were sufficient to state a

claim that the provisions “apply speaker-based discrimination and are thus content-based” and

subject to strict scrutiny, and that they fail strict scrutiny because they “are not narrowly tailored

to protect” the government’s stated interest. Id. at 18-19. Plaintiffs also plausibly pled the

Surveillance Provisions are unconstitutionally vague, given the “multiple possible broad

dictionary definitions” of surveillance and “no clarity offered from Defendants,” and that they are

“overbroad because they restrict a substantial amount of protected activity.” Id. at 21-22.

       As to the No-Fly Provisions, the Court stated that even assuming Defendants were correct

that the provisions further important government interests unrelated to the suppression of free

expression, Plaintiffs still “adequately pled the No-Fly Provisions are not narrowly tailored.” Id.

at 23. The Court “agree[d] that Plaintiffs have plausibly raised questions as to how these

government interests could be threatened by newsgathering but not by commercial activities [that




                                                 12
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 22 of 182




are exempted from the provisions]. This inconsistent prohibition of UAVs indicates that the No-

Fly Provisions are restricting more speech than necessary to achieve the government’s alleged

interests.” Id. at 24. The Court further held that Plaintiffs sufficiently alleged the No-Fly Provisions

to be unconstitutionally vague and overbroad. Id.

        The Court concluded that the allegations were sufficient to show Plaintiffs Pappalardo and

NPPA have standing to assert these claims. Pappalardo sufficiently alleged that his “newsgathering

activities have been chilled” due to his “reasonable fear of having the Chapter 423 provisions

enforced against him.” Id. at 10. And the Court held the pleadings supported NPPA’s associational

and organizational standing: associational because the First Amendment activities of two of its

members, Calzada and Wade, are chilled by Chapter 423, the interests at stake are germane to

NPPA’s purpose, and the case does not require involvement of the individual members, id. at 11-

12; and organizational because NPPA “diverted resources to counter the effects of the Chapter 423

provisions on its members,” id. at 13.

        Following the Court’s order, the parties engaged in limited document discovery. The case

is now ripe for summary judgment.

                                     STANDARD OF REVIEW

        A party is entitled to summary judgment under Rule 56 if it shows that “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). “Only disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment. Factual disputes that are

irrelevant or unnecessary will not be counted.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). Once the movant has met its burden, the non-movant must “go beyond the pleadings . . .

[to] designate specific facts showing that there is a genuine issue for trial.” Celotex Corp. v. Catrett,

477 U.S. 317, 324 (1986) (internal quotations omitted). Summary judgment is particularly suited


                                                   13
          Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 23 of 182




for facial constitutional challenges such as this one, because “a facial challenge to the

constitutionality of a statute presents a pure question of law.” Ctr. for Individual Freedom v.

Carmouche, 449 F.3d 655, 662 (5th Cir. 2006).

                                           ARGUMENT

I.        CHAPTER 423 VIOLATES THE FIRST AMENDMENT

          Chapter 423’s Surveillance and No-Fly Provisions unconstitutionally restrain journalists

from gathering the news and communicating that news to their readers. Chapter 423 is subject to

strict scrutiny because it imposes content-based discrimination. Sorrell v. IMS Health Inc., 564

U.S. 552, 564 (2011). In some circumstances, a drone photo taken by a journalist would be illegal

while the exact same photo taken by someone in a variety of other groups, such as a student or

professor, would not be; in other circumstances, a drone photo’s legality would depend entirely on

its content. This is classic speaker and content discrimination that must be subjected to strict

scrutiny and is permissible only for the most compelling of reasons. None exists here. Additionally,

the statute’s substantial restriction on journalists’ ability to gather and report the news presents an

independent need for strict scrutiny. Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 607

(1982).

          The Fifth Circuit has described strict scrutiny as “a hard standard to meet.” Reagan Nat’l

Advert. of Austin v. City of Austin, 972 F.3d 696, 709 (5th Cir. 2020). Strict scrutiny in First

Amendment cases is particularly demanding, and the Supreme Court has “emphasized that it is the

rare case in which a State demonstrates that a speech restriction is narrowly tailored to serve a

compelling interest.” Williams-Yulee v. Fla. Bar, 575 U.S. 433, 444 (2015) (internal quotations

omitted). This is not such a rare case.




                                                  14
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 24 of 182




       Chapter 423 does not survive strict scrutiny because it is neither actually necessary to

protect a compelling government interest nor narrowly tailored to do so. The government’s

asserted interests in privacy and public safety are already adequately protected by other statutes

and regulations, and Defendants’ own use of those other laws shows they are sufficient to deal

with errant drone operators. Moreover, Chapter 423 is not narrowly tailored to protect privacy and

safety, even if some need existed, because its provisions are both under- and over-inclusive: they

don’t prohibit some activity that implicates the state’s claimed interests, and they prohibit other

activity that does not. For the same reasons Chapter 423 is over-inclusive, it is also

unconstitutionally overbroad—yet another reason it should be struck down.

       The Surveillance and No-Fly Provisions plainly fail to meet strict scrutiny and therefore

cannot be permitted to stand under the First Amendment. The Court should declare Chapter 423

unconstitutional and enjoin its enforcement.

       A. Chapter 423 Is Subject to Strict Scrutiny

       Chapter 423 is subject to strict scrutiny for two independent reasons: (1) the Surveillance

Provisions are content- and speaker-based restrictions, and (2) both the Surveillance and No-Fly

Provisions more than incidentally impair the ability of journalists to gather and report the news.

               1. Chapter 423 imposes content-based restrictions, triggering strict scrutiny

       The Surveillance Provisions of Chapter 423 impose content-based restrictions because they

treat journalists differently than other speakers, and both the Surveillance and No-Fly Provisions

discriminate based on the content of a drone image itself. It is well established that such content-

based restrictions “are presumptively unconstitutional and may be justified only if the government

proves that they are narrowly tailored to serve compelling state interests.” Reed v. Town of Gilbert,

576 U.S. 155, 163 (2015); see also R. A. V. v. St. Paul, 505 U.S. 377, 395 (1992); Simon &




                                                 15
         Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 25 of 182




Schuster, Inc. v. Members of the N.Y. State Crime Victims Bd., 502 U.S. 105, 115 (1991); Reagan

Nat’l Advert., 972 F.3d at 709.

                        a. The Surveillance Provisions are speaker-based restrictions

        Any law that favors some speakers over others “strikes at the very heart of the First

Amendment.” Morgan v. Swanson, 659 F.3d 359, 401 (5th Cir. 2011) (citing Morse v. Frederick,

551 U.S. 393, 423 (2007) (Alito, J., concurring)). That is because “[s]peech restrictions based on

the identity of the speaker are all too often simply a means to control content.” Citizens United v.

FEC, 558 U.S. 310, 340 (2010). Therefore, a law that “disfavors” certain speakers is treated as a

content-based regulation and subjected to strict scrutiny. Sorrell, 564 U.S. at 564-65; see Order at

18-19 (“A regulation of speech is content-based if it . . . discriminates between speakers in a way

that ‘disfavors’ certain speakers from exercising their First Amendment rights.”).

        The Surveillance Provisions of Chapter 423 plainly favor certain speakers.5 Among others,

a “professor,” “student,” “professional engineer,” or “employee of an insurance company” who

takes a proscribed image with a drone is exempted from the statute’s restrictions, yet a journalist

who takes the very same image faces criminal and civil liability. TEX. GOV’T CODE § 423.002(a).

Such discriminatory treatment based on speaker identity is inherently suspect, as the Supreme

Court has repeatedly explained.

                [T]he Government may commit a constitutional wrong when by law
                it identifies certain preferred speakers. By taking the right to speak
                from some and giving it to others, the Government deprives the
                disadvantaged person or class of the right to use speech to strive to
                establish worth, standing, and respect for the speaker's voice. . . .


5
  Drone photographers are speakers because the First Amendment protects the act of creating speech in the
same way as the speech itself. “The act of making an audio or audiovisual recording is necessarily included
within the First Amendment's guarantee of speech and press rights as a corollary of the right to disseminate
the resulting recording.” Turner v. Driver, 848 F.3d 678, 689 n.41 (5th Cir. 2017) (quoting ACLU v. Alvarez,
679 F.3d 583, 595 (7th Cir. 2012)). Therefore, “there is no fixed First Amendment line between the act of
creating speech and the speech itself.” Id.


                                                    16
         Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 26 of 182




                The First Amendment protects speech and speaker, and the ideas
                that flow from each.

Citizens United, 558 U.S. at 340–41. The Surveillance Provisions impose this exact harm,

depriving certain groups of drone operators, such as journalists, from freely capturing and

publishing images, even as other groups face no such restrictions. This speaker-based

discrimination requires strict scrutiny. See id.; Barr v. Am. Ass’n of Political Consultants, 140 S.

Ct. 2335, 2347 (2020).

                         b. The Surveillance and No-Fly Provisions discriminate based on content

        Both the Surveillance and No-Fly Provisions are subject to strict scrutiny for the additional

reason that they impose content-based restrictions on speech itself. A law is content-based if it

“‘on its face’ draws distinctions based on the message a speaker conveys.” Reed, 576 U.S. at 163.

Thus, where a town’s sign code treated signs differently depending on whether their contents

concerned how to get to a book club or how to vote in an election, the code was “content based on

its face.” Id. at 164. Here, because the right to capture and publish an image turns on the content

of the image, the law is content-based and requires strict scrutiny.6

        The Surveillance Provisions single out for punishment only those drone images that depict

individuals or private real property. TEX. GOV’T CODE § 423.003(a). While capturing or

distributing an image of public property is permitted, capturing or distributing an image of private

property is prohibited. Id.; see also TEX. GOV’T CODE § 423.002(a)(15); TEX. GOV’T CODE

§ 423.004(a) (making it a crime for a photographer to “possesse[], disclose[], display[],

distribute[], or otherwise use[]” an image they captured via a drone of “an individual or privately

owned real property,” unless an exception applies). The statute includes no exception for the



6
 While speaker-based discrimination is sufficient on its own to require strict scrutiny review and invalidate
Chapter 423, see Order at 19 n.7, content-based discrimination independently requires strict scrutiny.


                                                     17
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 27 of 182




incidental capture or display of images showing private property, even if the drone is flown only

over public property and its camera is pointed at public property. Thus, the only way to know

whether a particular image is legal is by examining the image’s contents. The Supreme Court

encountered a similar situation in Barr, where the legality of a robocall could not be determined

without examining the call’s contents. Barr, 140 S. Ct. at 2346 (plurality opinion) (“A robocall

that says, ‘Please pay your government debt’ is legal. A robocall that says, ‘Please donate to our

political campaign’ is illegal.”). The Court concluded: “That is about as content-based as it gets.”

Id. The same applies here. By subjecting images “to different restrictions” based on whether they

depict private rather than public property, the Surveillance Provisions are facially content-based.

Reed, 576 U. S. at 164.

       The No-Fly Provisions are also content-based because they, too, “define[] regulated speech

by its function or purpose.” Reagan Nat’l Advert., 972 F.3d at 706. When a statute discriminates

against speech based on whether it is commercial or not, that is a content-based restriction. See

Price v. Barr, CV 19-3672 (CKK), 2021 WL 230135, at *10 (D.D.C. Jan. 22, 2021) (restriction

on commercial filming was content-based) (citing Sorrell v. IMS Health Inc., 564 U.S. 552

(2011)). While Chapter 423 disfavors non-commercial speech—unlike in Sorrell and Price, where

commercial speech was disfavored—the principle remains the same: a prohibition that turns on

whether the speech is commercial is a content-based restriction. Id.; Reagan Nat’l Advert., 972

F.3d at 706.

               2. Chapter 423 significantly inhibits newsgathering, independently
                  triggering strict scrutiny

       Freedom to gather and report the news is an essential precondition to a functioning

democracy, so a law that imposes more than an incidental limitation on these activities necessarily

raises First Amendment concerns. See Cohen v. Cowles Media Co., 501 U.S. 663, 669 (1991). As



                                                18
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 28 of 182




the Supreme Court has explained, the First Amendment protects a free press “to ensure that the

individual citizen can effectively participate in and contribute to our republican system of

selfgovernment.” Globe Newspaper Co., 457 U.S. at 604. And “without some protection for

seeking out the news, freedom of the press could be eviscerated.” Richmond Newspapers, Inc. v.

Virginia, 448 U.S. 555, 576 (1980) (quoting Branzburg v. Hayes, 408 U.S. 665, 681 (1972))

(internal quotations omitted). This Court has similarly recognized that newsgathering “is

necessarily included within the First Amendment’s guarantee of speech and press rights as a

corollary of the right to disseminate the resulting recording.” Order at 18 (quoting ACLU of Ill. v.

Alvarez, 679 F.3d 583, 595 (7th Cir. 2012)).

       Simply put, newsgathering is a First Amendment-protected activity, and strict scrutiny of

the Surveillance and No-Fly Provisions is thus independently warranted because their provisions

substantially burden newsgathering. The record before the Court establishes, inter alia, that:

           •   The provisions facially impose near-blanket restrictions against journalists’ use of
               drones. Calzada Decl., Pls.’ Ex. 4, ¶¶ 7-10, 16, 17-19, 21-26; Wade Decl., Pls.’
               Ex. 7, ¶¶ 14-17, 23-27, 29, 30-31; Hemphill Decl. Ex. D, Pls.’ Ex. 1, at 6 (Texas
               Department of Public Safety, Testimony in Response to Senate Committee on
               Business & Commerce Request for Information of September 18, 2020).

           •   News organizations in Texas now avoid publishing drone images for fear of
               prosecution. Wade Decl., Pls.’ Ex. 7, ¶¶ 13-14; Baggett Decl., Pls.’ Ex. 2, ¶ 3;
               Baranetsky Decl., Pls.’ Ex. 3, ¶¶ 19-21.

           •   Journalists in Texas now limit their reporting with drones for fear of violating the
               law. Calzada Decl., Pls.’ Ex. 4, ¶¶ 17, 23; Wade Decl., Pls.’ Ex. 7, ¶¶ 12-13;
               Pappalardo Decl., Pls.’ Ex. 5, ¶ 11.

These fears of prosecution are well founded. Calzada—a member of Plaintiff NPPA and an

employee of a newspaper member of Plaintiff TPA—was specifically threatened with prosecution

under Chapter 423 for using a drone to report on an apartment fire, even though he had taken care

to confirm the absence of temporary flight restrictions and ensured that his drone did not pass

above the yellow “do not cross” tape. Calzada Decl., Pls.’ Ex. 4, ¶ 8. Officers then warned Calzada


                                                19
         Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 29 of 182




that publishing the photographs would “violat[e] state law again.” Calzada Decl., Pls.’ Ex. 4, ¶ 10.

Calzada wants to use a drone for ongoing reporting on a dam failure, but believes doing so will

put him at risk of liability under the No Fly Provisions. Calzada Decl., Pls.’ Ex. 4, ¶¶ 22-23. Wade,

meanwhile, was expressly prohibited by the Texas Rangers from using a drone to report on the

construction of a publicly-funded stadium. Wade Decl., Pls.’ Ex. 7, ¶¶ 22-27.

        Such laws that directly inhibit newsgathering “must be . . . necessitated by a compelling

governmental interest, and . . . narrowly tailored to serve that interest”—i.e., they are subject to

strict scrutiny. Globe Newspaper Co., 457 U.S. at 607. Applying that standard, the Fifth Circuit

has twice vacated court orders that blocked journalists from gathering the news, by preventing

them from interviewing government employees in one case and former jurors in the other. Davis

v. E. Baton Rouge Par. Sch. Bd., 78 F.3d 920, 928-29 (5th Cir. 1996); In re Express-News Corp.,

695 F.2d 807, 808-09 (5th Cir. 1982). Such significant restrictions on newsgathering, the Fifth

Circuit observed, infringe not only the rights of journalists, but also the public’s “right to receive

information.” In re Express-News Corp., 695 F.2d at 809; see also Turner v Driver, 848 F.3d 678,

688 (5th Cir. 2017) (recognizing that the First Amendment “prohibit[s] government from limiting

the stock of information from which members of the public may draw” (quoting First Nat’l Bank

of Boston v. Bellotti, 435 U.S. 765, 783 (1978))).

        The Surveillance and No-Fly Provisions threaten substantially more newsgathering than

the court orders at issue in either Express-News Corp or Davis. Rather than limiting journalists’

access to specific stories, Chapter 423 restricts journalists’ ability to report on newsworthy stories

generally—banning a critical avenue of newsgathering. The Surveillance and No-Fly Provisions

are subject to strict scrutiny for this reason as well.




                                                   20
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 30 of 182




          B. The Surveillance and No-Fly Provisions Cannot Survive Strict Scrutiny

          The Surveillance and No-Fly Provisions fail both of the demanding requirements to meet

strict scrutiny and are, therefore, unconstitutional. To satisfy strict scrutiny, Defendants must

establish that Chapter 423’s restrictions on the gathering and reporting of the news are

(1) “‘actually necessary’ to achieve” a compelling interest, United States v. Alvarez, 567 U.S. 709,

725 (2012) (quoting Brown v. Entm’t Merchs. Ass’n, 564 U.S. 786, 799 (2011)), and (2) “narrowly

tailored to achieve that interest,” Reed, 576 U.S. at 171 (2015) (quoting Ariz. Free Enter. Club’s

Freedom Club PAC v. Bennett, 564 U.S. 721, 734 (2011)). Under the “demanding standard” of

strict scrutiny, “[i]t is rare that a regulation restricting speech because of its content will ever be

permissible.” Brown, 564 U.S. at 799 (quoting United States v. Playboy Entm’t Grp., 529 U.S.

803, 818 (2000)).

                  1. The Surveillance and No-Fly Provisions are not “actually necessary” to
                     protect a compelling interest

          The Surveillance and No-Fly Provisions fail strict scrutiny because they are not actually

necessary to achieve any compelling government interest. For a restriction to be actually necessary,

the government must definitively show that alternative means “would not suffice to achieve its

interest.” Alvarez, 567 U.S. at 726; see Reynolds v. Middleton, 779 F.3d 222, 231 (4th Cir. 2015)

(emphasizing the state must “prove that it actually tried other methods to address the problem”

before enacting a new law that burdens speech). Defendants cannot do so.

          Texas legislators invoked the interests of individual privacy, protection of private property,

and the safety of critical facilities to justify Chapter 423, House Bill Analysis for HB 912 (May 7,

2013) at 5,7 and Defendants have previously cited the same interests, Mot. to Dismiss at 2, 27-28.

They cannot show that Chapter 423 is actually necessary to achieving those interests, however,


7
    https://hro.house.texas.gov/pdf/ba83r/hb0912.pdf#navpanes=0.


                                                   21
         Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 31 of 182




because alternative means enable them to protect the privacy and property of Texans and the safety

of critical facilities.

        Defendants have a variety of tools to protect the privacy and private property of Texans

from overly intrusive or dangerous drone use without Chapter 423. The agencies headed by

Defendants Mathis, Chief of Texas Highway Patrol, and McCraw, Director of Texas Department

of Public Safety, have interacted with drone operators five times since September 2015, and in

each case they relied on Texas’ criminal trespass statute, Texas Penal Code § 30.05(a), or the Texas

Transportation or Administrative Code, rather than Chapter 423. Hemphill Decl. Ex. A, Pls.’ Ex.

1, at 6-7 (Mathis’ answers to interrogatories); Hemphill Decl. Ex. B at 6-7 (McCraw’s answers to

interrogatories). Other laws may also apply when errant drone operators invade legitimate privacy

interests. See, e.g., TEX. PENAL CODE ANN §§ 21.15 - .17 (West 2020) (codifying criminal

prohibitions on invasive visual recording, unlawful disclosure or promotion of intimate visual

material, and voyeurism). Private citizens likewise have a variety of tools to protect their privacy.

If a peeping Tom uses a drone to surreptitiously spy on an individual’s private activities, for

example, a plaintiff could recover under multiple theories, including intrusion upon seclusion. See

Valenzuela v. Aquino, 853 S.W.2d 512, 513 (Tex. 1993).

        Chapter 423 is equally unnecessary to protect safety. If a drone threatens the security of

critical facilities, those facilities already have legal recourse. See TEX. GOV’T CODE §§ 424.051,

424.052 (making it a felony to knowingly damage, impair, or interrupt a critical infrastructure

facility).

        There is simply no evidence of any unprotected interest addressed by Chapter 423.

Lawmakers did not cite a single example of a Texan’s safety or privacy actually being threatened

by drone use prior to the passage of Chapter 423. Any speculative harm that is hypothetically




                                                 22
         Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 32 of 182




unmet by the alternative means available is insufficient to meet the state’s burden. Consol. Edison

Co. v. Pub. Serv. Comm’n, 447 U.S. 530, 543 (1980) (“Mere speculation of harm does not

constitute a compelling state interest.”).

        The summary judgment record establishes that Surveillance and No-Fly Provisions are not

actually necessary to achieve the government’s stated interests, and they therefore cannot survive

strict scrutiny.

                   2. The Surveillance and No-Fly Provisions are not narrowly tailored

        The Surveillance and No-Fly Provisions independently fail strict scrutiny for another

reason—they are not narrowly tailored to address the interests the government claims. When a law

“affect[s] First Amendment rights” in its pursuit of “legitimate” government interests, it must use

“means that are neither seriously underinclusive nor seriously overinclusive.” Brown v. Entm’t

Merchs. Ass’n, 564 U.S. 786, 805 (2011). The Surveillance and No-Fly Provisions are

overinclusive because they apply even where the government’s stated interests are not implicated,

and they are underinclusive because they exempt numerous speakers who could threaten the state’s

speculative privacy or safety concerns to the same extent as others. By prohibiting actions that

could not harm the government’s interests and exempting others that could, Chapter 423 is

simultaneously overinclusive and underinclusive and thus doubly fails narrow tailoring.

                         a. The Surveillance and No-Fly Provisions are overinclusive and
                            unconstitutionally overbroad

        The Surveillance and No-Fly Provisions fail strict scrutiny because they are overinclusive

and, for the same reasons, they are also unconstitutionally overbroad. A law is unconstitutionally

overinclusive if it “unnecessarily circumscribe[s] protected expression,” Republican Party of

Minn. v. White, 536 U.S. 765, 775 (2002)). The enormous sweep of the Surveillance Provisions

bars much more activity than necessary to meet the state’s claimed purpose of protecting privacy.



                                                23
         Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 33 of 182




        The Surveillance Provisions forbid the use of drones to gather the news on the 95 percent

of the state that is privately owned8—and even in the publicly owned parts of the state if private

property is incidentally visible in a drone-shot photograph or video. See TEX. GOV’T CODE

§ 423.003. It prevents journalists from using drones to record many scenes that could be recorded

from a helicopter, or that anyone standing on public property could easily see and record. Images

showing such newsworthy things as an apartment fire or illegal dumping site are off-limits under

the Surveillance Provisions if the locations sit on private property, even if they can be seen from

public property. As photojournalist Brandon Wade objects, “even if I am physically over public

property, I am violating the law by documenting private real property or a person on that property.”

Wade Decl., Pls.’ Ex. 7, ¶ 21(c). Far from being narrowly tailored to protect privacy, this wide-

ranging prohibition bars drone recording of most of Texas, including many locations where people

have no reasonable expectation of privacy because they can be viewed by anyone standing on

nearby public property. Thus, the statute is a textbook example of an overinclusive restriction that

“unnecessarily circumscribe[s] protected expression.” Republican Party of Minn., 536 U.S. at

775.9

        The No-Fly Provisions are similarly overinclusive because they bar drone use over sites

even at times when a drone indisputably does not pose the risks that the State claims. For example,

assuming the State’s rationale for prohibiting drone flights over stadiums is for the safety of crowds



8
  See Inst. Renewable. Nat. Res., Texas Land Trends, Tex. A&M, https://txlandtrends.org/files/lt-2014-fact-
sheet.pdf.
9
  The Surveillance Provisions are overinclusive for the additional reason that they inhibit citizens from
exercising the right to record police activity. The First Amendment protects the right to record the actions
of the police, “subject only to reasonable time, place, and manner restrictions” that are “narrowly tailored
to serve a significant governmental interest.” Turner v. Lieutenant Driver, 848 F.3d 678, 688-90 (5th Cir.
2017). The Surveillance Provisions curtail this essential right by prohibiting drone recording of police
anywhere but on public property. TEX. GOV’T CODE §§ 423.002(a)(6), 423.002(a)(15), 423.003 (barring
images of “any individual” on private property who has not consented).


                                                    24
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 34 of 182




in attendance, then there is no reason to also prohibit drones over empty stadiums; yet that is

exactly what the No-Fly Provisions do. Further, far from improving safety, the inability to use

drones to report on infrastructure failures prevents the public from understanding those problems

and makes the public less safe.

       For the same reasons that the provisions are too broad to meet narrow tailoring, they are

unconstitutional under the First Amendment overbreadth doctrine. Under that doctrine, “a law may

be invalidated as overbroad if ‘a substantial number of its applications are unconstitutional, judged

in relation to the statute's plainly legitimate sweep.’” United States v. Stevens, 559 U.S. 460, 473

(2010) (quoting Wash. State Grange v. Wash. State Republican Party, 552 U.S. 442, 449, n.6

(2008)). The Surveillance and No-Fly Provisions are unconstitutionally overbroad; they

criminalize a large amount of newsgathering that enjoys First Amendment protection. This

presents an additional, independent reason the statute is unconstitutional. See United States v.

Williams, 553 U.S. 285, 292 (2008) (“[A] statute is facially invalid if it prohibits a substantial

amount of protected speech.”).

                       b. The Surveillance and No-Fly Provisions are underinclusive

       Both the Surveillance and No-Fly Provisions are also underinclusive—a flaw

independently sufficient to render them unconstitutional—because they carve out exemptions

allowing a wide array of drone users to engage in activity that implicates the same interests, in the

same way as drone photojournalism, that the state says it was trying to protect. As a result, Chapter

423 “leav[es] appreciable damage to [the government’s] interest unprohibited.” Reed, 576 U.S. at

172 (quotation omitted). By failing to regulate large amounts of conduct that pose the same

purported threats as newsgathering would to the state’s claimed interests, the provisions are

impermissibly underinclusive.




                                                 25
         Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 35 of 182




        The Surveillance Provisions contain twenty-one exceptions, including exceptions for

images captured “for the purpose of professional or scholarly research and development,” or in

connection with oil pipeline safety, or for insurance underwriting. TEX. GOV’T CODE § 423.002.

Such    uses   implicate   the   same   privacy        concerns   as   newsgathering   would.   This

“[u]nderinclusiveness raises serious doubts about whether the government is in fact pursuing the

interest it invokes, rather than disfavoring a particular speaker or viewpoint,” Brown v. Entm’t

Merchs. Ass’n, 564 U.S. 786, 802 (2011), and inadequately protect Texas’s purported privacy

interests.

        The No-Fly Provisions are underinclusive because they exempt the ambiguous and

sweeping category of drone operation for a “commercial purpose.” TEX. GOV’T. CODE

§ 423.0045(c). This vague and expansive exception undermines any interest in privacy or safety

the government might proport to advance. Surely, safety and privacy are no less implicated when

Amazon, a company with a history of privacy issues, begins flying drones for “commercial

purpose[s].” See Amazon Prime Air, Amazon.com, https://www.amazon.com/Amazon-Prime-

Air/b?ie=UTF8&node=8037720011 (videos and frequently asked questions describing Amazon’s

drone delivery program); Betsy Morris, Amazon is Accused of Violating Kids’ Privacy With Smart

Speakers, THE WALL STREET JOURNAL, May 9, 2019, https://www.wsj.com/articles/amazon-is-

accused-of-violating-kids-privacy-with-smart-speakers-11557374460. Indeed, as this Court

previously stated, these exceptions “raise[] questions as to how these government interests could

be threatened by newsgathering but not by commercial interests.” Order at 24. They could not.

The government’s interests were threatened no more when Wade was hired by the Texas Rangers

to take drone images of their new baseball stadium for commercial purposes than when he tried to

do the same thing for journalism purposes. See Wade Decl., Pls.’ Ex. 7, ¶¶ 22-26. Chapter 423 is




                                                  26
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 36 of 182




fatally underinclusive by carving out from enforcement all of its many exceptions. For that reason,

and for the independent reason that it is also fatally overinclusive, Chapter 423 fails narrow

tailoring and must be struck down.

       C. Even Under Intermediate Scrutiny, the No-Fly Provisions Should Be Struck

       Even if the No-Fly Provisions did not require strict scrutiny, they would still be subject to

intermediate scrutiny because, at minimum, they impose “incidental limitations on First

Amendment freedoms.” United States v. O’Brien, 391 U.S. 367, 376 (1968). As shown above,

supra Part I.A.2, the No-Fly Provisions limit speech. This alone makes them subject to

intermediate scrutiny. O’Brien, 391 U.S. at 376. “Under intermediate scrutiny, regulation is only

permissible if the government has the power to enact the regulation and the regulation (1) furthers

an important or substantial government interest that is (2) unrelated to the suppression of free

expression and (3) narrowly tailored to advance that interest.” Order at 23 (citing O’Brien). The

No-Fly Provisions fail each prong of the O’Brien intermediate scrutiny test.

       First, the No-Fly Provisions do not sufficiently further substantial government interests. It

is difficult to imagine how the provisions could further a privacy interest by restricting flights over

areas where there is no reasonable expectation of privacy, such as a sports venue with a capacity

of over 30,000 people, or industrial facilities, dams, and concentrated animal feeding operations—

including those facilities that would be visible from public property, or from an airplane or

helicopter. See TEX. GOV’T CODE §§ 423.0045(a), 423.0046(a). As for public safety, Texas already

has statutes protecting critical infrastructure. See TEX. GOV’T CODE §§ 424.051, 424.052 (making

it a felony to knowingly damage, impair, or interrupt a critical infrastructure facility). There is no

unmet interest that the No-Fly Provisions meet.

       Second, the No-Fly Provisions are related to the suppression of expression. The Provisions

advance privacy only by suppressing expressive newsgathering and photography—it is that very


                                                  27
         Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 37 of 182




observation or recording that makes the state worried about privacy. The primary difference

between the state’s pre-existing statutes protecting critical infrastructure and the No-Fly Provisions

is that Chapter 423 doesn’t prevent damaging or impacting the safety of critical infrastructure; it

prohibits gathering information about critical infrastructure. See Calzada Decl., Pls.’ Ex. 4, ¶ 22

(reporting on series of failing dams that qualify as critical infrastructure under § 423.0045(1-

a)(xii)); see also Peggy O’Hare, Aging steel suspected in dam failure at Lake Dunlap, SAN

ANTONIO EXPRESS-NEWS, May 16, 2019.10

        Finally, the No-Fly Provisions are underinclusive and hence not narrowly tailored because

they exempt drone operation for a “commercial purpose.” TEX. GOV’T. CODE § 423.0045(c). As

discussed above, see supra, Part I.B.2.b, any risks conceivably posed by using drones for

newsgathering would exist in the same way for drones used for commercial purposes. As a result,

even if the No-Fly Provisions are subject only to intermediate scrutiny, they must be struck down

because they fail the O’Brien test.

II.     THE SURVEILLANCE AND NO-FLY PROVISIONS ARE
        UNCONSTITUTIONALLY VAGUE

        Both the Surveillance and No-Fly Provisions are unconstitutionally vague, as they fail to

define what constitutes impermissible “surveillance” or permitted “commercial purposes.” When

a “law ‘threatens to inhibit the exercise of’” First Amendment rights—as Chapter 423 does

here11—courts in the Fifth Circuit apply the “stringent vagueness test” described in Women’s

Medical Center. Roark & Hardee LP v. City of Austin, 522 F.3d 533, 552 (5th Cir. 2008); see


10
   https://www.expressnews.com/news/local/article/Aging-steel-suspected-in-dam-failure-at-Lake-
13852316.php#photo-17468924.
11
   The state has already conceded, in a state court case challenging Chapter 423, that at least one part of the
Surveillance Provisions “purports to prohibit speech: it is a misdemeanor to disclose or display an image
that someone has captured illegally in violation of § 423.003.” Hemphill Decl. Ex. E, Pls.’ Ex. 1, at 10 n.2
(Amicus Brief of the State of Texas, Clay Kolle. et al., v. K&K Inez Properties, LLC et al., Cause No. 17-
11-81926-BB (135th Dist. Ct., Victoria County, Tex., Aug. 26, 2020)).


                                                      28
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 38 of 182




Women’s Med. Ctr. v. Bell, 248 F.3d 411, 421 (5th Cir. 2001); see also SEIU, Local 5 v. City of

Hous., 595 F.3d 588, 596 (5th Cir. 2010) (“Because the First Amendment needs ‘breathing space,’

government regulation must be drawn with some specificity.” (quoting Howard Gault Co. v. Tex.

Rural Legal Aid, Inc., 848 F.2d 544, 559 (5th Cir. 1988))). Such uncertainty is also prohibited by

the Fourteenth Amendment, particularly where First Amendment rights are at stake. “The

Fourteenth Amendment’s guarantee of Due Process proscribes laws so vague that persons of

common intelligence must necessarily guess at their meaning and differ as to their application.”

Women’s Med. Ctr., 248 F.3d at 421 (cleaned up).

       A statute is unconstitutionally vague if it “(1) fails to provide those targeted by the statute

a reasonable opportunity to know what conduct is prohibited, or (2) is so indefinite that it allows

arbitrary and discriminatory enforcement.” Women’s Med. Ctr., 248 F.3d at 421; see also Grayned

v. City of Rockford, 408 U.S. 104, 108-109 (1972). Put simply, this “test demands that statutes

affecting speech explain precisely what conduct they are proscribing.” Order at 20. Chapter 423’s

two vague terms—“surveillance” and “commercial”—fail both prongs.

       A. Vague Terms in Both Provisions Fail to Provide Notice to Newsgatherers

       The statute’s vague terms fail to provide “fair notice of conduct that is forbidden or

required.” FCC v. Fox TV Stations, Inc., 567 U.S. 239, 253 (2012); see also Int’l Soc’y for Krishna

Consciousness v. Eaves, 601 F.2d 809, 820 (5th Cir. 1979) (law restricting any activity that would

“obstruct, delay, or interfere with the free movements . . . or impede the conduct of any authorized

business at the Airport” was unconstitutionally vague because it “forced [religious solicitors] to

steer wide of any possible violation lest they be unwittingly ensnared” (internal quotations

omitted)). They do not meet the Women’s Medical Center requirement to “provide those targeted




                                                 29
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 39 of 182




by the statute”—here, journalists—“a reasonable opportunity to know what conduct is prohibited.”

Women’s Med. Ctr., 248 F.3d at 421.

               1. The term “surveillance” is unconstitutionally vague

       The Surveillance Provisions do not define the term “surveillance,” and neither dictionaries

nor the Defendants provide a clear definition, leaving Plaintiffs and other journalists uncertain

about what conduct is prohibited. The myriad dictionary definitions of “surveillance” provide no

clarity. Surveillance can involve “close observation or listening of a person or place in the hope of

gathering evidence.” Surveillance, BLACK’S LAW DICTIONARY (11th ed. 2019). Or it might be as

broad as the “act of observing or the condition of being observed.” Surveillance, AMERICAN

HERITAGE DICTIONARY (2019), www.ahdictionary.com. Either might include journalism—the

definitions do not resolve the vagueness.

       Defendants are responsible for enforcing the criminal penalties of the Surveillance

Provisions, but in their Motion to Dismiss, they “never [took] a stance on whether the activities at

issue would be prohibited by the Surveillance Provisions.” Order at 21. They still do not. Asked

in discovery whether journalism constituted surveillance for purposes of Chapter 423, Defendant

Mathis, who is Chief of Texas Highway Patrol, responded that “‘journalism’ . . . may or may not

constitute ‘surveillance,’” and considered the question “dependent on factual determinations by a

jury.” Hemphill Decl. Ex. A, Pls.’ Ex. 1, at 8 (Mathis’ answers to interrogatories). Defendant

McCraw, Director of Texas Department of Public Safety, said the same thing. Hemphill Decl. Ex.

B at 8 (McCraw’s answers to interrogatories). They offered no further details. If a journalist must

first be arrested and stand trial until verdict before learning whether their newsgathering

constituted illegal “surveillance,” the law is impermissibly vague.




                                                 30
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 40 of 182




       If Texas law enforcement cannot exclude journalism from the definition of “surveillance”

as used in the statute, it is unsurprising that journalists worry the definition includes their work.

Brandon Wade, an NPPA member and freelance photojournalist, said that the dictionary definition

of the word “surveillance” could be construed “broad[ly] enough to include [his] work as a

journalist,” which has led him to assume out of caution that Chapter 423 applies to his use of

drones. Wade Decl., Pls.’ Ex. 7, ¶¶ 10-12. The same uncertainty about the definition of

“surveillance” has caused Calzada to be “very wary” to fly his drone. Calzada Decl., Pls.’ Ex.

4, ¶ 17. The Dallas Morning News has a policy against using drones for journalism at all. Wade

Decl., Pls.’ Ex. 7, ¶¶ 14-17. And Plaintiff Pappalardo has testified to being “concerned that using

a [drone] for journalistic purposes would put [him] at risk of criminal penalties and subject [him]

to liability in a civil lawsuit.” Pappalardo Decl., Pls.’ Ex. 5, ¶ 5. As a result, he has “not flown the

drone to report any stories in Texas, including many that would have carried great urgency or

public importance.” Pappalardo Decl., Pls.’ Ex. 5, ¶ 11.

       These journalists’ decisions to scale back or forgo their use of drones for newsgathering

highlights one of the pernicious results of a vague statute in the First Amendment context: its

chilling effect. See Roark & Hardee LP, 522 F.3d at 552. For example, Plaintiff Pappalardo would

have used his drone to capture images and video for various news stories addressing topics such

as government removal of homeless encampments, the route of a proposed toll road near the

Trinity River, and the removal of Confederate statues from public parks, but did not because of

Chapter 423. Pappalardo Decl., Pls.’ Ex. 5, ¶ 14. His uncertainty about whether that reporting

would be “surveillance” is understandable. Pappalardo Decl., Pls.’ Ex. 5, ¶ 5. Photographing the

removal of homeless encampments would arguably be “close observation” in order to “gather[]

evidence.” Surveillance, BLACK’S LAW DICTIONARY (11th ed. 2019). Plaintiff Calzada similarly




                                                  31
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 41 of 182




believes that under Chapter 423, “using a UAS for journalistic purposes would put [him] at risk of

criminal penalties, and subject [him] to liability in a civil lawsuit,” and he is therefore “very wary

when [flying his drone], and choose[s] not to fly if law enforcement is anywhere in the vicinity.”

Calzada Decl., Pls.’ Ex. 4, ¶ 17. He says his journalism has been “chilled” by Chapter 423 “by

causing [him] to be at risk of civil and criminal liability when [he] photograph[s] important scenes

related to news stories using [his] UAS.” Calzada Decl., Pls.’ Ex. 4, ¶ 23.

       As this Court has already stated, the “multiple possible broad dictionary definitions” of

“surveillance,” combined with “no clarity offered from Defendants,” Order at 21-22, underscores

the unconstitutional vagueness of the provisions.

               2. The term “commercial” is unconstitutionally vague

       The No-Fly Provisions exempt “commercial” drone use yet fail to say what qualifies as

“commercial.” As with “surveillance,” this ambiguity unconstitutionally deprives newsgatherers

of a reasonable opportunity to know whether the exercise of their First Amendment-protected

newsgathering rights will subject them to criminal prosecution or civil liability.

       The provisions exempt operators of “unmanned aircraft that [are] being used for a

commercial purpose.” TEX. GOV’T. CODE §§ 423.0045(c)(1)(E); 423.0046(c)(5). Yet they fail to

define “commercial purposes,” and—as this Court observed—dictionary definitions “do not

provide clear guidance on whether photojournalism is included.” Order at 24. “Commercial” might

refer merely to the “buying and selling of goods,” Commercial, BLACK’S LAW DICTIONARY (11th

ed. 2019), or it might refer to any moneymaking enterprise, see, e.g., CAMBRIDGE ACADEMIC

CONTENT DICTIONARY; MACMILLAN DICTIONARY. The former would likely exclude

newsgathering from the commercial exemption, but the latter may include newsgathering. Other

context is no help. Part 107 of the Federal Aviation Regulations, which governs the use of drones




                                                 32
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 42 of 182




for news photography, does not use or define the term “commercial.” See 14 C.F.R. pt. 107. Within

the industry, photojournalism is expressly excluded from “commercial” photography and is instead

considered “editorial” photography. Ramsess Decl., Pls.’ Ex. 6, ¶ 5; Wade Decl., Pls.’ Ex. 7, ¶ 11.

Considering industry terms and dictionary definitions, there is no common understanding of

“commercial” that either clearly includes or exempts members of the news media.

       Once again, the Defendants cannot define “commercial” in this context. Mathis and

McCraw each said—with no further details—that journalism “may or may not constitute activity

undertaken for a ‘commercial purpose’ depending on the facts and circumstances of the alleged

conduct, including the intent of the alleged actor.” Hemphill Decl. Ex. A, Pls.’ Ex. 1, at 10 (Mathis’

answers to interrogatories); Hemphill Decl. Ex. B at 10 (McCraw’s answers to interrogatories).

Defendant Mau, asked if journalism constitutes a “commercial purpose,” said that he “has never

contended one way or the other as to what constitutes a ‘commercial purpose’ for the purpose of

this statute.” Hemphill Decl. Ex. C at 9 (Mau’s answers to interrogatories).

       The statute provides no guidance as to what conduct is “commercial” and therefore exempt

from its restrictions, resulting in an “unanswered legal question about whether [Plaintiffs’] conduct

[is] prohibited by the No-Fly Provisions.” Order at 24. In the absence of clarity as to whether or

not Chapter 423 exempts newsgathering, the declarants and other journalists have curtailed their

First Amendment activity.

       B. Chapter 423’s Vagueness Makes It Susceptible to Discretionary Enforcement

       The vagueness of “surveillance” and “commercial” not only leaves members of the press

uncertain about how to comply, but it also risks arbitrary and discriminatory enforcement. See

Kolender v. Lawson, 461 U.S. 352, 357 (1983) (noting that vagueness can vest indefinite discretion

in law enforcement). Predictable, consistent, and nondiscriminatory enforcement is even more

crucial in a First Amendment context, where there is a risk that police and prosecutors could use


                                                 33
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 43 of 182




vague laws to target speakers they disagree with. See Lakewood v. Plain Dealer Pub. Co., 486

U.S. 750 (1988); Smith v. Goguen, 415 U.S. 566 (1974). But “it is not clear what is or is not

criminalized or prohibited under the provisions.” Order at 22. Chapter 423 is unconstitutional

because it “is so indefinite that it allows arbitrary and discriminatory enforcement.” Women’s Med.

Ctr., 248 F.3d at 421. Here, Defendants admitted they do not know whether journalism constitutes

“surveillance” or a “commercial activity.” Hemphill Decl. Ex. A, Pls.’ Ex. 1, at 8, 10 (Mathis’

answers to interrogatories); Hemphill Decl. Ex. B at 8, 10 (McCraw’s answers to interrogatories);

Hemphill Decl. Ex. C at 9 (Mau’s answers to interrogatories). Without explicit guidance as to

whether or not Chapter 423 bars the use of drones for newsgathering, law enforcement can

arbitrarily enforce, or threaten to enforce, the Surveillance Provisions against newsgatherers.

       Given the Surveillance and No-Fly Provisions’ undefined terms, and the accompanying

risks of arbitrary enforcement or chilled speech, the provisions are unconstitutionally vague.

III.   PLAINTIFFS HAVE STANDING TO CHALLENGE CHAPTER 423

       Plaintiffs have standing to challenge the constitutionality of Chapter 423. This Court

already concluded that the allegations in their Complaint were sufficient to establish standing at

the motion to dismiss stage. Order at 15 (“Plaintiffs have sufficiently pled facts to demonstrate

NPPA has organizational and associational standing, and that Pappalardo has standing as an

individual.”). Now, the record facts confirm their standing. There is no dispute as to any fact

underlying Plaintiff Pappalardo’s individual standing or the associational and organizational

standing of Plaintiffs NPPA and TPA.

       A.      Plaintiff Pappalardo’s First Amendment Injury Gives Him Standing

       Plaintiff Pappalardo sufficiently pleaded an Article III injury-in-fact because he has

stopped using his drone for newsgathering in Texas altogether “for fear of facing criminal or civil

liability.” Pappalardo Decl., Pls.’ Ex. 5, ¶¶ 10, 16. But for Chapter 423, Pappalardo would have


                                                34
         Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 44 of 182




used his drone to report on several newsworthy stories, including panic at the gas pumps in the

aftermath of Hurricane Harvey, house fires, construction projects, and urban sprawl. Pappalardo

Decl., Pls.’ Ex. 5, ¶ 14. And but for Chapter 423, he would use his drone for future reporting,

including stories about illegal poaching in urban areas and gridlock hampering first responders.

Pappalardo Decl., Pls.’ Ex. 5, ¶ 14. As a result, the undisputed facts demonstrate that Pappalardo

has suffered an injury caused by Chapter 423. See Shields v. Babbitt, 229 F. Supp. 2d 638, 654

(2000) (where a party must “forego possibly lawful activity because of his well-founded fear of

prosecution,” an injury has been suffered).

        As for redressability, Defendants McCraw, Mathis, and Mau are all indisputably

responsible for enforcing the criminal provisions of Chapter 423. Defendants have conceded that

Mau has prosecutorial authority. See Order at 14.

        B.      Plaintiff NPPA and TPA Have Associational Standing

        The undisputed facts also establish that NPPA and TPA have associational standing. “[A]n

association has standing to bring suit on behalf of its members when: [1] its members would

otherwise have standing to sue in their own right; [2] the interests it seeks to protect are germane

to the organization’s purpose; and [3] neither the claim asserted nor the relief requested requires

the participation of individual members in the lawsuit.” United Food & Commer. Workers Union

Local 751 v. Brown Grp., 517 U.S. 544, 553 (1996) (quoting Hunt v. Wash. State Apple Advert.

Comm’n, 432 U.S. 333, 343 (1977)). NPPA and TPA meet all three requirements.12

        First, NPPA members Brandon Wade and Guillermo Calzada would have standing in their

own right. Wade self-censored his drone photography out of fear of liability under Chapter 423.


12
  Of course, the Court noted in its prior decision that Plaintiffs need not rely on TPA’s standing because
“the presence of one party with standing is sufficient to satisfy Article III’s case-or-controversy
requirement.” Order at 12 n.4 (quoting Rumsfeld v. F. for Acad. & Institutional Rts., Inc., 547 U.S. 47, 52
n.2 (2006)).


                                                    35
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 45 of 182




Wade Decl., Pls.’ Ex. 7, ¶ 31. As a result of Wade’s reasonable fear that operating his drone could

subject him to criminal penalties under Chapter 423, his newsgathering activities have been chilled

and continue to be chilled. Wade Decl., Pls.’ Ex. 7, ¶ 13 (“Ch. 423 has chilled my First Amendment

news gathering efforts by preventing me from photographing important scenes related to news

stories using my UAS.”); Wade Decl., Pls.’ Ex. 7, ¶ 32 (“It is clear that the existence of Ch. 423

will continue to interfere with my reporting in the future.”). He lost a series of assignments, which

would have earned him several thousand dollars, because of Chapter 423. Wade Decl., Pls.’ Ex. 7,

¶ 15. Similarly, Calzada’s newsgathering activities have been chilled since he was approached by

San Marcos police in 2018 when he was told he was violating state law for his use of a drone.

Calzada Decl., Pls.’ Ex. 4, ¶¶ 8-12. As a result of the ambiguity of Chapter 423, he has limited his

use of drones to gather the news. Calzada Decl., Pls.’ Ex. 4, ¶ 23 (“Ch. 423 has chilled me by

causing me to be at risk of civil and criminal liability when I photograph important scenes related

to news stories using my [drone].”). Calzada and Wade’s experiences establish the first

requirement for NPPA’s associational standing.

       Similarly, Plaintiff TPA’s member newspapers have suffered harm caused by Chapter 423.

For example, in response to Chapter 423, TPA member The Dallas Morning News has been forced

to adopt a policy against drone use by staff or freelance photographers on assignment, and

specifically avoided publishing photos by Brandon Wade captured by a drone for fear of violating

the law. Wade Decl., Pls.’ Ex. 7, ¶¶ 14-17. The second and third prongs of the associational

standing test apply for TPA in the same way they apply for NPPA. These harms, too, are sufficient

to satisfy the first standing requirement.

       Second, the interest NPPA and TPA seek to vindicate—the right of journalists to use drones

as a tool to engage in their First Amendment-protected newsgathering—is clearly germane to the




                                                 36
         Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 46 of 182




organizations’ purposes. NPPA’s mission is supporting and advocating for visual journalists and

promoting excellence in the profession. Ramsess Decl., Pls.’ Ex. 6, ¶ 11. TPA “promotes the

welfare of Texas newspapers, encourages higher standards of journalism, and plays an important

role in protecting the public’s right to know as an advocate of First Amendment liberties.” Baggett

Decl., Pls.’ Ex. 2, ¶ 2.

        Third, as a facial challenge to Chapter 423, this lawsuit does not require participation of

the individual members. See United Food & Commer. Workers Union Local 751, 517 U.S. at 546

(“‘[I]ndividual participation’ is not normally necessary when an association seeks prospective or

injunctive relief for its members.” (quoting Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S.

333, 342-43 (1977))). Accordingly, having met all three prongs, NPPA and TPA can properly

assert associational standing.

        C.      Plaintiffs NPPA and TPA Also Have Organizational Standing

        Additionally, NPPA and TPA meet the requirements for organizational standing. An

organization can establish standing on its own if it “meets the same standing test that applies to

individuals.” OCA-Greater Hous. v. Texas, 867 F.3d 604, 609-14 (5th Cir. 2017). The record

demonstrates that NPPA’s attorneys have spent hours researching First Amendment protections,

meeting with lawmakers in an attempt to revise the provisions of Chapter 423, and counseling

members about the Chapter 423 provisions. Ramsess Decl., Pls.’ Ex. 6, ¶¶ 12, 16-17. This

diversion of NPPA’s resources to address the effects of Chapter 423 provisions sufficiently

demonstrates an injury. Steward v. Abbott, 189 F. Supp. 3d 620 (W.D. Tex. 2016) (“Organizations

that seek to establish standing in their own right may satisfy the injury-in-fact requirement by

showing a diversion of their resources.”). TPA has similarly been required to devote time and

resources to discussing Chapter 423 with its members, and it distributed literature regarding the

statute to inform its members. Baggett Decl., Pls.’ Ex. 2, ¶ 5.


                                                 37
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 47 of 182




       In sum, Chapter 423’s provisions are causing NPPA and TPA to divert resources and are

inflicting ongoing harms. Enjoining enforcement of those provisions would remedy those harms.

NPPA and TPA thus satisfy the causation and redressability requirements of standing.

       NPPA and TPA meet the standards for organizational and associational standing, and the

Court should grant them the remedy they seek through this summary judgment motion.

                                         CONCLUSION

       The Surveillance and No-Fly Provisions of Chapter 423 unconstitutionally burden

Plaintiffs’ First and Fourteenth Amendment rights. Accordingly, the Court should grant Plaintiffs’

motion for summary judgment, issue a declaratory judgment that Chapter 423 violates Plaintiffs’

rights under the First and Fourteenth Amendments; declare that Sections 423.002, 423.003,

423.004, 423.0045, 423.0046, and 423.006 of Chapter 423—the Surveillance and No-Fly

Provisions—are unconstitutional; enjoin the Defendants, as well as their officers, agents,

employees, attorneys, and all persons in active concert or participation with them, from enforcing

the challenged statute; and award Plaintiffs reasonably attorneys’ fees, and all other costs allowed

pursuant to 42 U.S.C. § 1988(b).

Dated: July 9, 2021
                                              Respectfully submitted,

                                                 By: /s/ James A. Hemphill
                                                 James A. Hemphill
                                                 Texas State Bar No. 00787674
                                                 Graves, Dougherty, Hearon & Moody, P.C.
                                                 401 Congress Ave., Suite 2700
                                                 Austin, Texas 78701
                                                 Tel: (512) 480-5762
                                                 Fax: (512) 536-9907
                                                 jhemphill@gdhm.com

                                                 Leah M. Nicholls (pro hac vice)
                                                 DC Bar No. 982730
                                                 Public Justice P.C.



                                                38
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 48 of 182




                               1620 L Street NW, Suite 630
                               Washington, DC 20036
                               Tel: (202) 797-8600
                               lnicholls@publicjustice.net

                               David A. Schulz (pro hac vice)
                               NY State Bar No. 1514751
                               Media Freedom and Information
                                    Access Clinic
                               Yale Law School
                               127 Wall Street
                               New Haven, CT 06511
                               Tel: (212) 850-6103
                               Fax: (212) 223-1942
                               david.schulz@yale.edu

                               Mickey H. Osterreicher (pro hac vice
                                    pending)
                               New York State Bar No. 2938678
                               General Counsel
                               National Press Photographers
                                    Association
                               Finnerty Osterreicher & Abdulla
                               70 Niagara Street
                               Buffalo, NY 14202
                               Tel: (716) 983-7800
                               Fax: (716) 608-1509
                               lawyer@nppa.org

                               Alicia Wagner Calzada
                               Texas State Bar No. 24076296
                               Deputy General Counsel
                               National Press Photographers
                                    Association
                               Alicia Wagner Calzada, PLLC
                               12023 Radium, Suite B1
                               San Antonio, TX 78216
                               Tel: (210) 825-1449
                               Alicia@calzadalegal.com




                              39
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 49 of 182




                       THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

NATIONAL PRESS PHOTOGRAPHERS                         §
ASSOCIATION, TEXAS PRESS ASSOCIATION,                §
and JOSEPH PAPPALARDO,                               §
                 Plaintiffs,                         §
                                                     §
v.                                                   §     CIVIL ACTION NO.
                                                     §     1:19-CV-00946-RP
STEVEN MCCRAW, in his official capacity as           §
Director of Texas Department of Public Safety,       §
DWIGHT MATHIS, in his official capacity as           §
Chief of the Texas Highway Patrol, and               §
WES MAU, in his official capacity as                 §
District Attorney of Hays County, Texas,             §
                      Defendants.                    §


         EXHIBITS TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT


Pls.’ Ex #                  Exhibit

1                           Hemphill Declaration and accompanying Exhibits A – E

2                           Baggett Declaration

3                           Baranetsky Declaration

4                           Calzada Declaration and accompanying Exhibits A – D

5                           Pappalardo Declaration

6                           Ramsess Declaration

7                           Wade Declaration and accompanying Exhibits A – C




                                                 1
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 50 of 182




                         THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

NATIONAL PRESS PHOTOGRAPHERS                         §
ASSOCIATION, TEXAS PRESS ASSOCIATION,                §
and JOSEPH PAPPALARDO,                               §
                 Plaintiffs,                         §
                                                     §
v.                                                   §         CIVIL ACTION NO.
                                                     §         1:19-CV-00946-RP
STEVEN MCCRAW, in his official capacity as           §
Director of Texas Department of Public Safety,       §
DWIGHT MATHIS, in his official capacity as           §
Chief of the Texas Highway Patrol, and               §
WES MAU, in his official capacity as                 §
District Attorney of Hays County, Texas,             §
                      Defendants.                    §

                     DECLARATION OF JIM HEMPHILL
       IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

I submit this declaration to place before the Court the following documents:

       A.      Defendant Dwight Mathis’ Answers to Plaintiffs’ Interrogatories

       B.      Defendant Steven McCraw’s Answers to Plaintiffs’ Interrogatories

       C.      Defendant Wes Mau’s Answers to Plaintiffs’ Interrogatories

       D.      Texas Department of Public Safety, Testimony in Response to Senate Committee

               on Business & Commerce Request for Information of September 18, 2020

       E.      Amicus Brief of the State of Texas, Clay Kolle et al., v. K&K Inez Properties, LLC

               et al., Cause No. 17-11-81926-BB (135th Dist. Ct., Victoria County, Tex., Aug. 26,

               2020).

       Documents A, B, and C are true and correct copies of discovery responses served by

Defendants in this case. Document D is a true and correct copy of a document obtained by an

attorney for the National Press Photographers Association upon a written request to the Senate




                                                 1                  Exhibit 1
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 51 of 182




Committee on Business and Commerce. Document E is a true and correct copy of an amicus

brief filed in the referenced case, which was served upon counsel for the National Press

Photographers Association because that counsel was on the list to receive electronic service of

pleadings in that case after filing an amicus brief on behalf of the NPPA in that case.

                    DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that the foregoing is true and correct.

       EXECUTED on July 9, 2021.

                                              /s/ James A. Hemphill
                                              James A. Hemphill
                                              Texas State Bar No. 00787674
                                              (512) 480-5762 direct phone
                                              (512) 536-9907 direct fax
                                              jhemphill@gdhm.com
                                              Graves, Dougherty, Hearon & Moody, P.C.
                                              401 Congress Ave., Suite 2700
                                              Austin, Texas 78701




                                                 2
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 52 of 182




              EXHIBIT A
          Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 53 of 182



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 NATIONAL PRESS PHOTOGRAPHERS                        §
 ASSOCIATION, TEXAS PRESS                            §
 ASSOCIATION, and JOSEPH                             §
 PAPPALARDO,                                         §
      Plaintiffs,                                    §
                                                     §
 v.                                                  § Civil Action No. 1:19-CV-00946-RP
                                                     §
 STEVEN MCCRAW, in his official capacity             §
 as Director of Texas Department of Public           §
 Safety, DWIGHT MATHIS, in his official              §
 capacity as Chief of the Texas Highway Patrol,      §
 and WES MAU, in his official capacity as            §
 District Attorney of Hays County, Texas,            §
         Defendants.


                   DEFENDANT DWIGHT MATHIS’S ANSWERS TO
                   PLAINTIFFS’ FIRST SET OF INTERROGATORIES


TO:    Plaintiffs, by and through their attorneys of record, David A. Schulz, Media Freedom
       and Information Access Clinic, Yale Law School 127 Wall Street, New Haven, CT
       06511; James A. Hemphill, Graves, Dougherty, Hearon & Moody, P.C. 401 Congress
       Ave., Suite 2700, Austin, TX 78701; Leslie A. Brueckner Public Justice P.C., 475 14th
       Street, Suite 610, Oakland, CA 94612; and Leah M. Nicholls Public Justice P.C., 1620
       L Street NW, Suite 630, Washington, DC 20036


       Pursuant to Federal Rules of Civil Procedure 26 and 33, Defendant Dwight Mathis, in

his official capacity as Chief of the Texas Highway Patrol, submits his Responses to Plaintiffs’

First Set of Interrogatories in the above-captioned matter.




                                                 1
          Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 54 of 182



                                      Respectfully submitted.

                                      KEN PAXTON
                                      Attorney General of Texas

                                      BRENT WEBSTER
                                      First Assistant Attorney General

                                      GRANT DORFMAN
                                      Deputy First Assistant Attorney General

                                      SHAWN COWLES
                                      Deputy Attorney General for Civil Litigation

                                      THOMAS A. ALBRIGHT
                                      Chief, General Litigation Division

                                      /s/ Christopher D. Hilton
                                      CHRISTOPHER D. HILTON
                                      Texas Bar No. 24087727
                                      Deputy Chief
                                      General Litigation Division
                                      P.O. Box 12548, Capitol Station
                                      Austin, Texas 78711-2548
                                      (512) 463-2120
                                      FAX: (512) 320-0667
                                      christopher.hilton@oag.texas.gov

                                      Counsel for Defendant Dwight Mathis



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served

via email on this the 4th day of May, 2021, to all counsel of record.



                                      /s/ Christopher D. Hilton
                                      Christopher D. Hilton




                                                 2
          Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 55 of 182



                                         OBJECTIONS

      Defendant objects to Plaintiffs’ instructions and definitions to the extent that they purport
to impose obligations on Defendant beyond what is required by the Federal Rules of Civil
Procedure and other applicable law. Defendant responds only to the extent required by law.

       Defendant objects to the definitions of “record,” “describe,” and “identify” as being overly
broad and unduly burdensome to the extent that they purport to require Defendant to go beyond
the obligations imposed by the Federal Rules of Civil Procedure and other applicable law in
answering Plaintiffs’ discovery requests. Defendant responds only to the extent required by law.

       Defendant reserves all objections not explicitly stated herein or inadvertently omitted.




                                                3
          Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 56 of 182



                                     INTERROGATORIES

INTERROGATORY NO. 1:

1.       State the number and location of crashes or accidents that have occurred September 1,

2015, to the present involving drones for which the Department of Public Safety has records and

indicate which of those crashes or accidents involved FAA-certified drone pilots.

ANSWER:

       The foregoing preliminary objections are incorporated herein as if expressly restated in full.

        Defendant further objects to this interrogatory to the extent that it calls for information
about drones that are operated by law enforcement personnel and by Defendant and Defendant’s
officers in the course of official business as being vague, ambiguous, and overly broad, and subject
to interpretations that call for irrelevant and non-discoverable information, are unduly burdensome,
and are not proportional to the needs of the case. Defendant understands this interrogatory to be
directed towards crashes or accidents that involved drone use by individuals other than Defendant’s
officers, Defendant’s employees, or any other law enforcement or government agency for their
own official business.

        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

       Subject to the foregoing objections, and without waiving same, Defendant has no
information regarding such incidents.

INTERROGATORY NO. 2:

2.       State number and location of crashes or accidents occurring between September 1, 2013

and September 1, 2015, resulting from drones operated over each of the following: sports venues

as defined in TEX. GOV’T CODE § 423.0046, correctional facilities, animal feedlots, critical

infrastructure facilities as defined in TEX. GOV’T CODE § 423.0045, and government buildings.

Also identify which of these involved FAA-certified drone pilots.




                                                 4
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 57 of 182



ANSWER:

       The foregoing preliminary objections are incorporated herein as if expressly restated in full.

        Defendant further objects to this interrogatory to the extent that it calls for information
about drones that are operated by law enforcement personnel and by Defendant and Defendant’s
officers in the course of official business as being vague, ambiguous, and overly broad, and subject
to interpretations that call for irrelevant and non-discoverable information, are unduly burdensome,
and are not proportional to the needs of the case. Defendant understands this interrogatory to be
directed towards crashes or accidents that involved drone use by individuals other than Defendant’s
officers, Defendant’s employees, or any other law enforcement or government agency for their
own official business.

        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

       Subject to the foregoing objections, and without waiving same, Defendant has no
information regarding such incidents.

INTERROGATORY NO. 3:

3.        State how many arrests, if any, have been made under Chapter 423 for each month since

its passage.

ANSWER:

       The foregoing preliminary objections are incorporated herein as if expressly restated in full.

        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

      Subject to the foregoing objections, and without waiving same, Defendant’s officers or
employees have made no such arrests.

INTERROGATORY NO. 4:

4.        Identify any instances from September 1, 2015, to the present in which officers of the

Department of Public Safety or its law enforcement sub-agencies have interacted with a drone


                                                 5
             Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 58 of 182



operator, or received complaints regarding possible violations of Chapter 423, and describe the

circumstances and contents of each such interaction and/or complaint, including but not limited to

the occupation of the drone operator, the way in which the drone was being used, and any

instructions given by law enforcement to the drone operator.

ANSWER:

       The foregoing preliminary objections are incorporated herein as if expressly restated in full.

        Defendant further objects to this interrogatory to the extent that it calls for information
about drones that are operated by law enforcement personnel and by Defendant and Defendant’s
officers in the course of official business as being vague, ambiguous, and overly broad, and subject
to interpretations that call for irrelevant and non-discoverable information, are unduly burdensome,
and are not proportional to the needs of the case. Defendant understands this interrogatory to be
directed towards crashes or accidents that involved drone use by individuals other than Defendant’s
officers, Defendant’s employees, or any other law enforcement or government agency for their
own official business.

        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

        Subject to the foregoing objections, and without waiving same, Defendant has record of
five interactions with drone operators. In one instance, a drone operator was issued a citation for a
motor vehicle violation after being observed flying a drone on the capitol grounds. In all other
instances, the drone operators were issued a warning.

       Defendant has the following responsive information regarding interactions with drone
operators since September 1, 2015:

    Stop         Ticket                                                    Violation
                           County    Roadway              Statute                              Notes
  Datetime       Type                                                    Description
                                     1500 N.                            Burglary And
 1/12/2016                          CONGRESS                               Criminal       Flying
                Warning    Travis                      TXPC 30.05(A)
   13:30                             CAPITOL                              Trespass-       unmanned
                                      BLDG.                             Misdemeanor       (drone)
                                                                        Burglary And
 3/13/2018                           LAVACA @                              Criminal
                Warning    Travis                      TXPC 30.05(A)
   13:32                              13TH ST                             Trespass-
                                                                        Misdemeanor       DRONE FLIGHT
                                    EB E 11TH ST                       Fail to Maintain
 7/27/2019                               @                                 Financial      observed flying
                Citation   Travis                      TXTRC 601.191
    2:52                             CONGRESS                           Responsibility    drone in Capitol
                                        AVE                                    (#)        Grounds
                                                   6
                Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 59 of 182



                                      EB E 11TH ST
                                                                           Drive Without
     7/27/2019                             @
                   Warning   Travis                  TXTRC 547.302(A)       Lights-when
        2:52                           CONGRESS
                                                                              Required
                                          AVE
                                                                           Permit Use Of
     5/3/2020                                                              Unauthorized
                   Warning   Travis     LOT 27
       9:30                                                                    Radar        DRONE- LOT 27
                                                                             Equipment      - NO PERMIT
                                      COLORADO                             Display/Obtain
     4/21/2021                                             TXTRC
                   Warning   Travis    ST @ W                              Wrong License
       19:50                                         504.945(A)(1)(2)(3)
                                       14TH ST                                  Plate
                                                                                            INVESTIGATIVE
                                                                                            DETENTION
                                                                                            BASED ON
                                                                             All Other
                                      COLORADO                                              VIOLATION OF
     4/21/2021                                                              Violations -
                   Warning   Travis    ST @ W            37 TXAC 8.21                       TXAC 8.21,
       19:50                                                                  Capitol
                                       14TH ST                                              TXAC 8.21 -
                                                                             Complex
                                                                                            OPERATING
                                                                                            UAV WHERE
                                                                                            PROHIBITED


            No other responsive information is available regarding these incidents.

INTERROGATORY NO. 5:

5.          If you contend that capturing information, images or data for the purpose of journalism

using drones does not constitute “surveillance” as used in Chapter 423, please describe (a) the

definition of “surveillance” that would support such a result; (b) how the determination in the field

is made by officers of the Department of Public Safety or its law enforcement sub-agencies as to

whether such use does not constitute “surveillance.”

ANSWER:

          The foregoing preliminary objections are incorporated herein as if expressly restated in full.

         Defendant further objects to this interrogatory to the extent that it calls for an answer to an
entirely legal question that is not appropriate for factual discovery such as interrogatories, but
rather must be addressed through briefing and argument to the Court. Moreover, Defendant’s
mission is to protect and serve Texas and ensure public safety in the face of numerous and evolving
threats, not to answer hypothetical legal questions in civil litigation, and Defendant does not
purport to bind the State with any description or statement. Defendant reserves the right to, through
counsel, make any and all legal or factual arguments in connection with the above-captioned
litigation.

                                                     7
          Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 60 of 182




        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

        Subject to the foregoing objections, and without waiving same, Defendant’s officers and
employees have not had occasion to make any determinations in the field regarding the application
of Chapter 423. See answer to interrogatory nos. 3-4. Whether particular conduct constitutes
“surveillance” as used in Chapter 423 is ultimately a question of law for the Court and, in the
context of an individual criminal proceeding, dependent on factual determinations by a jury.
“Journalism” as defined in these interrogatories may or may not constitute “surveillance” as used
in Chapter 423 depending on the facts and circumstances of the alleged conduct, including the
intent of the alleged actor. See Tex. Gov’t Code §§ 423.002-.004, 423.006. Someone engaging in
“journalism” as defined in these interrogatories who does not have “the intent to conduct
surveillance” would not be in violation of Chapter 423. See id. § 423.003(a).

INTERROGATORY NO. 6:

6.       Describe any training officers of the Department of Public Safety or its law enforcement

sub-agencies have received or receive regarding the enforcement of Chapter 423.

ANSWER:

       The foregoing preliminary objections are incorporated herein as if expressly restated in full.

        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

      Subject to the foregoing objections, and without waiving same, Defendant’s officers and
employees have not received training regarding the enforcement of Chapter 423.

INTERROGATORY NO. 7:

7.       Do you contend that capturing information, images or data for purposes of journalism

using a drone above public property, or above private property with the property owner’s

permission, violates any provision of Chapter 423 if the information, image or data depicts other

private property? If so, please (a) set forth the basis for such contention in summary fashion, (b)

                                                 8
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 61 of 182



describe the public interest or interests (if any) that you contend are served by such a contention,

and (c) explain how such legitimate public interest or interests could not be served by an

interpretation that would allow drone journalism in such a situation.

ANSWER:

       The foregoing preliminary objections are incorporated herein as if expressly restated in full.

         Defendant further objects to this interrogatory to the extent that it calls for an answer to an
entirely legal question that is not appropriate for factual discovery such as interrogatories, but
rather must be addressed through briefing and argument to the Court. Moreover, Defendant’s
mission is to protect and serve Texas and ensure public safety in the face of numerous and evolving
threats, not to answer hypothetical legal questions in civil litigation, and Defendant does not
purport to bind the State with any description or statement. Defendant reserves the right to, through
counsel, make any and all legal or factual arguments in connection with the above-captioned
litigation.

        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

        Subject to the foregoing objections, and without waiving same, Defendant’s officers and
employees have not had occasion to make any determinations regarding the application of Chapter
423. See answer to interrogatory nos. 3-4. Whether particular conduct violates any provision of
423 is ultimately a question of law for the Court and, in the context of an individual criminal
proceeding, dependent on factual determinations by a jury. “Journalism” as defined in these
interrogatories may or may not constitute a violation of Chapter 423 depending on the facts and
circumstances of the alleged conduct, including the intent of the alleged actor. See Tex. Gov’t
Code §§ 423.002-.004, 423.006. Someone engaging in “journalism” as defined in these
interrogatories who does not have “the intent to conduct surveillance” would not be in violation of
Chapter 423. See id. § 423.003(a).

INTERROGATORY NO. 8:

8.        Do you contend that capturing information, images or data using drones for the purpose

of journalism constitutes a “commercial purpose” as used in TEX. GOV’T CODE §§

423.0045(c)(1)(E) and 423.0046(c)(5)? If not, please explain the basis for your contention,

including without limitation (a) the definition of “commercial purpose” that would support such a


                                                   9
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 62 of 182



result; (b) how the determination is made as to whether drone use constitutes a “commercial

purpose”; (c) the legitimate public interest or interests, if any, that you contend would be served

by not considering journalism using a drone as a “commercial purpose”; (d) how such legitimate

public interest or interests could not be served by a more narrow interpretation that would consider

use of a drone for journalism as a “commercial purpose”; and (e) the legitimate public interest, if

any, in differentiating between journalism using a drone, on one hand, and the permitted drone

usages set forth in TEX. GOV’T CODE §§ 423.0045(c)(1)(E) and 423.0046(c)(5).

ANSWER:

       The foregoing preliminary objections are incorporated herein as if expressly restated in full.

         Defendant further objects to this interrogatory to the extent that it calls for an answer to an
entirely legal question that is not appropriate for factual discovery such as interrogatories, but
rather must be addressed through briefing and argument to the Court. Moreover, Defendant’s
mission is to protect and serve Texas and ensure public safety in the face of numerous and evolving
threats, not to answer hypothetical legal questions in civil litigation, and Defendant does not
purport to bind the State with any description or statement. Defendant reserves the right to, through
counsel, make any and all legal or factual arguments in connection with the above-captioned
litigation.

        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

        Subject to the foregoing objections, and without waiving same, Defendant’s officers and
employees have not had occasion to make any determinations regarding the application of Chapter
423. See answer to interrogatory nos. 3-4. Whether particular conduct is being undertaken for a
“commercial purpose” is ultimately a question of law for the Court and, in the context of an
individual criminal proceeding, dependent on factual determinations by a jury. “Journalism” as
defined in these interrogatories may or may not constitute activity undertaken for a “commercial
purpose” depending on the facts and circumstances of the alleged conduct, including the intent of
the alleged actor. See Tex. Gov’t Code §§ 423.002-.004, 423.006. Someone engaging in
“journalism” as defined in these interrogatories who does not have “the intent to conduct
surveillance” would not be in violation of Chapter 423. See id. § 423.003(a).




                                                  10
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 63 of 182



INTERROGATORY NO. 9:

9.        If you contend that there is a reasonable basis for not including using a drone for purposes

of journalism in the list of exceptions to Chapter 423 set forth in TEX. GOV’T CODE § 423.002,

while including the exceptions in subsections 423.002(a)(1), (13) (19), (20), and/or (21), please

set forth in summary form such alleged reasonable basis.

ANSWER:

       The foregoing preliminary objections are incorporated herein as if expressly restated in full.

         Defendant further objects to this interrogatory to the extent that it calls for an answer to an
entirely legal question that is not appropriate for factual discovery such as interrogatories, but
rather must be addressed through briefing and argument to the Court. Moreover, Defendant’s
mission is to protect and serve Texas and ensure public safety in the face of numerous and evolving
threats, not to answer hypothetical legal questions in civil litigation, and Defendant does not
purport to bind the State with any description or statement. Defendant reserves the right to, through
counsel, make any and all legal or factual arguments in connection with the above-captioned
litigation.

        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

        Subject to the foregoing objections, and without waiving same, Defendant’s mission is to
protect and serve Texas by enforcing the laws as enacted by the Legislature. Defendant makes no
factual or policy contention with respect to the wisdom of including or excluding including any
particular exception in Chapter 423, but reserves the right to, through counsel, make any and all
legal or factual arguments in connection with the above-captioned litigation.

INTERROGATORY NO. 10:

10.       Please state how the government interests asserted in Defendants’ Motion to Dismiss

(Doc. 19) apply when the drone operator uses a drone for journalism, but do not apply when a

drone operator is either a professor or student engaged in scholarly research or otherwise exempted

under TEX. GOV’T CODE § 423.002.


                                                  11
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 64 of 182



ANSWER:

       The foregoing preliminary objections are incorporated herein as if expressly restated in full.

         Defendant further objects to this interrogatory to the extent that it calls for an answer to an
entirely legal question that is not appropriate for factual discovery such as interrogatories, but
rather must be addressed through briefing and argument to the Court. Moreover, Defendant’s
mission is to protect and serve Texas and ensure public safety in the face of numerous and evolving
threats, not to answer hypothetical legal questions in civil litigation, and Defendant does not
purport to bind the State with any description or statement. Defendant reserves the right to, through
counsel, make any and all legal or factual arguments in connection with the above-captioned
litigation.

        Defendant further objects to this interrogatory as vague and ambiguous because it is unclear
what it means for a “government interest” to “apply.” The government interests exist independently
of any particular provision of Chapter 423, including the exceptions listed in Tex. Gov’t Code
§ 423.002. Whether as a matter of policy any particular governmental interest is arguably
supported or undermined by any particular provision in Chapter 423 is the responsibility of the
Legislature to determine via its enactments.

        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

        Subject to the foregoing objections, and without waiving same, Defendant’s mission is to
protect and serve Texas by enforcing the laws as enacted by the Legislature. Defendant makes no
factual or policy contention with respect to the wisdom of the Legislature’s decision-making in
enacting Chapter 423, but reserves the right to, through counsel, make any and all legal or factual
arguments in connection with the above-captioned litigation. Protecting the interests of individual
privacy, property rights, and public safety is consistent with Defendant’s mission.




                                                  12
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 65 of 182
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 66 of 182




              EXHIBIT B
          Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 67 of 182



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 NATIONAL PRESS PHOTOGRAPHERS                        §
 ASSOCIATION, TEXAS PRESS                            §
 ASSOCIATION, and JOSEPH                             §
 PAPPALARDO,                                         §
      Plaintiffs,                                    §
                                                     §
 v.                                                  § Civil Action No. 1:19-CV-00946-RP
                                                     §
 STEVEN MCCRAW, in his official capacity             §
 as Director of Texas Department of Public           §
 Safety, DWIGHT MATHIS, in his official              §
 capacity as Chief of the Texas Highway Patrol,      §
 and WES MAU, in his official capacity as            §
 District Attorney of Hays County, Texas,            §
         Defendants.


                   DEFENDANT STEVEN McCRAW’S ANSWERS TO
                   PLAINTIFFS’ FIRST SET OF INTERROGATORIES


TO:    Plaintiffs, by and through their attorneys of record, David A. Schulz, Media Freedom
       and Information Access Clinic, Yale Law School 127 Wall Street, New Haven, CT
       06511; James A. Hemphill, Graves, Dougherty, Hearon & Moody, P.C. 401 Congress
       Ave., Suite 2700, Austin, TX 78701; Leslie A. Brueckner Public Justice P.C., 475 14th
       Street, Suite 610, Oakland, CA 94612; and Leah M. Nicholls Public Justice P.C., 1620
       L Street NW, Suite 630, Washington, DC 20036


       Pursuant to Federal Rules of Civil Procedure 26 and 33, Defendant Steven McCraw, in

his official capacity as Director of the Texas Department of Public Safety, submits his

Responses to Plaintiffs’ First Set of Interrogatories in the above-captioned matter.




                                                 1
          Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 68 of 182



                                      Respectfully submitted.

                                      KEN PAXTON
                                      Attorney General of Texas

                                      BRENT WEBSTER
                                      First Assistant Attorney General

                                      GRANT DORFMAN
                                      Deputy First Assistant Attorney General

                                      SHAWN COWLES
                                      Deputy Attorney General for Civil Litigation

                                      THOMAS A. ALBRIGHT
                                      Chief, General Litigation Division

                                      /s/ Christopher D. Hilton
                                      CHRISTOPHER D. HILTON
                                      Texas Bar No. 24087727
                                      Deputy Chief
                                      General Litigation Division
                                      P.O. Box 12548, Capitol Station
                                      Austin, Texas 78711-2548
                                      (512) 463-2120
                                      FAX: (512) 320-0667
                                      christopher.hilton@oag.texas.gov

                                      Counsel for Defendant Steven McCraw



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served

via email on this the 4th day of May, 2021, to all counsel of record.



                                      /s/ Christopher D. Hilton
                                      Christopher D. Hilton




                                                 2
          Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 69 of 182



                                         OBJECTIONS

      Defendant objects to Plaintiffs’ instructions and definitions to the extent that they purport
to impose obligations on Defendant beyond what is required by the Federal Rules of Civil
Procedure and other applicable law. Defendant responds only to the extent required by law.

       Defendant objects to the definitions of “record,” “describe,” and “identify” as being overly
broad and unduly burdensome to the extent that they purport to require Defendant to go beyond
the obligations imposed by the Federal Rules of Civil Procedure and other applicable law in
answering Plaintiffs’ discovery requests. Defendant responds only to the extent required by law.

       Defendant reserves all objections not explicitly stated herein or inadvertently omitted.




                                                3
          Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 70 of 182



                                     INTERROGATORIES

INTERROGATORY NO. 1:

1.       State the number and location of crashes or accidents that have occurred September 1,

2015, to the present involving drones for which the Department of Public Safety has records and

indicate which of those crashes or accidents involved FAA-certified drone pilots.

ANSWER:

       The foregoing preliminary objections are incorporated herein as if expressly restated in full.

        Defendant further objects to this interrogatory to the extent that it calls for information
about drones that are operated by law enforcement personnel and by Defendant and Defendant’s
officers in the course of official business as being vague, ambiguous, and overly broad, and subject
to interpretations that call for irrelevant and non-discoverable information, are unduly burdensome,
and are not proportional to the needs of the case. Defendant understands this interrogatory to be
directed towards crashes or accidents that involved drone use by individuals other than Defendant’s
officers, Defendant’s employees, or any other law enforcement or government agency for their
own official business.

        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

       Subject to the foregoing objections, and without waiving same, Defendant has no
information regarding such incidents.

INTERROGATORY NO. 2:

2.       State number and location of crashes or accidents occurring between September 1, 2013

and September 1, 2015, resulting from drones operated over each of the following: sports venues

as defined in TEX. GOV’T CODE § 423.0046, correctional facilities, animal feedlots, critical

infrastructure facilities as defined in TEX. GOV’T CODE § 423.0045, and government buildings.

Also identify which of these involved FAA-certified drone pilots.




                                                 4
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 71 of 182



ANSWER:

       The foregoing preliminary objections are incorporated herein as if expressly restated in full.

        Defendant further objects to this interrogatory to the extent that it calls for information
about drones that are operated by law enforcement personnel and by Defendant and Defendant’s
officers in the course of official business as being vague, ambiguous, and overly broad, and subject
to interpretations that call for irrelevant and non-discoverable information, are unduly burdensome,
and are not proportional to the needs of the case. Defendant understands this interrogatory to be
directed towards crashes or accidents that involved drone use by individuals other than Defendant’s
officers, Defendant’s employees, or any other law enforcement or government agency for their
own official business.

        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

       Subject to the foregoing objections, and without waiving same, Defendant has no
information regarding such incidents.

INTERROGATORY NO. 3:

3.        State how many arrests, if any, have been made under Chapter 423 for each month since

its passage.

ANSWER:

       The foregoing preliminary objections are incorporated herein as if expressly restated in full.

        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

      Subject to the foregoing objections, and without waiving same, Defendant’s officers or
employees have made no such arrests.

INTERROGATORY NO. 4:

4.        Identify any instances from September 1, 2015, to the present in which officers of the

Department of Public Safety or its law enforcement sub-agencies have interacted with a drone


                                                 5
             Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 72 of 182



operator, or received complaints regarding possible violations of Chapter 423, and describe the

circumstances and contents of each such interaction and/or complaint, including but not limited to

the occupation of the drone operator, the way in which the drone was being used, and any

instructions given by law enforcement to the drone operator.

ANSWER:

       The foregoing preliminary objections are incorporated herein as if expressly restated in full.

        Defendant further objects to this interrogatory to the extent that it calls for information
about drones that are operated by law enforcement personnel and by Defendant and Defendant’s
officers in the course of official business as being vague, ambiguous, and overly broad, and subject
to interpretations that call for irrelevant and non-discoverable information, are unduly burdensome,
and are not proportional to the needs of the case. Defendant understands this interrogatory to be
directed towards crashes or accidents that involved drone use by individuals other than Defendant’s
officers, Defendant’s employees, or any other law enforcement or government agency for their
own official business.

        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

        Subject to the foregoing objections, and without waiving same, Defendant has record of
five interactions with drone operators. In one instance, a drone operator was issued a citation for a
motor vehicle violation after being observed flying a drone on the capitol grounds. In all other
instances, the drone operators were issued a warning.

       Defendant has the following responsive information regarding interactions with drone
operators since September 1, 2015:

    Stop         Ticket                                                    Violation
                           County    Roadway              Statute                              Notes
  Datetime       Type                                                    Description
                                     1500 N.                            Burglary And
 1/12/2016                          CONGRESS                               Criminal       Flying
                Warning    Travis                      TXPC 30.05(A)
   13:30                             CAPITOL                              Trespass-       unmanned
                                      BLDG.                             Misdemeanor       (drone)
                                                                        Burglary And
 3/13/2018                           LAVACA @                              Criminal
                Warning    Travis                      TXPC 30.05(A)
   13:32                              13TH ST                             Trespass-
                                                                        Misdemeanor       DRONE FLIGHT
                                    EB E 11TH ST                       Fail to Maintain
 7/27/2019                               @                                 Financial      observed flying
                Citation   Travis                      TXTRC 601.191
    2:52                             CONGRESS                           Responsibility    drone in Capitol
                                        AVE                                    (#)        Grounds
                                                   6
                Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 73 of 182



                                      EB E 11TH ST
                                                                           Drive Without
     7/27/2019                             @
                   Warning   Travis                  TXTRC 547.302(A)       Lights-when
        2:52                           CONGRESS
                                                                              Required
                                          AVE
                                                                           Permit Use Of
     5/3/2020                                                              Unauthorized
                   Warning   Travis     LOT 27
       9:30                                                                    Radar        DRONE- LOT 27
                                                                             Equipment      - NO PERMIT
                                      COLORADO                             Display/Obtain
     4/21/2021                                             TXTRC
                   Warning   Travis    ST @ W                              Wrong License
       19:50                                         504.945(A)(1)(2)(3)
                                       14TH ST                                  Plate
                                                                                            INVESTIGATIVE
                                                                                            DETENTION
                                                                                            BASED ON
                                                                             All Other
                                      COLORADO                                              VIOLATION OF
     4/21/2021                                                              Violations -
                   Warning   Travis    ST @ W            37 TXAC 8.21                       TXAC 8.21,
       19:50                                                                  Capitol
                                       14TH ST                                              TXAC 8.21 -
                                                                             Complex
                                                                                            OPERATING
                                                                                            UAV WHERE
                                                                                            PROHIBITED


            No other responsive information is available regarding these incidents.

INTERROGATORY NO. 5:

5.          If you contend that capturing information, images or data for the purpose of journalism

using drones does not constitute “surveillance” as used in Chapter 423, please describe (a) the

definition of “surveillance” that would support such a result; (b) how the determination in the field

is made by officers of the Department of Public Safety or its law enforcement sub-agencies as to

whether such use does not constitute “surveillance.”

ANSWER:

          The foregoing preliminary objections are incorporated herein as if expressly restated in full.

         Defendant further objects to this interrogatory to the extent that it calls for an answer to an
entirely legal question that is not appropriate for factual discovery such as interrogatories, but
rather must be addressed through briefing and argument to the Court. Moreover, Defendant’s
mission is to protect and serve Texas and ensure public safety in the face of numerous and evolving
threats, not to answer hypothetical legal questions in civil litigation, and Defendant does not
purport to bind the State with any description or statement. Defendant reserves the right to, through
counsel, make any and all legal or factual arguments in connection with the above-captioned
litigation.

                                                     7
          Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 74 of 182




        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

        Subject to the foregoing objections, and without waiving same, Defendant’s officers and
employees have not had occasion to make any determinations in the field regarding the application
of Chapter 423. See answer to interrogatory nos. 3-4. Whether particular conduct constitutes
“surveillance” as used in Chapter 423 is ultimately a question of law for the Court and, in the
context of an individual criminal proceeding, dependent on factual determinations by a jury.
“Journalism” as defined in these interrogatories may or may not constitute “surveillance” as used
in Chapter 423 depending on the facts and circumstances of the alleged conduct, including the
intent of the alleged actor. See Tex. Gov’t Code §§ 423.002-.004, 423.006. Someone engaging in
“journalism” as defined in these interrogatories who does not have “the intent to conduct
surveillance” would not be in violation of Chapter 423. See id. § 423.003(a).

INTERROGATORY NO. 6:

6.       Describe any training officers of the Department of Public Safety or its law enforcement

sub-agencies have received or receive regarding the enforcement of Chapter 423.

ANSWER:

       The foregoing preliminary objections are incorporated herein as if expressly restated in full.

        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

      Subject to the foregoing objections, and without waiving same, Defendant’s officers and
employees have not received training regarding the enforcement of Chapter 423.

INTERROGATORY NO. 7:

7.       Do you contend that capturing information, images or data for purposes of journalism

using a drone above public property, or above private property with the property owner’s

permission, violates any provision of Chapter 423 if the information, image or data depicts other

private property? If so, please (a) set forth the basis for such contention in summary fashion, (b)

                                                 8
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 75 of 182



describe the public interest or interests (if any) that you contend are served by such a contention,

and (c) explain how such legitimate public interest or interests could not be served by an

interpretation that would allow drone journalism in such a situation.

ANSWER:

       The foregoing preliminary objections are incorporated herein as if expressly restated in full.

         Defendant further objects to this interrogatory to the extent that it calls for an answer to an
entirely legal question that is not appropriate for factual discovery such as interrogatories, but
rather must be addressed through briefing and argument to the Court. Moreover, Defendant’s
mission is to protect and serve Texas and ensure public safety in the face of numerous and evolving
threats, not to answer hypothetical legal questions in civil litigation, and Defendant does not
purport to bind the State with any description or statement. Defendant reserves the right to, through
counsel, make any and all legal or factual arguments in connection with the above-captioned
litigation.

        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

        Subject to the foregoing objections, and without waiving same, Defendant’s officers and
employees have not had occasion to make any determinations regarding the application of Chapter
423. See answer to interrogatory nos. 3-4. Whether particular conduct violates any provision of
423 is ultimately a question of law for the Court and, in the context of an individual criminal
proceeding, dependent on factual determinations by a jury. “Journalism” as defined in these
interrogatories may or may not constitute a violation of Chapter 423 depending on the facts and
circumstances of the alleged conduct, including the intent of the alleged actor. See Tex. Gov’t
Code §§ 423.002-.004, 423.006. Someone engaging in “journalism” as defined in these
interrogatories who does not have “the intent to conduct surveillance” would not be in violation of
Chapter 423. See id. § 423.003(a).

INTERROGATORY NO. 8:

8.        Do you contend that capturing information, images or data using drones for the purpose

of journalism constitutes a “commercial purpose” as used in TEX. GOV’T CODE §§

423.0045(c)(1)(E) and 423.0046(c)(5)? If not, please explain the basis for your contention,

including without limitation (a) the definition of “commercial purpose” that would support such a


                                                   9
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 76 of 182



result; (b) how the determination is made as to whether drone use constitutes a “commercial

purpose”; (c) the legitimate public interest or interests, if any, that you contend would be served

by not considering journalism using a drone as a “commercial purpose”; (d) how such legitimate

public interest or interests could not be served by a more narrow interpretation that would consider

use of a drone for journalism as a “commercial purpose”; and (e) the legitimate public interest, if

any, in differentiating between journalism using a drone, on one hand, and the permitted drone

usages set forth in TEX. GOV’T CODE §§ 423.0045(c)(1)(E) and 423.0046(c)(5).

ANSWER:

       The foregoing preliminary objections are incorporated herein as if expressly restated in full.

         Defendant further objects to this interrogatory to the extent that it calls for an answer to an
entirely legal question that is not appropriate for factual discovery such as interrogatories, but
rather must be addressed through briefing and argument to the Court. Moreover, Defendant’s
mission is to protect and serve Texas and ensure public safety in the face of numerous and evolving
threats, not to answer hypothetical legal questions in civil litigation, and Defendant does not
purport to bind the State with any description or statement. Defendant reserves the right to, through
counsel, make any and all legal or factual arguments in connection with the above-captioned
litigation.

        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

        Subject to the foregoing objections, and without waiving same, Defendant’s officers and
employees have not had occasion to make any determinations regarding the application of Chapter
423. See answer to interrogatory nos. 3-4. Whether particular conduct is being undertaken for a
“commercial purpose” is ultimately a question of law for the Court and, in the context of an
individual criminal proceeding, dependent on factual determinations by a jury. “Journalism” as
defined in these interrogatories may or may not constitute activity undertaken for a “commercial
purpose” depending on the facts and circumstances of the alleged conduct, including the intent of
the alleged actor. See Tex. Gov’t Code §§ 423.002-.004, 423.006. Someone engaging in
“journalism” as defined in these interrogatories who does not have “the intent to conduct
surveillance” would not be in violation of Chapter 423. See id. § 423.003(a).




                                                  10
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 77 of 182



INTERROGATORY NO. 9:

9.        If you contend that there is a reasonable basis for not including using a drone for purposes

of journalism in the list of exceptions to Chapter 423 set forth in TEX. GOV’T CODE § 423.002,

while including the exceptions in subsections 423.002(a)(1), (13) (19), (20), and/or (21), please

set forth in summary form such alleged reasonable basis.

ANSWER:

       The foregoing preliminary objections are incorporated herein as if expressly restated in full.

         Defendant further objects to this interrogatory to the extent that it calls for an answer to an
entirely legal question that is not appropriate for factual discovery such as interrogatories, but
rather must be addressed through briefing and argument to the Court. Moreover, Defendant’s
mission is to protect and serve Texas and ensure public safety in the face of numerous and evolving
threats, not to answer hypothetical legal questions in civil litigation, and Defendant does not
purport to bind the State with any description or statement. Defendant reserves the right to, through
counsel, make any and all legal or factual arguments in connection with the above-captioned
litigation.

        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

        Subject to the foregoing objections, and without waiving same, Defendant’s mission is to
protect and serve Texas by enforcing the laws as enacted by the Legislature. Defendant makes no
factual or policy contention with respect to the wisdom of including or excluding including any
particular exception in Chapter 423, but reserves the right to, through counsel, make any and all
legal or factual arguments in connection with the above-captioned litigation.

INTERROGATORY NO. 10:

10.       Please state how the government interests asserted in Defendants’ Motion to Dismiss

(Doc. 19) apply when the drone operator uses a drone for journalism, but do not apply when a

drone operator is either a professor or student engaged in scholarly research or otherwise exempted

under TEX. GOV’T CODE § 423.002.


                                                  11
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 78 of 182



ANSWER:

       The foregoing preliminary objections are incorporated herein as if expressly restated in full.

         Defendant further objects to this interrogatory to the extent that it calls for an answer to an
entirely legal question that is not appropriate for factual discovery such as interrogatories, but
rather must be addressed through briefing and argument to the Court. Moreover, Defendant’s
mission is to protect and serve Texas and ensure public safety in the face of numerous and evolving
threats, not to answer hypothetical legal questions in civil litigation, and Defendant does not
purport to bind the State with any description or statement. Defendant reserves the right to, through
counsel, make any and all legal or factual arguments in connection with the above-captioned
litigation.

        Defendant further objects to this interrogatory as vague and ambiguous because it is unclear
what it means for a “government interest” to “apply.” The government interests exist independently
of any particular provision of Chapter 423, including the exceptions listed in Tex. Gov’t Code
§ 423.002. Whether as a matter of policy any particular governmental interest is arguably
supported or undermined by any particular provision in Chapter 423 is the responsibility of the
Legislature to determine via its enactments.

        Defendant further objects to this interrogatory to the extent that it could be construed as
calling for privileged information, including but not limited to the attorney-client privilege, the
work product doctrine, the deliberative process privilege, any and all law enforcement investigative
privileges, any and all executive or legislative privileges, and other privileges established by law.

        Subject to the foregoing objections, and without waiving same, Defendant’s mission is to
protect and serve Texas by enforcing the laws as enacted by the Legislature. Defendant makes no
factual or policy contention with respect to the wisdom of the Legislature’s decision-making in
enacting Chapter 423, but reserves the right to, through counsel, make any and all legal or factual
arguments in connection with the above-captioned litigation. Protecting the interests of individual
privacy, property rights, and public safety is consistent with Defendant’s mission.




                                                  12
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 79 of 182
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 80 of 182




              EXHIBIT C
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 81 of 182




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                          AUSTIN DIVISION

 NATIONAL PRESS PHOTOGRAPHERS                                        §
 ASSOCIATION, TEXAS PRESS                                            §
 ASSOCIATION, and JOSEPH                                             §
 PAPPALARDO,                                                         §
                                                                     §
           Plaintiffs,                                               §
                                                                     §
 v.                                                                  §
                                                                     §        CIVIL ACTION NO. 1:19-CV-00946
 STEVEN MCCRAW, in his official                                      §
 capacity as Director of Texas Department                            §
 of Public Safety, RON JOY, in his official                          §
 capacity as Chief of the Texas Highway                              §
 Patrol, and WES MAU, in his official                                §
 capacity as District Attorney of Hays                               §
 County, Texas,                                                      §
                                                                     §
           Defendants.                                               §

                  DEFENDANT WES MAU’S OBJECTIONS AND ANSWERS TO
                      PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                               TO DEFENDANT WES MAU

TO:       Plaintiffs National Press Photographers Association, Texas Press Association, and
          Joseph Pappalardo, by and through their attorneys of record, James A. Hemphill,
          GRAVES, DOUGHERTY, HEARON & MOODY, P.C., 401 Congress Avenue, Suite 2700,
          Austin, Texas 78701.

          Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Defendant Wes Mau, in his

official capacity as District Attorney of Hays County, Texas (“Mau”) provides the following

objections and answers to Plaintiffs’ First Set of Interrogatories to Defendant Wes Mau.




Defendant Wes Mau’s Objections and Responses to Plaintiffs’ First Set of Interrogatories to Defendant Wes Mau   Page 1
2040547.v1
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 82 of 182




                                                              Respectfully submitted,

                                                              MCGINNIS LOCHRIDGE LLP
                                                              600 Congress Avenue, Suite 2100
                                                              Austin, Texas 78701
                                                              512.495.6000 (telephone)
                                                              512.495.6093 (telecopier)
                                                              mshaunessy@mcginnislaw.com
                                                              ejohnston@mcginnislaw.com

                                                              By:       /s/ Michael Shaunessy
                                                                        MICHAEL SHAUNESSY
                                                                        State Bar No. 18134550
                                                                        ERIC A. JOHNSTON
                                                                        State Bar No. 24070009

                                                              Attorneys for Defendant Wes Mau, in his official capacity as
                                                              District Attorney of Hays County, Texas




Defendant Wes Mau’s Objections and Responses to Plaintiffs’ First Set of Interrogatories to Defendant Wes Mau       Page 2
2040547.v1
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 83 of 182




                                                 CERTIFICATE OF SERVICE

       I hereby certify, by signature below, that a true and correct copy of the foregoing was
served on the following by electronic mail, on the 4th day of May, 2021:

          James A. Hemphill
          GRAVES, DOUGHERTY, HEARON & MOODY, P.C.
          401 Congress Ave., Suite 2200
          Austin, Texas 78701
          jhemphill@gdhm.com
          Attorneys for Plaintiffs National Press Photographers Association, Texas Press Association, and Joseph
          Pappalardo

          Leah M. Nicholls
          PUBLIC JUSTICE P.C.
          1620 L Street NW, Suite 630
          Washington, DC 20036
          lnicholls@publicjustice.net
          Attorneys for Plaintiffs National Press Photographers Association, Texas Press Association, and Joseph
          Pappalardo

          David A. Schulz
          Jennifer Pinsof
          Francesca L. Procaccini
          MEDIA FREEDOM AND INFORMATION ACCESS CLINIC
          YALE LAW SCHOOL
          127 Wall Street
          New Haven, Connecticut 06511
          david.schulz@yale.edu
          jennifer.pinsof@yale.edu
          francesca.procaccini@yale.edu
          Attorneys for Plaintiffs National Press Photographers Association, Texas Press Association, and Joseph
          Pappalardo

          Leslie A. Brueckner
          PUBLIC JUSTICE P.C.
          475 14th Street, Suite 610
          Oakland, California 94612
          lbrueckner@publicjustice.net
          Attorneys for Plaintiffs National Press Photographers Association, Texas Press Association, and Joseph
          Pappalardo




Defendant Wes Mau’s Objections and Responses to Plaintiffs’ First Set of Interrogatories to Defendant Wes Mau   Page 3
2040547.v1
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 84 of 182




          Christopher D. Hilton
          ASSISTANT ATTORNEY GENERAL
          GENERAL LITIGATION DIVISION
          P. O. Box 12548, Capitol Station
          Austin, Texas 78711-2548
          christopher.hilton@oag.texas.gov
          Attorneys for Defendants Steven McCraw and Ron Joy in their official capacities

                                                              /s/ Michael Shaunessy
                                                              MICHAEL SHAUNESSY




Defendant Wes Mau’s Objections and Responses to Plaintiffs’ First Set of Interrogatories to Defendant Wes Mau   Page 4
2040547.v1
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 85 of 182




                      OBJECTIONS AND ANSWERS TO INTERROGATORIES

Interrogatory No. 1:

Identify any instances in which Hays County law enforcement officers have interacted with a drone
operator and describe the circumstances and contents of each such interaction, including but not
limited to the occupation of the drone operator, the way in which the drone was being used, and
any instructions given by law enforcement to the drone operator.

Answer:

In his capacity as District Attorney, Mau does not have control or access to all the records related
to members of the Hays County Sheriff’s Office or members of the various Hays County
Constables Offices that have interacted with “a drone operator.” Accordingly, Mau can only
respond with regard to actions taken by personnel in his office. Pursuant to Rule 33(d) of the
Federal Rules of Civil Procedure, Mau has produced documents from which the answer to
Interrogatory No. 1 can be ascertained.

Interrogatory No. 2:

For the period between September 1, 2015, and the present, if there were any prosecutions for
drone-related activities in Hays County, state the criminal statutes under which they were brought,
the date any charges were filed, the date and location of the offense, the occupation of the drone
operator, and whether the defendant(s) were FAA-certified drone pilots with FAA-registered
drones.

Answer:

Pursuant to Rule 33(d) of the Federal Rules of Civil Procedure, Mau has produced documents from
which the answer to Interrogatory No. 2 can be ascertained.

Interrogatory No. 3:

For each month since September 2015, state the total number of arrests, if any, that have been made
in Hays County for drone-related activities, whether under Chapter 423 or otherwise; the number of
such arrests made under Chapter 423; and the number of such arrests made under any other law and
identify the law under which such arrest was made.




Defendant Wes Mau’s Objections and Responses to Plaintiffs’ First Set of Interrogatories to Defendant Wes Mau   Page 5
2040547.v1
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 86 of 182




Answer:

In his capacity as District Attorney, Mau does not have control or access to all the records related
to members of the Hays County Sheriff’s Office or members of the various Hays County
Constables Offices that have interacted with “a drone operator.” Accordingly, Mau can only
respond with regard to actions taken by personnel in his office. To Mau’s knowledge, there has
only been one arrest for drone-related activities in Hays County since September 2015. Pursuant
to Rule 33(d) of the Federal Rules of Civil Procedure, Mau has produced documents from which
the remaining answers to Interrogatory No. 3 can be ascertained.

Interrogatory No. 4:

For the period between September 1, 2015, and the present, identify any instances in which Hays
County law enforcement officers have interacted with a drone operator, or received complaints
regarding alleged violations of Chapter 423, and describe the circumstances and contents of each
such interaction or complaint, including but not limited to the occupation of the drone operator,
the way in which the drone was being used, and any instructions given by law enforcement to the
drone operator.

Answer:

In his capacity as District Attorney, Mau does not have control or access to all the records related
to members of the Hays County Sheriff’s Office or members of the various Hays County
Constables Offices that have interacted with “a drone operator.” Accordingly, Mau can only
respond with regard to actions taken by personnel in his office. To Mau’s knowledge, there has
only been one matter that is responsive to Interrogatory No. 4. Pursuant to Rule 33(d) of the Federal
Rules of Civil Procedure, Mau has produced documents from which the answers to Interrogatory
No. 4 can be ascertained.

Interrogatory No. 5:

For the period between September 1, 2013, and the present, if there were any instances in which
an individual was arrested or cited in Hays County under Chapter 423 but was prosecuted under
another statute, state the statutes under which the individual(s) was prosecuted, the date of the
arrest or citation, the occupation of the drone operator, and whether the defendant(s) were FAA-
certified drone pilots with FAA-registered drones.




Defendant Wes Mau’s Objections and Responses to Plaintiffs’ First Set of Interrogatories to Defendant Wes Mau   Page 6
2040547.v1
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 87 of 182




Answer:

In his capacity as District Attorney, Mau does not have control or access to all the records related
to members of the Hays County Sheriff’s Office or members of the various Hays County
Constables Offices that have interacted with “a drone operator.” Accordingly, Mau can only
respond with regard to actions taken by personnel in his office. To Mau’s knowledge, there has
only been one arrest and prosecution for drone-related activities in Hays County since September
1, 2013. Pursuant to Rule 33(d) of the Federal Rules of Civil Procedure, Mau has produced
documents from which the remaining answers to Interrogatory No. 5 can be ascertained.

Interrogatory No. 6:

State whether Hays County maintains records on FAA-registered drones or FAA-certified drone
pilots, state the number of such records maintained, and describe the contents of any such records,
including but not limited to the profession of any drone pilots mentioned.

Answer:

In his capacity as District Attorney, Mau does not have control or access to all the records for any
other Hays County Office other than the District Attorney’s Office. Accordingly, Mau can only
respond with regard to records maintained in his office. The Hays County District Attorney’s
Office does not maintain records on FAA-registered drones or FAA-certified drone pilots.

Interrogatory No. 7:

Please state how the government interests asserted in Defendants’ Motion to Dismiss (Doc. 19)
apply when the drone operator uses a drone for journalism, but do not apply when a drone operator
is either a professor or student engaged in scholarly research or otherwise exempted under TEX.
GOV’T CODE § 423.002.

Answer:

Mau has not done any extensive research on the subject of Interrogatory No. 7 as he has never
been presented with a case against a journalist for an alleged violation of the drone statute. Mau
personally does not contend anything other than the noncontroversial proposition that the wording
of the statute was determined by the Texas Legislature, because he was not involved in drafting
the bill and did not participate in any hearings on the bill. By way of further answer, Texas state
and local governments have an “interest” under the circumstances to which the Legislature has
indicated that capturing images via unmanned aircraft is unlawful because it puts citizens’ privacy
and safety at risk which are government interests that apply in every case. The Legislature has
determined, however, that the other interests implicated by the non-applicability provisions may
also apply, such as documenting crime scenes, inspecting utility easements, searching for missing
persons, etc. The Legislature has also recognized that the citizen whose privacy interests are being
protected may waive those interests.




Defendant Wes Mau’s Objections and Responses to Plaintiffs’ First Set of Interrogatories to Defendant Wes Mau   Page 7
2040547.v1
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 88 of 182




Interrogatory No. 8:

If you contend that capturing information, images or data for the purpose of journalism using
drones does not constitute “surveillance” as used in Chapter 423, please describe (a) the definition
of “surveillance” that would support such a result; (b) how the determination by law enforcement
in the field is made as to whether such use does not constitute “surveillance.”

Answer:

Mau has not done any extensive research on the subject of Interrogatory No. 8 as he has never
been presented with a case against a journalist for an alleged violation of the drone statute. Mau
personally does not contend anything other than the noncontroversial proposition that the wording
of the statute was determined by the Texas legislature, because he was not involved in drafting the
bill and did not participate in any hearings on the bill. By way of further answer, surveillance is
not specifically defined by the statute; however, the term means the same thing whether the
“surveillance” is for the purpose of journalism or not.

Interrogatory No. 9:

Describe any training officers of Hays County law enforcement have received or receive regarding
the enforcement of Chapter 423.

Answer:

In his capacity as District Attorney, Mau does not have control or access to all the actions and/or
records related to members of the Hays County Sheriff’s Office or members of the various Hays
County Constables Offices, and, accordingly has no knowledge regarding any training received by
Hays County law enforcement officers regarding the enforcement of Chapter 423.

Interrogatory No. 10:

Do you contend that capturing information, images or data for purposes of journalism using a
drone above public property, or above private property with the property owner’s permission,
violates any provision of Chapter 423 if the information, image or data depicts other private
property? If so, please (a) set forth the basis for such contention in summary fashion, (b) describe
the public interest or interests (if any) that you contend are served by such a contention, and (c)
explain how such legitimate public interest or interests could not be served by an interpretation
that would allow drone journalism in such a situation.




Defendant Wes Mau’s Objections and Responses to Plaintiffs’ First Set of Interrogatories to Defendant Wes Mau   Page 8
2040547.v1
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 89 of 182




Answer:

Mau has not done any extensive research on the subject of Interrogatory No. 10 as he has never
been presented with a case against a journalist involving an alleged violation of the drone statute.
Mau personally does not contend anything other than the noncontroversial proposition that the
wording of the statute was determined by the Texas legislature, because he was not involved in
drafting the bill and did not participate in any hearings on the bill. By way of further answer, Mau
responds that he only “contends” that the statute speaks for itself, namely that:
    (a) The statute makes it unlawful to capture an image using a drone with intent to conduct
        surveillance on the subject of the image. The drone’s location is not an element of the
        offense;
    (b) The only difference between the scenario described and one where the drone is flying above
        private property without the owner’s consent would be protection of the owner’s airspace.
        The interests with which the statute is concerned relate to capturing visual imagery, not
        physical trespass; and
    (c) Mau does not see how capturing images with the intent to publish them can ever serve
        privacy interests.

Interrogatory No. 11:

Do you contend that capturing information, images or data using drones for the purpose of
journalism constitutes a “commercial purpose” as used in TEX. GOV’T CODE §§ 423.0045(c)(1)(E)
and 423.0046(c)(5)? If not, please explain the basis for your contention, including without
limitation (a) the definition of “commercial purpose” that would support such a result; (b) how the
determination is made as to whether drone use constitutes a “commercial purpose”; (c) the
legitimate public interest or interests, if any, that you contend would be served by not considering
journalism using a drone as a “commercial purpose”; (d) how such legitimate public interest or
interests could not be served by a more narrow interpretation that would consider use of a drone
for journalism as a “commercial purpose”; and (e) the legitimate public interest, if any, in
differentiating between journalism using a drone, on one hand, and the permitted drone usages set
forth in TEX. GOV’T CODE §§ 423.0045(c)(1)(E) and 423.0046(c)(5).

Answer:

Mau has not done any extensive research on the subject of Interrogatory No. 11 as he has never
been presented with a case against a journalist involving an alleged violation of drone statute.
Mau personally does not contend anything other than the noncontroversial proposition that the
wording of the statute was determined by the Texas legislature, because he was not involved in
drafting the bill and did not participate in any hearings on the bill. By way of further answer, Mau
has never contended one way or the other as to what constitutes a “commercial purpose” for the
purpose of this statute.




Defendant Wes Mau’s Objections and Responses to Plaintiffs’ First Set of Interrogatories to Defendant Wes Mau   Page 9
2040547.v1
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 90 of 182




Interrogatory No. 12:

If you contend that there is a reasonable basis for not including using a drone for purposes of
journalism in the list of exceptions to Chapter 423 set forth in TEX. GOV’T CODE § 423.002, while
including the exceptions in §§ 423.002(a)(1), (13) (19), (20), and/or (21), please set forth in
summary form such alleged reasonable basis.

Answer:

Mau has not done any extensive research on the subject of Interrogatory No. 12 as he has never
been presented with a case against a journalist involving an alleged violation of the drone statute.
Mau personally does not contend anything other than the noncontroversial proposition that the
wording of the statute was determined by the Texas legislature, because he was not involved in
drafting the bill and did not participate in any hearings on the bill. By way of further answer, Mau
has never made such a contention one way or the other.




Defendant Wes Mau’s Objections and Responses to Plaintiffs’ First Set of Interrogatories to Defendant Wes Mau   Page 10
2040547.v1
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 91 of 182




              EXHIBIT D
                 Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 92 of 182




These recommendations are designed to protect and define the use of Unmanned Aerial Systems by emergency
personnel.
    1) DEFINITIONS —As used in this recommendation, the term:
          a) “Unmanned Aircraft Systems” means a powered, aerial vehicle that:
                   1. includes aircraft, pilot, and ground control systems
                   2. Uses aerodynamic forces to provide aircraft lift
                   3. Can fly autonomously or be piloted remotely
                   4. Can be expendable or recoverable; and
                   5. Does not carry a human operator

            b) Mission Personnel

                      1. “Emergency Responder” is considered to be Law Enforcement, Emergency Management, Fire
                         Fighter, Medical Services, or a Designated Mission Volunteer
                      2. “Mission Volunteer” is a person or persons designated by Law Enforcement, Emergency
                         Management, Fire Fighter, and/or a ranking official to assist in a mission and to be utilized
                         during a specific mission


   USE OF AN UNMANNED AIRCRAFT SYSTEM BY LAW ENFORCEMENT AND PUBLIC SAFETY
        Law Enforcement may use an unmanned aircraft system:

        1) to gather evidence in a criminal investigation
           a) under the express terms of a search warrant issued by a Texas court; or.
           b) in accordance with a judicially recognized exception to the warrant requirement.

In situations and for uses not involving a criminal investigation and not intended to lead to the production of evidence
for use in a criminal investigation, if the use does not constitute an unwarranted invasion of personal privacy and is
consistent with the procedures in.

    a) An emergency responder shall not be liable for any damage created by an unmanned aircraft or unmanned
       aircraft system, as long as said emergency responder is in compliance with FAA regulations, if that damage was
       caused while the emergency responder was providing, and the unmanned aircraft or unmanned aircraft system
       was used in the operation, support, or enabling of the emergency services listed.

    b) For purposes of this section, “Emergency Responder” means any of the following, if acting within the scope of
       authority implicitly or expressly provided by a local public entity or a public employee of a local public entity to
       provide emergency services:
                     A.          A paid or an unpaid designated mission volunteer
                     B.          A private entity
                     C.          Emergency Management Personnel
                     D.          Law Enforcement
                     E.          Fire Fighter
                     F.          Medical Services
                     G.          Public Works
                                                                                                                 1|Page
HB2340 Task Force Recommendations
               Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 93 of 182




          2. All of the following terms shall have the same meaning as the terms as used of the Texas Government
             Code:
                    A.        Local public entity
                    B.         Public employee of a local public entity.
                    C.         Unmanned aircraft.
                    D.        Unmanned aircraft system


OBSTRUCTING AN EMERGENCY PERSONNEL WHILE USING AN UNMANNED AIRCRAFT
SYSTEMS
          1. For purposes of this section, “Emergency Responder” means any of the following, if acting within the
             scope of authority implicitly or expressly provided by a local public entity or a public employee of a local
             public entity to provide emergency services:
                     A. paid or an unpaid designated mission volunteer
                     B. A private entity
                     C. Emergency Management Personnel
                     D. Law Enforcement
                     E. Fire Fighter
                     F. Medical Services

          a) A person commits obstructing an emergency responder when, by using or threatening to use violence,
             force, physical interference, or an obstacle, such person knowingly obstructs, impairs, or hinders the
             enforcement of the penal law or the preservation of the peace by a peace officer, acting under color of
             his or her official authority; knowingly obstructs, impairs, or hinders the prevention, control, or
             abatement of fire by a firefighter, acting under color of his or her official authority; knowingly obstructs,
             impairs, or hinders the administration of medical treatment or emergency assistance by an emergency
             medical service provider, acting under color of his or her official authority; or knowingly obstructs,
             impairs, or hinders the administration of a designated mission volunteer, acting in good faith to render
             such care or assistance without compensation at the place of an emergency or accident.

          b) To assure that animals used in law enforcement or fire prevention activities are protected from harm, a
             person commits obstructing a peace officer or firefighter when, by using or threatening to use violence,
             force, physical interference, or an obstacle, he or she knowingly obstructs, impairs, or hinders any such
             animal.
          c) It is not a defense to a prosecution under this section that the peace officer was acting in an illegal
             manner if he or she was acting under color of his or her official authority. A peace officer acts "under
             color of his or her official authority" if, in the regular course of assigned duties, he or she makes a
             judgment in good faith based on surrounding facts and circumstances that he or she must act to enforce
             the law or preserve the peace.
          d) If a person is alleged to have committed the offense described in subsection (1)(a) or (1)(b) of this
             section by using or threatening to use an unmanned aircraft system as an obstacle, the offense does not
             apply if the person who operates the unmanned aircraft system:



                                                                                                               2|Page
HB2340 Task Force Recommendations
                Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 94 of 182
          e) Obtains permission to operate the unmanned aircraft system from a law enforcement agency or other
              entity that is coordinating the response of peace officers, firefighters, emergency medical service
              providers, rescue specialists, or designate mission volunteers to an emergency or accident.
          f) Is in compliance with FAA regulations
          g) Continues to communicate with such entity during the operation of the unmanned aircraft system; an
          h) Complies immediately with any instructions from the entity concerning the operation of the unmanned
              aircraft system.
   2) Repealed
   3) Obstructing a peace officer, firefighter, emergency management personnel, medical service provider, or
      designated mission volunteer is a class B misdemeanor.
   4) For purposes of this section, unless the context otherwise requires:
          a) " medical service provider" means a member of a public or private emergency medical service agency,
              whether that person is a volunteer or receives compensation for services rendered as such emergency
              medical service provider.
          b) "Obstacle" includes an unmanned aircraft vehicle or unmanned aerial system.
          c) " Designated Mission Volunteer " means a member of a public or private rescue agency, whether that
              person is a designated volunteer or receives compensation for services rendered as such.

   5) Written consent.
A law enforcement agency may operate an unmanned aircraft system for the purpose of acquiring information about an
individual, or about the individual’s property, if the individual has given written consent to the use of an unmanned
aircraft system for those purposes.


                                    CHAPTER 423 RECOMMENDATIONS
   2) DEFINITIONS. —As used in this act, the term:
         a) “Unmanned Aircraft Systems” means a powered, aerial vehicle that:
                   1. Unmanned Aircraft systems includes aircraft, pilot, ground control systems
                   2. Uses aerodynamic forces to provide vehicle lift.
                   3. Can fly autonomously or be piloted remotely.
                   4. Can be expendable or recoverable; and
                   5. Does not carry a human operator.

           b) “Designated Volunteer” is a person or persons designated by Law Enforcement, Emergency
              Management, Fire Fighter, and/or a ranking official to assist in a mission and to be utilized during a
              specific mission

          c) “Image” means a digital record of thermal, infrared, ultraviolet, visible light, or other electromagnetic
              waves; sound waves; odors; or other physical phenomena which captures conditions existing on or
              about real property or an individual located on that property. Streaming of data which includes video
              does not mean capture.
          d) “Imaging device” means a mechanical, digital, or electronic viewing device; still camera; camcorder;
              motion picture camera; unmanned aerial vehicle, or any other instrument, equipment, or format
              capable of recording, storing, or transmitting an image and or video.
          e) “Law enforcement agency” means a lawfully established state or local public agency that is responsible
              for the prevention and detection of crime, local government code enforcement, and the enforcement of
              penal, traffic, regulatory, game, or controlled substance laws.
          f) “Surveillance” means:
                                                                                                               3|Page
HB2340 Task Force Recommendations
                Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 95 of 182
                     1. With respect to an owner, tenant, occupant, invitee, or licensee of privately-owned real
                       property, the observation of such persons with sufficient visual clarity to be able to obtain
                       information about their identity, habits, conduct, movements, or whereabouts; or
                     2. With respect to privately owned real property, the observation of such property’s physical
                       improvements with sufficient visual clarity to be able to determine unique identifying features
                       or its occupancy by one or more persons.


PROHIBITED USE OF UNMANNED AERIAL SYSTEMS —

                   a. A law enforcement agency may not use an Unmanned Aircraft to gather evidence or other
                      information.
                   b. A person, a state agency, or a political subdivision as defined may not use an Unmanned Aircraft
                      equipped with an imaging device to record an image of privately owned real property or of the
                      owner, tenant, occupant, invitee, or licensee of such property with the intent to conduct
                      surveillance on the individual or property captured in the image in violation of such person’s
                      reasonable expectation of privacy without his or her written consent. For purposes of this
                      section, a person is presumed to have a reasonable expectation of privacy on his or her privately
                      owned real property if he or she is not observable by persons located at ground level in a place
                      where they have a legal right to be, regardless of whether he or she is observable from the air
                      with the use of an unmanned aerial system.


EXCEPTIONS. —This section does not prohibit the use of an Unmanned Aircraft:

                   c. To counter a high risk of a terrorist attack by a specific individual or organization if the United
                      States Secretary of Homeland Security determines that credible intelligence indicates that there
                      is such a risk.
                   d. If the law enforcement agency first obtains a search warrant signed by a judge authorizing the
                      use of an unmanned aircraft system.
                   e. If the law enforcement agency possesses reasonable suspicion that, under particular
                      circumstances, swift action is needed to prevent imminent danger to life or serious damage to
                      property, to forestall the imminent escape of a suspect or the destruction of evidence, or to
                      achieve purposes including, but not limited to, facilitating the search for a missing person.
                   f. By a person or an entity engaged in a business or profession licensed by the state, or by an
                      agent, employee, or contractor thereof, if the unmanned aircraft is used only to perform
                      reasonable tasks within the scope of practice or activities permitted under such person’s or
                      entity’s license and regulations. However, this exception does not apply to a profession in which
                      the licensee’s authorized scope of practice includes obtaining information about the identity,
                      habits, conduct, movements, whereabouts, affiliations, associations, transactions, reputation, or
                      character of any society,
                   g. By an employee or a contractor of a property appraiser who uses unmanned aerial systems
                      solely for the purpose of assessing property for ad valorem taxation.
                   h. To capture images by or for an electric, water, or natural gas utility:
                   i. For operations and maintenance of utility facilities, including facilities used in the generation,
                      transmission, or distribution of electricity, gas, or water, for the purpose of maintaining utility
                      system reliability and integrity.
                   j. For inspecting utility facilities, including pipelines, to determine construction, repair,
                      maintenance, or replacement needs before, during, and after construction of such facilities.

                                                                                                              4|Page
HB2340 Task Force Recommendations
               Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 96 of 182
                   k. For assessing vegetation growth for the purpose of maintaining clearances on utility rights-of-
                      way.
                   l. For utility routing, siting, and permitting for the purpose of constructing utility facilities or
                      providing utility service; or
                   m. For conducting environmental monitoring, as provided by federal, state, or local law, rule, or
                      permit.
                   n. For aerial mapping, if the person or entity using an unmanned aerial system for this purpose is
                      operating in compliance with Federal Aviation Administration regulations.
                   o. To deliver cargo, if the person or entity using an unmanned aerial system for this purpose is
                      operating in compliance with Federal Aviation Administration regulations.
                   p. To capture images necessary for the safe operation or navigation of an unmanned aircraft
                      system that is being used for a purpose allowed under Texas law.
                   q. By a communications service provider or a contractor for a communications service provider for
                      routing, siting, installation, maintenance, or inspection of facilities used to provide
                      communications services.
                   r. To capture images necessary for the safe operation or navigation of an unmanned aircraft
                      system that is being used for a purpose allowed under Texas law during times of disasters.

       USE OF EVIDENCE. —Evidence obtained or collected in this act is admissible as evidence in a criminal
       prosecution in any court of law in the state of Texas.


                 USE OF UNMANNED AIRCRAFT IN EMERGENCIES AND DISASTERS
   1) law enforcement; firefighter; emergency management personnel, and designated mission volunteers may
      operate an unmanned aircraft system, acquire information through the operation of an unmanned aircraft
      system, or disclose information acquired through the operation of an unmanned aircraft system, for the purpose
      of search and rescue activities, as defined in Texas law.
   2) law enforcement; firefighter; emergency management personnel and designated mission volunteers may
      operate an unmanned aircraft system, acquire information through the operation of an unmanned aircraft
      system, or disclose information acquired through the operation of an unmanned aircraft system, for the purpose
      of assisting an individual and/or agency in an emergency if:
          a) A law enforcement agency reasonably believes that there is an imminent threat to the life or safety of
               the individual, and documents the factual basis for that belief; and
          b) Not more than 48 hours after the emergency operation begins, an official of the law enforcement
               agency files a sworn statement with the circuit court that describes the nature of the emergency and the
               need for use of an unmanned aircraft system.
   3) law enforcement; firefighter; emergency management personnel and designated mission volunteers may
      operate an unmanned aircraft system, acquire information through the operation of an unmanned aircraft
      system, or disclose information acquired through the operation of an unmanned aircraft system, during a state
      of emergency that is declared by the Governor under Texas law if:
          a) The unmanned aircraft system is used only for the purposes of preserving public safety, protecting
               property, or conducting aerial imagery for the assessment and evaluation of environmental or weather-
               related damage, erosion, or contamination; and
          b) The unmanned aircraft system is operated only in the geographical area specified in a proclamation
               pursuant to Texas law.




                                                                                                              5|Page
HB2340 Task Force Recommendations
                 Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 97 of 182



                          PUBLIC SAFETY UNMANNED AIRCRAFT INTERFERENCE
A person who operates an unmanned aircraft system in a manner that is intended to obstruct or interfere with:

    1)   a law enforcement officer.
    2)   a firefighter
    3)   Emergency Management Personnel
    4)   an emergency medical person; or
    5)   a designated mission volunteer

while the individual described in subdivisions (1) through (5) is performing or attempting to perform the individual's
official duties, commits public safety remote aerial interference, a Class B misdemeanor. However, the offense is a
felony if the person has a prior unrelated conviction under this section.



      INVESTIGATIONS OF CRIMES AND ACCIDENTS WHILE USING UNMANNED AIRCRAFT
    1) A law enforcement agency may operate an unmanned aircraft system, acquire information through the
       operation of an unmanned aircraft system, or disclose information acquired through the operation of an
       unmanned aircraft system, for the purpose of reconstruction of a specific crime scene or accident scene, or
       similar physical assessment, related to a specific investigation.
    2) The period that a law enforcement agency may operate an unmanned aircraft system under this section may
       not exceed five days for the purpose of reconstruction of a specific crime scene or accident scene, or similar
       physical assessment, related to a specific investigation.


                                  911 AERIAL MAPPING; EMERGENCY SERVICES USES

Because Texas Government Code 423.003 does not define “surveillance,” it can be argued that anything not specifically
listed in 423.002 would be conducting surveillance in violation of 423.003.
Between annual or scheduled flyovers and mapping and addressing activities, the use of an unmanned aircraft system can
be a cost-effective and timely solution to ensure that 9-1-1 service can identify locations effectively to enable the dispatch
of emergency services to someone seeking emergency assistance.
Some people may believe that by definition and/or by intent mapping for purposes of 9-1-1 emergency service is currently
properly considered as covered to be lawful within 423.002(12), which provides that using a drone is lawful “for the purpose
of rescuing a person whose life or well-being is in imminent danger.” Cf., Texas Health and Safety Code Ann. Section
772.102 (“It is the purpose of this subchapter to establish the number 9-1-1 as the primary emergency telephone number for
use by certain local governments in this state and to encourage units of local government and combinations of the units to
develop and improve emergency communication procedures and facilities in a manner that makes possible the quick
response to any person calling the telephone number 9-1-1 seeking police, fire, medical, rescue, and other emergency
services.”).
However, other people may disagree and believe that mapping for purposes of 9-1-1 service is not carefully considered as
covered to be lawful within 423.002(12). As such, an appropriate approach to ensure that Chapter 423 does not
unintentionally impede the quick response to any person calling the telephone number 9-1-1 seeking police, fire, medical,
rescue and other emergency services may be to suggest clarifying amendment changes to Chapter 423.

                                                                                                                  6|Page
HB2340 Task Force Recommendations
               Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 98 of 182



                 PUBLIC SAFETY TRAINING IN THE USE OF UNMANNED AIRCRAFT
   1) law enforcement; firefighter; emergency management personnel and designated mission volunteers may
      operate an unmanned aircraft system for the purpose of training in:
          a) The use of unmanned aircraft systems; and
          b) The acquisition of information through the operation of an unmanned aircraft system.
   2) Any image or other information that is acquired through the use of an unmanned aircraft system by a law
      enforcement agency under this section, and any evidence derived from that image or information:
          a) Is not admissible in, and may not be disclosed in, a judicial proceeding, administrative proceeding,
              arbitration proceeding or other adjudicatory proceeding; and
          b) May not be used to establish reasonable suspicion or probable cause to believe that an offense has been
              committed unless in violation of Texas Government Code 423.




                                                                                                         7|Page
HB2340 Task Force Recommendations
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 99 of 182




              EXHIBIT E
      Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 100 of 182




                            Cause No. 17-11-81926-BB


CLAY KOLLE et al.,
                                                   IN THE DISTRICT COURT OF
          Plaintiffs,
                                                   VICTORIA COUNTY, TEXAS
 v.
                                                    135TH JUDICIAL DISTRICT
K&K INEZ PROPERTIES, LLC et al.,

         Defendants.




      AMICUS BRIEF OF THE STATE OF TEXAS


Ken Paxton                                     Christopher D. Hilton
Attorney General of Texas                      Assistant Attorney General
                                               Texas Bar No. 24087727
Jeffrey C. Mateer
First Assistant Attorney General               OFFICE OF THE ATTORNEY GENERAL
                                               P.O. Box 12548
Ryan L. Bangert                                Austin, Texas 78711-2548
Deputy First Assistant Attorney General        Tel.: (512) 463-2120
                                               Fax: (512) 320-0667
                                               christopher.hilton@oag.texas.gov
Darren L. McCarty
Deputy Attorney General for Civil Litigation
                                               COUNSEL FOR THE STATE OF TEXAS
Thomas A. Albright
Chief, General Litigation Division
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 101 of 182




                                      Introduction
     The challenged statutes reflect the Legislature’s determination that the unrestricted opera-

tion of unmanned aircraft (or “drones”) poses an intolerable threat of limitless aerial surveillance

that would jeopardize public safety and infringe on the privacy rights of all citizens of the State of

Texas. Texas Government Code sections 423.002-.004 and 423.006 (the “Surveillance Provi-

sions” or “Drone Surveillance Previsions”) prevent drone technology from being used to conduct

unauthorized surveillance of private property or citizens. But if Plaintiffs are successful in their

challenge, it could usher in an era of surreptitious aerial spying that would subject every Texan to

prying eyes from above, permitting drone pilots to conduct surveillance at any time or place across

the entire State of Texas. But the Constitution does not require such an Orwellian result. The

Drone Surveillance Provisions are reasonable and constitutional regulations that are necessary to

protect the public from potential abuse of this technology. The State of Texas respectfully submits

that the Court should reject the constitutional challenge to these statutes.

                         Interest of Amicus Curiae
    The State of Texas, acting through its Attorney General, has a unique interest in the validity

and application of the duly enacted laws of its Legislature. Where, as here, the constitutionality of

laws of the State of Texas are challenged, the Attorney General, as the chief legal officer of the

State, is afforded the opportunity and discretion to intervene as appropriate. See, e.g., Tex. Gov’t

Code § 402.010. Moreover, the State of Texas and its Attorney General have a solemn responsi-

bility to ensure public safety and protect the privacy rights of Texans. The constitutional challenge

to the Drone Surveillance Provisions threatens both.




                                                  1
         Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 102 of 182




                               Statement of Facts
I.   These Proceedings

     K&K Inez Properties, LLC and David Kucera (collectively, “Kucera”) have brought counter-

claims against Clay Kolle, Lacy Kolle, and Leona Creek Cattle, LLC (collectively, “Plaintiffs” or

“Kolles”) pursuant to Texas Government Code chapter 423, §§ 423.003, 423.004, and 423.006.

The Kolles moved to sever those counterclaims from the underlying litigation and filed a motion

to dismiss and a motion for summary judgment. 1 Although the Kolles have moved to dismiss all

claims and argue numerous independent grounds, they have also argued that the provisions of

Chapter 423 at issue are unconstitutional.

     The Court granted the motion to sever and has now set a hearing on the Kolles’ motion to

dismiss. Pursuant to Texas Government Code § 402.010, the Attorney General was notified of the

Kolles’ constitutional challenge and respectfully submits this amicus brief solely to defend the con-

stitutionality of the Drone Surveillance Provisions.

II. The Texas Privacy Act and the Drone Surveillance Provisions

     The Kolles challenge certain portions of the Texas Privacy Act and later amendments to it,

enacted into law as Chapter 423 of the Texas Government Code, titled “Use of Unmanned Air-

craft,” which is located within a section of the Code dealing with “Law Enforcement and Public

Protection.” See Tex. Gov’t Code tit. 4, subtit. B; see also “Texas Privacy Act,” 2013 Tex. Sess.

Law Serv. Ch. 1390 (H.B. 912). This chapter regulates the use of unmanned aircraft (or “UAVs”




     1Kucera filed an opposition, which is docketed under the original Cause No. 17-11-81926-B.
Such opposition does not appear to have been docketed under the above-captioned Cause No. 17-
11-81926-BB as part of the Court’s order granting severance.


                                                 2
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 103 of 182




or “drones”). Among other provisions, Chapter 423 regulates the types of surveillance that may

be conducted with drones, regulates the use of such aircraft by law enforcement agencies, and per-

mits political subdivisions of the State to adopt and enforce ordinances regarding the use of drones

during special events. As described in the legislative history materials of the Texas Privacy Act,

the privacy and public safety concerns specific to drones are unique and particularly challenging as

compared to conventional aircraft:

               Drones can fly low, are quiet, and can be nearly impossible to see
               unless a person was looking for them. Helicopters and airplanes are
               noisy and difficult to miss, so a person over whom a helicopter flies
               would hear it and would be on notice that there could be someone
               surveilling or photographing them.

Texas Bill Analysis, 2013 Regular Session, House Bill 912, Texas House Research Organization,

TX B. An., H.B. 912 (May 7, 2013).

    Section 423.003 makes it an offense to “use[] an unmanned aircraft to capture an image of an

individual or privately owned real property in this state with the intent to conduct surveillance on

the individual or property captured in the image.” Tex. Gov’t Code § 423.003. It is also an offense

to capture such an image and possess, disclose, display, distribute, or otherwise use it. Id.

§ 423.004(a). It is a defense to the inadvertent violation of these provisions if the person destroys

and stops using the offending image as soon as it is discovered that it was captured in violation of

law. See id. §§ 423.003(c), 423.004(d)-(e). Violators of these provisions are also subject to a civil

action by “[a]n owner or tenant of privately owned real property located in this state . . . against a

person who . . . captured an image of the property or the owner or tenant while on the property.”

Id. § 423.006(a).




                                                  3
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 104 of 182




     Excepted from these prohibitions are certain kinds of image capturing for particular purposes

specified by statute. See id. § 423.002. For example, it is entirely lawful to use a drone to capture

images “of public real property or a person on that property.” Id. § 423.002(a)(15). Additionally,

among many other examples, it is legal to use a drone to capture images with the consent of the

subject, id. § 423.002(a)(6); for law enforcement to use drones for surveillance “pursuant to a valid

search or arrest warrant,” id. § 423.002(a)(7); or from a flying height of up to eight feet, provided

no image amplification is used, id. § 423.002(a)(14). There are also a number of exemptions for

certain business or public safety purposes, such as “oil pipeline safety,” id. § 423.002(a)(17);

search-and-rescue operations, see id. § 423.002(a)(12); and academic purposes, id. § 423.002(a)(1).

                                         Argument
     The Court should reject the Kolles’ assertion that the Drone Surveillance Provisions are un-

constitutional. These laws pass constitutional muster under the applicable standard of review, and

they are neither vague nor overbroad. Similarly, the Kolles’ assertion that the Texas Privacy Act

is preempted by federal law is meritless. However, the Court should not pass on any of these con-

stitutional questions unless it absolutely must do so. Accordingly, the Court should decline to strike

down the Drone Surveillance Provisions as unconstitutional.

I.   The Drone Surveillance Provisions Are Constitutional

     The Kolles contend that the Drone Surveillance Provisions unconstitutionally limit their first

amendment rights to freedom of speech and freedom to petition the government. But any assertion

that the Drone Surveillance Provisions violate the Constitution is wrong. Most of the provisions

do not implicate speech or conduct that is protected by the First Amendment, and to the extent




                                                  4
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 105 of 182




that the First Amendment is implicated, the Drone Surveillance Provisions are constitutional un-

der the applicable standards.

          A. The First Amendment Is Not Implicated by Sections 423.002, 423.003, and
             423.006 of the Texas Government Code.

    Most of the Drone Surveillance Provisions implicated by Kucera’s counterclaims do not reach

conduct that is protected by the First Amendment. Sections 423.002, 423.004, and 423.006 only

prohibit the use of drones to conduct surveillance on private property for purposes other than those

specified in the twenty-one safe harbor provisions. See Tex. Gov’t Code § 423.002; see also id.

§ 423.002(a)(15) (permitting the use of drones to capture images “of public real property or a per-

son on that property”). The relevant question, then, is whether the State must allow individuals

both to fly drones on or near private property, and to use those drones to conduct surveillance of

private property or citizens without authorization, because such activities are expressive conduct

that is protected by the First Amendment. The answer is no.

    “The First Amendment literally forbids the abridgment only of ‘speech,’ but we have long

recognized that its protection does not end at the spoken or written word.” Texas v. Johnson, 491

U.S. 397, 404 (1989). “In deciding whether particular conduct possesses sufficient communicative

elements to bring the First Amendment into play, we have asked whether ‘[a]n intent to convey a

particularized message was present, and [whether] the likelihood was great that the message would

be understood by those who viewed it.’” Id. (quoting Spence v. Washington, 418 U.S. 405, 410-11

(1974)) (alterations in original). But “[t]he protection of the First Amendment depends not only

on whether the conduct is expressive, but also on the context in which that expression takes place.”

Littlefield v. Forney Indep. Sch. Dist., 268 F.3d 275, 283 (5th Cir. 2001).




                                                   5
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 106 of 182




    “[T]he party invoking the First Amendment’s protection [has] the burden to prove that it

applies.” Voting for Am., Inc. v. Steen, 732 F.3d 382, 388 (5th Cir. 2013) (citing Clark v. Cmty. for

Creative Non-Violence, 468 U.S. 288, 293 n.5 (1984)). “[O]nly conduct that is ‘inherently expres-

sive’ is entitled to First Amendment protection.” Id. (quoting Rumsfeld v. Forum for Academic and

Institutional Rights, Inc., 547 U.S. 47, 66 (2006)). “In evaluating whether particular conduct pos-

sesses ‘sufficient communicative elements’ to implicate First Amendment protections, courts

must ask whether ‘[a]n intent to convey a particularized message was present, and . . . [whether]

the likelihood was great that the message would be understood by those who viewed it.’” Littlefield

v. Forney Indep. Sch. Dist., 268 F.3d 275, 283 (5th Cir. 2001) (quoting Johnson, 491 U.S. at 404);

see also Spence v. Washington, 418 U.S. 405, 410-11 (1974).

    Conducting surveillance of private citizens with a drone does not constitute conduct that is

protected by the First Amendment. Piloting a drone “with the intent to conduct surveillance” of

“an individual or privately owned real property,” Tex. Gov’t Code § 423.003(a), is not inherently

expressive conduct. There is no “intent to convey a particularized message” when someone flies

a drone for the purpose of surreptitious information gathering. See Little, 268 F.3d at 283. And

even if someone does intend to convey a message, it would not be understood by anyone who hap-

pened to view it. Id. Indeed, one of the benefits of drones is that they are not loud and disruptive,

like a helicopter would be. Thus, the conduct prohibited by the Surveillance Provisions—the pi-

loting of a drone to conduct surveillance—cannot itself be inherently expressive, as one of its main

benefits is secrecy. See also Texas Bill Analysis, 2013 Regular Session, House Bill 912, Texas House

Research Organization, TX B. An., H.B. 912 (May 7, 2013) (“Drones can fly low, are quiet, and




                                                 6
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 107 of 182




can be nearly impossible to see unless a person was looking for them.”). Accordingly, because

§ 423.003 does not prohibit expressive conduct, the First Amendment is not implicated.

    Two of the other challenged provisions also do not implicate the First Amendment. Section

423.002 provides the exceptions of types of conduct that are not prohibited. See Tex. Gov’t Code

§ 423.002. Plaintiffs do not explain how a statute which lays out conduct that is not illegal could

possibly abridge their First Amendment rights. Likewise, § 423.006 provides only for a private

cause of action for individuals who are illegally photographed under § 423.003. See Tex. Gov’t

Code § 423.006. This statute is wholly contingent on the other Drone Surveillance Provisions, so

it does not merit or require separate constitutional analysis.

    The Kolles’ arguments to the contrary are unavailing. Because the Drone Surveillance Provi-

sions do not prohibit the use of drones to capture images “of public real property or a person on

that property,” Tex. Gov’t Code § 423.002(a)(15), the line of cases which have held that there is

a First Amendment “right to record” the activities of government officials—such as recording a

police officer conducting his duties in public—have no application to the Kolles’ arguments. Cf.,

e.g., Higginbotham v. City of New York, 105 F. Supp. 3d 369, 379 (S.D.N.Y. 2015) (citing cases from

the First, Seventh, Ninth, and Eleventh Circuits). Likewise, cases that suggest the act of photog-

raphy carry with it some element of expression have no application to the Drone Surveillance Pro-

visions, which prohibit only using drones to conduct “surveillance.” See Tex. Gov’t Code §

423.003(a); cf. ACLU of Ill. v. Alvarez, 679 F.3d 583, 595 (7th Cir. 2012). Moreover, the Kolles’

allusions to newsgathering and “matters of public concern” does not provide them with an excep-

tion. See Branzburg v. Hayes, 408 U.S. 665, 682 (1972) (“It is clear that the First Amendment does

not invalidate every incidental burdening of the press that may result from the enforcement of civil




                                                  7
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 108 of 182




or criminal statutes of general applicability.”). Finally, nothing about the particular circumstances

of the Kolles’ alleged use of drones to photograph the disputed water incursions, or the Kolles’

intended use of that information to petition the government, changes this conclusion. The Su-

preme Court has long held that the First Amendment “does not carry with it the unrestrained right

to gather information.” Zemel v. Rusk, 381 U.S. 1, 17 (1965). But this is exactly the right that the

Kolles claim. The Kolles cannot satisfy their burden to prove their entitlement to constitutional

protections merely by asserting it, and they have not provided any authority or argument as to why

the right to petition the government is in any way implicated by the Drone Surveillance Provisions.

Indeed, the statutes on their face have absolutely nothing to do with petitioning the government.

    Because three of the four Drone Surveillance Provisions do not regulate conduct that is pro-

tected by the First Amendment, the Kolles’ First Amendment arguments must fail.

          B.   The Drone Surveillance Provisions Constitutionally Regulate Conduct.

    Even if the Drone Surveillance Provisions implicated the First Amendment at all—which they

mostly do not—they are still constitutional. Where conduct that is not inherently expressive but

nonetheless may have “some expressive content” is at issue, courts “apply the intermediate scru-

tiny test articulated by the Supreme Court in United States v. O’Brien.” Kleinman v. City of San

Marcos, 597 F.3d 323, 328 (5th Cir. 2010) (citing United States v. O’Brien, 391 U.S. 367 (1968)).

“O’Brien rests on the principle that when ‘speech’ and ‘non-speech’ elements are united in a

course of conduct, a valid governmental interest in regulating the nonspeech element can justify

incidental limitations on First Amendment freedoms.” Id. (citing O’Brien, 391 U.S. at 376). “Un-

der O’Brien, a regulation is constitutional if [1] it is within the constitutional power of the govern-

ment; [2] it furthers an important or substantial governmental interest; [3] the government interest




                                                  8
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 109 of 182




is unrelated to the suppression of free expression; and [4] the incidental restriction on alleged First

Amendment freedoms is no greater than is essential to the furtherance of that interest.” Id. (citing

O’Brien, 391 U.S. at 376). The Drone Surveillance Provisions easily meet this standard.

    First, regulation of public safety and privacy rights through limiting surveillance is within the

traditional police powers of the State. Second, the governmental interests at stake are of the utmost

importance. If the Drone Surveillance Provisions are struck down, any individual’s right or expec-

tation of privacy will be completely eviscerated. There would be little to stop drones from flying

into anyone’s backyard to conduct surveillance on private citizens and their families. Likewise,

private property rights would be significantly impugned. Without the Texas Privacy Act, any pri-

vately owned land or building would be subject to surveillance by anyone with a drone. Moreover,

significant public safety and security risks also motivate and justify governmental restrictions. Al-

lowing malicious actors to conduct unlimited, unrestrained, covert drone surveillance on private

property and citizens puts them at risk of in a way that cannot be matched by more conventional

technologies, putting Texans at greater risk of theft or violent crime. But these are just some of the

important interests protected by the Texas Privacy Act. As drone technology matures, it could

pose new threats that cannot yet be imagined. Yet the Kolles would have the State stand idly by

and have this Court create a constitutional right to record anything from virtually anywhere.

    Third, the Surveillance Provisions are unrelated to the suppression of free expression. The

purpose of the Texas Privacy Act is not to discriminate against landowners, drone operators, jour-

nalists, those petitioning the government, or anybody else conveying any particular kind of mes-

sage. There are alternatives for aerial image capture, such as helicopters, that the Surveillance Pro-

visions would not prohibit and that could be used to capture the same images that a drone could




                                                  9
         Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 110 of 182




capture. Rather, these statutes are necessary to protect other rights and compelling interests, and

they are unrelated to the suppression of speech.

    Fourth, to the extent that the Surveillance Provisions present any “incidental restriction on

alleged First Amendment freedoms,” such restrictions are “no greater than is essential to the fur-

therance of that interest.” Kleinman, 597 F.3d at 328. As explained, the Surveillance Provisions

permit the use of drones to capture images of public places and, for certain purposes, of private

property, which minimizes to the greatest extent possible any incidental restrictions. See Tex.

Gov’t Code § 423.002; see also id. § 423.002(a)(15) (permitting the use of drones to capture images

“of public real property or a person on that property”). Furthermore, the Surveillance Provisions

allow for alternatives such as helicopters. Accordingly, the Surveillance Provisions pass the

O’Brien test and constitute constitutionally permissible regulations on conduct, even if such con-

duct can be said to have expressive elements.

          C.   To the Extent that the Drone Surveillance Provisions Regulate Expression,
               They Are Constitutional.

    To the extent that the Court construes the Drone Surveillance Provisions to directly regulate

expression, 2 these statutes are content-neutral and constitutional under that test as well. “Govern-

ment regulation of speech is content based if a law applies to particular speech because of the topic

discussed or the idea or message expressed.” Reed v. Town of Gilbert, 125 S. Ct. 2218, 2227 (2015).




     2 Only one of the challenged Surveillance Provisions purports to prohibit speech: it is a mis-
demeanor to disclose or display an image that someone has captured illegally in violation of
§ 423.003. See Tex. Gov’t Code § 423.004(a). As discussed above, the remaining statutes do not
implicate the First Amendment or, at most, constitute regulations of expressive conduct. But to
the extent that the remaining statutes can be construed as direct regulations of protected expres-
sion, this analysis is equally applicable.


                                                 10
           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 111 of 182




“This commonsense meaning of the phrase ‘content based’ requires a court to consider whether

a regulation of speech ‘on its face’ draws distinctions based on the message a speaker conveys.”

Id. (citing Sorrell v. IMS Health Inc., 564 U.S. 552, 562-64 (2011)). In other words, “[t]he principal

inquiry in determining content neutrality, in speech cases generally and in time, place, or manner

cases in particular, is whether the government has adopted a regulation of speech because of disa-

greement with the message it conveys.” Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989).

    “The government’s purpose is the controlling consideration. A regulation that serves pur-

poses unrelated to the content of expression is deemed neutral, even if it has an incidental effect

on some speakers or messages but not others.” Id. (citing Renton v. Playtime Theatres, Inc., 475 U.S.

41, 47-48 (1986)). “Government regulation of expressive activity is content neutral so long as it is

‘justified without reference to the content of the regulated speech.’” Id. (quoting Clark, 468 U.S.

at 293).

    All of the Surveillance Provisions readily meet this standard, as the content of any of the

drone-captured surveillance is irrelevant to whether the images have been illegally captured. It

does not matter what is depicted in the drone-captured image, so long as the statutory prerequisites

of drone surveillance are satisfied. See Tex. Gov’t Code § 423.003 (prohibiting the capture of any

image of individuals or privately owned real property); see also § 423.002 (exempting any type of

image that is captured pursuant to certain authorizations). The Surveillance Provisions are entirely

agnostic as to who or what is being surveilled. Drone operators are prohibited from targeting any

private individual or private real property and disseminating their ill-gotten surveillance.




                                                 11
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 112 of 182




    There is no suggestion in the Texas Privacy Act of a governmental objection to the content

any message presented in any image captured by drone operators, and that the Surveillance Provi-

sions have “an incidental effect on some speakers or messages but not others” does not make them

impermissible under the First Amendment. Ward, 491 U.S. at 791. The Surveillance Provisions

are content neutral, narrowly tailored, and leave open myriad alternatives for lawful capture of

images. See id. Accordingly, all of the Drone Surveillance Provisions are constitutional.

          D. The Drone Surveillance Provisions Are Not Overbroad.

     “The traditional rule is that a person to whom a statute may constitutionally be applied may

not challenge that statute on the ground that it may conceivably be applied unconstitutionally to

others in situations not before the Court.” New York v. Ferber, 458 U.S. 747, 768 (1982). “This

general rule reflects two ‘cardinal principles’ of our constitutional order: the personal nature of

constitutional rights and the prudential limitations on constitutional adjudication.” Los Angeles Po-

lice Dep’t v. United Reporting Publ’g Corp., 528 U.S. 32, 39 (1999) (quoting Ferber, 458 U.S. at 767).

“By focusing on the factual situation before us, and similar cases necessary for development of a

constitutional rule, we face flesh and blood legal problems with data relevant and adequate to an

informed judgment.” Id. (internal quotation marks omitted). Accordingly, invalidation for over-

breadth is “strong medicine” that the Supreme Court has “employed . . . with hesitation, and then

only as a last resort.” Id. (internal quotation marks omitted).

    “The first step in overbreadth analysis is to construe the challenged statute; it is impossible

to determine whether a statute reaches too far without first knowing what the statute covers.”

United States v. Williams, 553 U.S. 285, 293 (2008). Courts then consider “whether the statute . . .

criminalizes a substantial amount of protected expressive activity.” Id. at 297. “The ‘mere fact




                                                 12
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 113 of 182




that one can conceive of some impermissible applications of a statute is not sufficient to render it

susceptible to an overbreadth challenge.’” Id. at 303 (quoting Members of City Council of L.A. v.

Taxpayers for Vincent, 466 U.S. 789, 800 (1984)).

    The Surveillance Provisions prohibit only the use of drones to conduct surveillance private

real property and individuals on private property without authorization and outside of the nearly

two-dozen other exceptions provided by statute. As explained above, very little protected expres-

sive activity is even implicated by the Surveillance Provisions, much less criminalized. No person

is restrained by the Surveillance Provisions from saying whatever they wish or photographing what-

ever they wish using any other lawful means. The Court need not brainstorm hypothetical scenar-

ios where expressive activity may be at issue because there is not a “substantial amount” of First

Amendment protected activity that is implicated by the Surveillance Provisions. Accordingly,

Plaintiffs’ overbreadth challenge must fail.

          E.   The Drone Surveillance Provisions Are Not Void for Vagueness.

    “The Fourteenth Amendment’s guarantee of Due Process proscribes laws so vague that per-

sons ‘of common intelligence must necessarily guess at [their] meaning and differ as to [their] ap-

plication.’” Women’s Med. Ctr. of Nw. Hous. v. Bell, 248 F.3d 411, 421 (5th Cir. 2001) (alterations

in original) (quoting Smith v. Goguen, 415 U.S. 566, 572 n.8 (1974)). “A law is unconstitutionally

vague if it (1) fails to provide those targeted by the statute a reasonable opportunity to know what

conduct is prohibited, or (2) is so indefinite that it allows arbitrary and discriminatory enforce-

ment.” Id. (citing Grayned v. City of Rockford, 408 U.S. 104, 108-09 (1972)).

    The Fifth Circuit has “rejected that a law ‘must delineate the exact actions a [person] would

have to take to avoid liability.’” Doe I v. Landry, 909 F.3d 99, 118 (5th Cir. 2018) (quoting Roark &




                                                 13
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 114 of 182




Hardee LP v. City of Austin, 522 F.3d 533, 552 (5th Cir. 2008)). “‘[P]erfect clarity and precise

guidance have never been required even of regulations that restrict expressive activity.’” Minn.

Voters Alliance v. Mansky, 138 S. Ct. 1876, 1891 (2018) (quoting Ward v. Rock Against Racism, 491

U.S. 781, 794 (1989)) (alteration in original). “No policy can be so specific as to cover every con-

ceivable situation and to disallow all discretion or interpretation in its application.” Ne. Penn. Free-

thought Soc’y v. Cnty. of Lackawanna Transit Sys., 327 F. Supp. 3d 767, 784 (M.D. Penn. 2018).

“‘[O]nly a reasonable degree of certainty is required.’” Roark & Hardee, 522 F.3d 552-53 (quoting

United States v. Tansley, 986 F.2d 880, 885 (5th Cir. 1993)) (emphasis and internal quotation marks

omitted).

    The Kolles’ assertion that the word “surveillance” renders the Texas Privacy Act unconsti-

tutionally vague is completely meritless. Plaintiffs’ position is undermined by their own pleadings,

where the list and describe definitions of the word “surveillance” from commonly available dic-

tionaries. Thus, The Kolles all have at least a “reasonable degree of certainty” about what is pro-

hibited, which is all that due process requires. See Roark & Hardee, 522 F.3d 552-53. The question

of whether their alleged activity constitutes impermissible “surveillance” is a factual inquiry that

depends on the particular conduct in which Plaintiffs engage, and is not evidence of vagueness in

the statute.

    As with the overbreadth challenge, the Court need not engage in a string of hypotheticals in

order to find arguable edge cases. Ordinary persons are perfectly capable of understanding the

meaning of the word “surveillance,” and the Surveillance Provisions do not allow for arbitrary or

discriminatory enforcement. Plaintiffs fault these laws for failing to provide “perfect clarity” and

“precise guidance.” Minn. Voters, 138 S. Ct. at 1891. But the Fifth Circuit has never required that




                                                  14
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 115 of 182




“a law ‘must delineate the exact actions a [person] would have to take to avoid liability.’” Doe I,

909 F.3d at 118 (quoting Roark & Hardee, 522 F.3d at 552). This Court should not break with prec-

edent and impose such a requirement now. Accordingly, the Drone Surveillance Provisions are not

void for vagueness.

II. Federal Law Does Not Preempt the Texas Privacy Act.

    The Kolles are incorrect the Federal Aviation Act (“FAA”) preempts or affects in any way

the validity of the Drone Surveillance Provisions. As an initial matter, the Court need not engage

in any preemption analysis because the Kolles have not explained how any purported preemp-

tion—even if it existed, which it does not—would operate to preempt the Drone Surveillance Pro-

visions. The Kolles contend that preemption applies because the FAA’s regulation of “aviation

safety.” But the Drone Surveillance Provisions do not relate to aviation safety at all. Nobody is

prohibited from lawfully operating a drone by the provisions of the Texas Privacy Act at issue in

this case. The Drone Surveillance Provisions only regulate what a person may do with their

drone—that is, they may not conduct unauthorized surveillance—and Chapter 423 says nothing

about where or how drones may be flown. For this reason, the Kolles’ arguments regarding

preemption are a red herring. The conduct regulated by the Drone Surveillance Provisions has

nothing to do with aviation safety. Accordingly, the Court need not analyze any further.

    Even if the Court were to conduct a preemption analysis regarding these statutes, however,

there is still no basis for finding that state law has been preempted. The Kolles have asserted both

field preemption and obstacle preemption in their filings, but neither doctrine is applicable.




                                                 15
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 116 of 182




          A.   Field Preemption

    Although it is unclear from Kolles’ pleadings whether they assert field preemption with re-

spect to Kucera’s claim under § 423.006, to the extent that they do argue this doctrine, it is inap-

plicable. In situations where field preemption applies, Congress has forbidden the State to take

action in the field that the federal statute pre-empts.” Oneok, Inc. v. Learjet, Inc., 135 S. Ct. 1591,

1595 (2015). “Although the Supreme Court has recognized field preemption claims, it has indi-

cated courts should hesitate to infer field preemption unless plaintiffs show ‘that complete ouster

of state power including state power to promulgate laws not in conflict with federal laws was ‘the

clear and manifest purpose of Congress.’’” City of El Cenizo v. Texas, 890 F.3d 164, 176 (5th Cir.

2018) (quoting DeCanas v. Bica, 424 U.S. 351, 357 (1976)). “To establish field preemption, more-

over, the plaintiffs must prove that federal law evinces ‘the clear and manifest purpose of Con-

gress’ to preclude even complementary state legislation on the same subject.” Id. at 178. Addition-

ally, “the relevant field should be defined narrowly.” Id. at 177.

    The Kolles’ argument that the FAA has preempted the entire field of aviation safety regula-

tion is simply wrong. “Neither the Supreme Court nor the Fifth Circuit have held that the Federal

Aviation Act preempts the entire field of aviation safety.” Monroe v. Cessna Aircraft Co., 417 F.

Supp. 2d 824, 828 (E.D. Tex. 2006). Though the Fifth Circuit has specifically found that “passen-

ger safety warnings and instructions” aboard aircraft are preempted by federal law, Witty v. Delta

Air Lines, Inc., 366 F.3d 380, 385 (5th Cir. 2004), its holding was narrowly confined to that issue,

id. at 386, even after having noted the “broad array of [federal] safety-related regulations” related

to aviation, id. at 384. Simply put, “[t]here is not sufficient evidence of a clear intent by Congress

to preempt, neither through a pervasive scheme of federal regulations set forth by the FAA nor




                                                  16
         Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 117 of 182




within the Act’s text and legislative history.” Monroe, 417 F. Supp. 2d at 836. Therefore, “[t]he

field of aviation safety is not preempted by the Federal Aviation Act.” Id. 3

     Authority cited by the Kolles undermines their assertion of field preemption. In City of Bur-

bank v. Lockheed Air Terminal Inc., 411 U.S. 624 (1973), the Supreme Court held only that the fed-

eral aviation noise regulations were preempted, which is far narrow than what Plaintiffs have al-

leged. See id. at 638-40. And in Singer v. City of Newton, 284 F. Supp. 3d 125, 130 (D. Mass. 2017),

the court found that the FAA does not preempt non-federal regulations in the field of regulation

unmanned aircraft. Indeed, the court found that “the FAA explicitly contemplates state or local

regulation of pilotless aircraft, defeating [the] argument that the whole field is exclusive to the

federal government.” Id. (emphasis added). Accordingly, field preemption does not apply.

          B.    Obstacle Preemption

     “Under the doctrine of conflict preemption, state law is preempted when ‘it actually conflicts

with federal law.’” Univ. of Tex. Sys. v. Alliantgroup LP, 400 F. Supp. 3d 610, 616 (S.D. Tex. 2019)

(quoting English. v. Gen. Elec. Co., 496 U.S. 72, 79 (1990)). The Drone Surveillance Provisions do




     3 Other courts that purport to have found that the FAA does preempt state law in the field of
aviation safety have done so only in narrow contexts of wholly dissimilar cases, such as tree removal
surrounding an airport, Godspeed Airport LLC v. E. Haddam Inland Wetlands & Watercourses
Comm’n, 634 F.3d 206 (2d Cir. 2011), or the standard of care on a tort claim, Montalvo v. Spirit
Airlines, 508 F.3d 464 (9th Cir. 2007); Greene v. B.F. Goodrich Avionics Sys., Inc., 409 F.3d 784 (6th
Cir. 2005); Abdullah v. Am. Airlines, Inc., 181 F.3d 363 (3d Cir. 1999); Crout v. Haverfield Int’l, Inc.,
269 F. Supp. 3d 90 (W.D.N.Y. 2017). See also, e.g., Tweed-New Haven Airport Auth. v. Tong, 930
F.3d 65 (2d Cir. 2019) (prohibiting of runway construction); US Airways, Inc. v. O’Donnell, 627
F.3d 1318 (10th Cir. 2010) (requiring airline to obtain alcoholic beverage license); Air Transp. Ass’n
of Am., Inc. v. Cuomo, 520 F.3d 218 (2d Cir. 2008) (mandating provision of certain amenities on
commercial passenger flights). Thus, where the “relevant field” is defined “narrowly,” as it must
be under Fifth Circuit law, City of El Cenizo, 890 F.3d at 177, Plaintiffs cannot establish that there
has been field preemption that relates to the Drone Surveillance Provisions.


                                                   17
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 118 of 182




not stand in the way of the accomplishment of any federal policy, which defeats the Kolles’ asser-

tion of obstacle preemption. See Zadeh, 820 F.3d at 751 (holding that obstacle preemption is “when

a state law ‘stands as an obstacle to the accomplishment and execution of the full purposes and

objectives of Congress’”) (quoting Hines v. Davidowitz, 312 U.S. 52, 67 (1941)). As demonstrated

in Plaintiffs’ cited authority, “the FAA explicitly contemplates state or local regulation of pilotless

aircraft.” See Singer, 284 F. Supp. at 130. The Kolles do not explain what “obstacle” the prohibi-

tion on the unrestricted surveillance of private property and citizens could possibly present to the

accomplishment of the FAA’s objectives. The Texas Privacy Act presents no obstacle to the FAA

because the two statutory schemes regulate different conduct.

    For the foregoing reasons, the Kolles’ assertions of federal preemption fail.

III. The Court Should Address the Constitutional Challenge Only as a Last Resort.

    “A statute is presumptively constitutional.” Brooks v. Northglen Ass’n, 141 S.W.3d 158, 169

(Tex. 2004) (citing Barshop v. Medina Cnty. Underground Water Conversation Dist., 925 S.W.2d

618, 625 (Tex. 1996)). Courts “presume that when enacting legislation, the Legislature intends to

comply with the state and federal constitutions.” Stockton v. Offenbach, 336 S.W.3d 610, 618 (Tex.

2011) (citing Tex. Gov’t Code § 311.021(1)). Accordingly, courts “are obligated to avoid constitu-

tional problems if possible.” Brooks, 141 S.W.3d at 169. “As a rule, we only decide constitutional

questions when we cannot resolve issues on nonconstitutional grounds.” In re B.L.D., 113 S.W.3d

340, 349 (Tex. 2003).

    The Kolles’ motion to dismiss the counterclaims against them raises numerous nonconstitu-

tional grounds that the Court should consider before address the merits of the constitutional chal-

lenge. Although the challenged statutes are constitutional, as described above, the Court should




                                                  18
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 119 of 182




not address that question unless it is absolutely necessary. Texas takes no position with respect the

merits of Kucera’s counterclaims or the Kolles’ other defenses and grounds for dismissal, but the

Court’s obligation to avoid constitutional questions if possible requires the Court to consider and

rule on each of the Kolles’ other arguments before turning to the constitutional challenge.

                                       Conclusion
    The Court should decline to consider the constitutionality of the challenged provisions of the

Texas Privacy Act or, if such a ruling necessary, find that those provisions are constitutional.




                                                 19
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 120 of 182




                                           Respectfully submitted.

                                           Ken Paxton
                                           Attorney General of Texas

                                           Jeffrey C. Mateer
                                           First Assistant Attorney General

                                           Ryan L. Bangert
                                           Deputy First Assistant Attorney General

                                           Darren L. McCarty
                                           Deputy Attorney General for Civil Litigation

                                           Thomas A. Albright
                                           Chief, General Litigation Division

                                           /s/ Christopher D. Hilton
                                           Christopher D. Hilton
                                           Assistant Attorney General
                                           Texas Bar No. 24087727

                                           OFFICE OF THE ATTORNEY GENERAL
                                           P.O. Box 12548
                                           Austin, Texas 78711-2548
                                           Tel.: (512) 463-2120
                                           Fax: (512) 320-0667
                                           christopher.hilton@oag.texas.gov

                                           COUNSEL FOR THE STATE OF TEXAS


                            Certificate of Service
    I hereby certify that a true and correct copy of the foregoing pleading has been served on all

counsel of record or unrepresented parties on August 26, 2020, in accordance with Rule 21a of the

Texas Rules of Civil Procedure, electronically through the electronic filing system, electronic mail,

or certified and registered U.S. Mail.


                                                              /s/ Christopher D. Hilton
                                                              Christopher D. Hilton


                                                 20
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 121 of 182




                                             Exhibit 2
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 122 of 182
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 123 of 182
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 124 of 182




                          THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

NATIONAL PRESS PHOTOGRAPHERS                          §
ASSOCIATION, TEXAS PRESS ASSOCIATION,                 §
and JOSEPH PAPPALARDO,                                §
                 Plaintiffs,                          §
                                                      §
v.                                                    §          CIVIL ACTION NO.
                                                      §          1:19-CV-00946-RP
                                                      §
STEVEN MCCRAW, in his official capacity as            §
Director of Texas Department of Public Safety,        §
DWIGHT MATHIS, in his official capacity as            §
Chief of the Texas Highway Patrol, and                §
WES MAU, in his official capacity as                  §
District Attorney of Hays County, Texas,              §
                      Defendants.                     §

               DECLARATION OF D. VICTORIA BARANETSKY,
         GENERAL COUNSEL, THE CENTER FOR INVESTIGATIVE REPORTING

         My name is D. Victoria Baranetsky. I am over 18 years of age, have never been convicted

of any felony or any crime involving moral turpitude, and have personal knowledge of the facts

stated in this declaration.

         1.     I am general counsel at The Center for Investigative Reporting (“CIR”), which is a

nonprofit news organization established under the laws of California with its principal place of

business in Emeryville, CA. CIR operates Reveal, an investigative news program that publishes

an online news site at revealnews.org, a weekly public radio show and podcast called Reveal, as

well as documentaries distributed through various programming such as PBS Newshour, Frontline,

and Netflix.

         2.     Founded in 1977 as the nation’s first nonprofit investigative news organization,

today, Reveal is one of the country’s most trusted media outlets. CIR has received multiple awards

for its reporting. In the past several years, CIR has been a Pulitzer Prize finalist, received three



                                                 1                     Exhibit 3
         Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 125 of 182




Edward R. Murrow Awards, a duPont Award and a Peabody for its journalism under the Reveal

brand.

         3.    CIR’s journalism is far-reaching; the Reveal podcast alone has 3 million weekly

listeners in the United States, which does not include the number of listeners it reaches on

syndicated radio stations all across the country. Internationally, Reveal’s podcast has 64 million

downloads and its show airs on several other countries’ radio stations.

         4.    As general counsel, I oversee all legal matters, including advising reporters on

newsgathering, libel, privacy, subpoenas, security, prepublication, and other newsroom matters. I

also counsel the C-level suite, advise the board, and oversee the advisory board.

         5.    Prior to CIR, I worked at the Wikimedia Foundation, the Reporters Committee for

Freedom of the Press, and The New York Times. I have a law degree from Harvard Law School,

a master’s degree in philosophy from Oxford University, a graduate degree from Columbia

Journalism School, and a bachelor’s degree from Columbia University. I am barred to practice law

in California, New Jersey, and New York. Currently, I am a fellow at the Tow Center for Digital

Journalism at Columbia University and also teach media law and the First Amendment at Berkeley

Law School as an adjunct professor.

         6.    Reveal’s reporting often includes various multi-media images, including still

photos as well as video, to help the public understand Reveal’s reporting more effectively. These

images are especially important to reporting, by providing additional information and more keen

perspectives that cannot otherwise be translated through text. The adage “a picture is worth a

thousand words” is especially apt in describing the importance of aerial imagery, which can add a

unique element to a story by showing a large area of land in one shot, or giving a better idea of

what a place looks like, that simply cannot be understood through words. For instance, seeing the




                                                2
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 126 of 182




impacts of a hurricane or the aerial view of a region affected by war is not a concept that can easily,

or even at all, be translated in language.

        7.     When Reveal editors decide that they need aerial images to enhance their reporting,

Reveal hires an experienced and licensed news photographer to operate a drone, if the images

cannot be obtained through some other way. As a nonprofit newsroom with a limited budget,

Reveal cannot use helicopters, as they are cost prohibitive.

        8.     In June 2018, Reveal reporters covering the immigration beat were investigating

the private shelters contracted by the U.S. Department of Health and Human Services and the

Office of Refugee Resettlement to hold immigrant unaccompanied minors. In particular, one of

Reveal’s stories was about the Shiloh Treatment Center, a residential child care center in Manvel,

Texas that has been widely cited for various violations, including abuse and nonconsensual

administration of medications to children occupants. The reporting revealed that despite a history

of physical and sexual abuse, the Shiloh Treatment Center continued to receive millions in federal

tax dollars to house immigrant children. The lead article in the series can be found here:

https://revealnews.org/article/federal-agency-sent-immigrant-kids-to-dangerous-youth-facility-

despite-serious-warning-signs/.

        9.     In connection with its reporting of the Shiloh Treatment Center, Reveal hired

Brandon Wade, a Texas-based freelance photojournalist, to capture aerial images showing readers

what the Shiloh Treatment Center looked like, how remote it was, as well as the layout of its

buildings. Reveal’s editors determined it was important to include these images in our reporting

for the public to have a holistic understanding of where the children were, as the images reveal a

large compound, without many buildings, in a somewhat remote area.




                                                  3
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 127 of 182




        10.    On June 28, once the editors notified me of their decision to use the drone, I

immediately asked the editors to put a hold on the assignment until I had time to review the

potential risks under the state law and federal law given the factual circumstances. Having

followed the changes in drone law since 2013 and having attended the Poynter Institute’s Drone

Journalism School in Portland, Oregon, where I learned about the various laws regulating

journalists’ use of drones, I knew there may be laws impacting reporters using this technology.

        11.    As a media attorney and general counsel, I am obligated to ensure CIR is not putting

a freelancer in harm’s way or exposing itself to unwise legal liability.

        12.    After reviewing the FAA’s federal regulations, I researched Texas’ law, Chapter

423, which prohibits various types of drone use. I determined that federal regulations do not restrict

these actions and other states do not restrict journalists using drones like Texas does. But I was

concerned about how the Texas’ statute applied to journalists using drones, and what the possible

consequences would be for Mr. Wade as well as CIR.

        13.    After further analyzing Chapter 423, I determined that there was ambiguity about

what type of drone use qualified as “commercial” under the law. I also determined there was

ambiguity as to whether the images Mr. Wade captured or CIR’s use of them would qualify as

commercial.

        14.    I also determined that the law was likely unconstitutional as it was vague, not

narrowly tailored, overbroad and seemed to target journalists. See similar ALDF v. Wasden, 878

F.3d 1184 (9th Cir. 2018) (discussing constitutional objections to an Idaho statute that made it a

crime to videorecord or photograph agricultural production).

        15.    I then conferred with Alicia Wagner Calzada, counsel from the NPPA, over the

phone about Texas’ drones law. I confirmed that she also shared my interpretation and asked




                                                  4
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 128 of 182




whether there was a precedent of other newsrooms using drones in the area. Ms. Calzada explained

that at least two other news stations had used drones to do their reporting and that the Texas law

had not been enforced against those news organizations.

        16.    I then asked the reporters what locations they wanted to record via drone. Finally,

Mr. Wade and I exchanged emails discussing whether he was licensed to operate a drone under

federal law. I also asked where he would ostensibly be operating the drone from and whether it

was possible to shoot the images while he operated the drone from public land and it flew over

public land.

        17.    I determined that Mr. Wade could proceed to record images—although in a more

restricted way than he would have otherwise, so CIR and Mr. Wade would have stronger defenses

if needed.

        18.    To reduce the chance that CIR or Mr. Wade would face a legal challenge, I asked

Mr. Wade to be careful to only stand on public property while flying his drone and to ensure the

drone only flew over public property. I also asked that Mr. Wade ensure he was in the air for the

shortest period of time possible and that he confirm when the project started and was complete. I

told Mr. Wade that if any authorities came, he should stop immediately and contact me directly.

        19.    Reveal paid Mr. Wade for his images and video of the Shiloh Treatment Center. I

further advised Reveal’s editors to publish only still photos of the Shiloh Treatment Center to

decrease the likelihood of a challenge under Chapter 423, since the video would have made it more

obvious that the recordings were taken with a drone.

        20.    If Mr. Wade had not been restricted, more comprehensive images likely could have

been taken. Similarly, if Reveal had published the video, readers of Reveal would have obtained

a better understanding of where the shelter was located and how remote it is.




                                                5
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 129 of 182




        21.    Given the lack of parity with other state laws as well as the practical prohibitions it

creates on reporting, Chapter 423 seems to me to be a method of preventing reporting on important

matters of public interest. It is especially troubling that the statute’s criminalization of drone use

opens the door to selective prosecutions of a journalists who produce stories to benefit the public.

In this way the Chapter 423 poses a substantial risk of criminalizing lawful—and constitutionally

protected—newsgathering activity and chilling the very type of investigative journalism that has

previously led to positive reforms and important changes in our society.

        22.    I declare under penalty of perjury of the laws of the State of California that the

foregoing is true and correct to the best of my knowledge and belief.



       Executed July 2, 2021 in Berkeley, California.


                                                      s/ D. Victoria Baranetsky
                                                      D. Victoria Baranetsky




                                                  6
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 130 of 182




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 NATIONAL PRESS PHOTOGRAPHERS                         §
 ASSOCIATION, et al.                                  §
                                                      §
                Plaintiffs,                           §
 v.                                                   §         CIVIL ACTION NO.
                                                      §         1:19-cv-00946-RP
 STEVEN MCCRAW, et al.,                               §
                                                      §
                Defendants.                           §


      DECLARATION OF GUILLERMO (“BILLY”) CALZADA IN SUPPORT OF
            PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT



        1.     My name is Guillermo (“Billy”) Calzada. I am over the age of eighteen (18) years.

I have never been convicted of a felony or a crime involving moral turpitude, am under no

disabilities, and am fully competent and qualified to make this declaration.


        2.     I am a staff photojournalist at the San Antonio Express-News. I have worked there

for over twenty years in my capacity as a news photographer covering a wide range of news stories

including sports, spot news, features, portraits, and natural disasters. I have been a professional

photojournalist for over three decades, and most of that has been in the state of Texas. I began my

career as a staff photographer at the El Paso Herald-Post in 1987 and after that newspaper closed,

I worked for two years as a staff photographer for the Orlando Sentinel before returning to Texas

for my current position. During this time, I have received numerous state, regional and national

awards for my journalism.




                                                1                      Exhibit 4
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 131 of 182




        3.     I am a member of the National Press Photographers Association and have been

since at least 1986. As a member, I have signed the NPPA Code of Ethics, available at this link:

https://nppa.org/nppa-code-ethics.


        4.     In my capacity as a photojournalist, I often have occasion to do aerial photography.

Aerial photographs provide a perspective that can add significant information and depth to a news

story. Particularly when a news scene or a story involves a large area of land, showing the reader

the aerial perspective enhances the story significantly.


        5.     I have a remote pilot airman certificate with a small UAS rating, which qualifies

me to operate a small unmanned aircraft system (also called a UAS or drone) in the National

Airspace System of the United States. I obtained this certificate by passing the FAA’s Knowledge

Test, after attending 16 hours of training, 80 hours of studying FAA regulations and related laws

as well as studying scientific information relevant to operating in the National Airspace System.

My UAS is registered with the FAA.


        6.     I personally own a GoPro Karma drone which I use for newsgathering purposes

when the situation requires it. These images relate to a wide range of matters of public concern.


        7.     On July 20, 2018, there was a devastating and deadly fire at the Iconic Village

Apartments in San Marcos, Texas. There were numerous fatalities.


        8.     On Tuesday, July 24, 2018, on assignment for the San Antonio Express-News, I

flew my UAS near the sight of the fatal fire. I pulled up to a location across the street from the

property. A makeshift chain-link fence had been placed around the property and yellow “do not

cross” tape was on the fence. Before I launched, I checked for any temporary flight restrictions in



                                                 2
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 132 of 182




the area. There were none. I used the Airmap iPhone app to file my flight with the FAA. I launched

from a takeoff point about 60 feet from the fence and tape and was in the air for approximately 3

to 4 minutes. I estimate that my altitude was about 90 feet. At no time was my UAS directly above

the property enclosed by the yellow tape.


        9.     After I finished taking pictures, I put my drone in my car. I was about to close my

Airmap plan when a gentleman wearing a helmet with an ATF logo approached me and asked who

I was and what I was doing. I answered his questions. He was courteous. I was too. He then told

me that I was interfering with a federal investigation, I responded that neither my person nor my

UAV had crossed the yellow tape. He asked if I had flown directly over the burned property. I said

no. I told him that I launched straight up, and recovered straight down, using a nearby electric wire

as my guide, and not crossing the wire. The agent again claimed that I was interfering. I politely

disagreed with him as my photography did not interfere with any investigation. The agent, whose

name I did not get, called the San Marcos police. He left and another ATF agent came and stood

with me until the local police came.


        10.    Two officers from the San Marcos Police then arrived, asked for my ID and ran it.

One of the two officers stated that she did some research on the way over and found a state law

relating to drones. She said that I had violated state law by taking pictures. She told me that if I

published the photographs, I would be violating state law again. She then told me that she wasn’t

going to cite me at that time.


        11.    I do not own or control what is published by the Express-News.


        12.    The Express-News published one of the aerial photographs that I took—as the lead

image on the front-page story about the fire—on July 24, 2018. A true and correct copy of the


                                                 3
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 133 of 182




front page from that day is attached to this declaration as Exhibit A. The photo has been

republished many times since as a part of follow-up stories and will continue to be re-published as

the story evolves. I continue to worry that I might be arrested, fined or sued as a result of the

publication and republication of this image.


        13.    The fire at the Iconic Village Apartments in San Marcos is a matter of public

concern as it involves significant questions about public safety, the possibility of a crime, and the

tragic death of 5 people.


        14.    After the aerial photo from the Iconic Village Apartments was published, I received

an email from one of the tenants who was out of town the day of the fire, but whose roommate

died in the blaze. She wrote that “Your photo is the only image I've seen that comes close to

representing how I'm feeling inside right now.” She added that the photograph “has somehow

helped me in my grieving and healing process. Your photo has had a profound effect on me and I

appreciate you for shooting it and sharing it.” A true and correct copy of that email is attached to

this declaration as Exhibit B.


        15.    Renting a helicopter to make aerial images costs at least $800 per hour. It is simply

not feasible to hire a helicopter for every story that would benefit from aerial photographs. For the

San Marcos apartment fire story, I could have taken the same images with a helicopter, but it would

have been prohibitively expensive.


        16.    In addition to the cost of flying a helicopter for aerial photographs, flying in a

helicopter is inherently risky. Over the course of my career, I have become aware of multiple

incidents where photojournalists have died in helicopter crashes while covering news. Other

people, including pilots and individuals on the ground, lost their lives in some of the same


                                                 4
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 134 of 182




incidents. It is always a thought on my mind when I need to take a helicopter to do aerial

photographs.


        17.    Ch. 423 of the Texas Government Code makes it an offense to use “an unmanned

aircraft to capture an image of an individual or privately owned real property in this state with the

intent to conduct surveillance on the individual or property captured in the image.” Because the

word “surveillance” is not defined and the dictionary definition of “surveillance” is broad enough

to include my work as a journalist, I am concerned that using a UAS for journalistic purposes

would put me at risk of criminal penalties, and subject me to liability in a civil lawsuit. My July

24, 2018 encounter with the San Marcos police department has elevated my concern for this risk.

I continue flying my UAS, but I am very wary when I do, and choose not to fly if law enforcement

is anywhere in the vicinity. I have two small children and the risk of being arrested is a significant

deterrent for me as it would cause trauma to them as well.


        18.    Chapter 423’s “surveillance” provision is particularly harmful to my ability to use

my UAS to take photos of major news stories in or near neighborhoods, such as floods, fires or

other newsworthy events. As Chapter 423 is written, I believe it could subject me to liability for

including homes that are adjacent to newsworthy events in my photography without permission of

the homeowners. For example, during the deadly winter storm in February 2021, when the roads

were nearly impassable, I used my drone to make images of San Antonio suffering the effects of

the storm. A true and correct copy of a contemporaneous publication of one of these images in the

Express-News, is attached as Exhibit C. There were dozens of houses in this photograph and timely

obtaining permission from each property owner would have been impossible—making complying

with Ch. 423 in this instance equally impossible.




                                                  5
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 135 of 182




        19.    Chapter 423 also makes it an offense to fly over its designated “No-Fly” zones,

which include sports arenas and correctional facilities. This creates additional hurdles to flying,

even if I think that the situation is newsworthy. The “No-Fly” provisions of Chapter 423 contain

an exemption for drone use for a “commercial purpose.” However, the statute does not define the

word “commercial” and in the photography industry, journalism is not considered “commercial”

photography. Therefore, as Chapter 423 is written, I believe it would subject me to liability for

flying in the designated “No-Fly” zones.


        20.    A few weeks ago, I had an assignment to photograph Nelson Wolff Stadium, the

home to San Antonio’s minor league baseball team, the San Antonio Missions (also sometimes

called the Flying Chanclas). The assignment would have benefitted from aerial images. However,

the stadium is located Class D airspace because of its proximity to Kelly Field, and the adjacent

air force base. This area is in a zero grid, meaning the permissible altitude for flying a drone is

normally zero unless you have a waiver. Because of this I applied to the Federal Aviation

Administration (FAA) for a waiver. I was granted the waiver and now I have permission to fly my

drone in the area around Kelly Field, including Nelson Wolff Stadium- as long as I get approval

from the airport control tower, to ensure there wouldn’t be a conflict with flight operations. The

waiver is attached to this declaration as Exhibit D.


        21.    I have permission from the FAA – including a registration for my drone, a Part 107

pilot’s license, and a specific waiver authorization – to fly my drone over and around Nelson Wolff

Stadium. However, if I do so, I would still be subject to liability pursuant to Texas Government

Code § 423.0046, which prohibits me from flying my drone over the stadium—even when it is

empty. Massive military C-5, C-17 and F-16 planes fly over the stadium on a regular basis for

flight operations, but I am banned from flying my tiny drone. Additionally, the extensive federal


                                                 6
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 136 of 182




authorization I have for these flights would not protect me from the “surveillance” provisions in

Chapter 423 if a property owner near Nelson Wolff Stadium objects when their property is

included in an image of this area.


        22.    In 2019, I photographed a story about a series of failing dams and lakes that are a

part of the Guadalupe-Blanco River Authority in Central Texas. Homes and businesses in the

surrounding area were facing significant impact. One of them was Lake Dunlap -- a high hazard

dam which qualifies as critical infrastructure under § 423.0045(1-a)(xii). I photograph

infrastructure for the newspaper often as a part of my job and therefore, when I photographed the

dam with my drone, I didn’t think about the fact that doing so would subject me to liability under

Ch. 423’s No-Fly critical infrastructure provision. The story and resulting photographs can be

found at the following link.         https://www.expressnews.com/news/local/article/Aging-steel-

suspected-in-dam-failure-at-Lake-13852316.php#photo-17468924. As a journalist, it is important

for me to capture images in the way that conveys the story in the most effective way, and I have a

need to continue photographing this dam and other area dams with my drone as the Express-News

continues reporting on this story which impacts thousands of people.


        23.    Ch. 423 has chilled me by causing me to be at risk of civil and criminal liability

when I photograph important scenes related to news stories using my UAS, which I am authorized

to operate in the National Airspace.


        24.    I believe that the citizens of Texas have been harmed by incomplete reporting on

stories where I could have, but I was unable to, use my UAS, which I am authorized to operate in

the National Airspace.




                                                 7
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 137 of 182




        25.    My news organization competes with news organizations from around the country,

and around the world. News organizations from other states do not have the oppressive restrictions

of Ch. 423 and are able to use UAS in their reporting, making their coverage more complete and

increasing the understanding of the reader. The statute puts me and my news organization at a

competitive business disadvantage when we are unable to capture and publish UAS images as a

part of our news coverage.


        26.    Based on my past experiences, I believe that Ch. 423 will continue to put me at risk

for criminal and civil liability for my reporting, and this risk has a continuing chilling effect on my

reporting.


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that the foregoing is true and correct.

       EXECUTED on June 21, 2021.

                                               /s/ Guillermo Calzada
                                               signature of declarant




                                                  8
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 138 of 182




              EXHIBIT A
                                         Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 139 of 182


WORLD                                                                                                                        SPORTS                                       BUSINESS
Wildfires driving                                                                                                            You still have                               Retired
residents into sea                                                                                                           to love the                                  banker Frost
Greeks are asking for help, as fast-moving                                                                                   guy, Green                                   recovering
fires have killed more than 70 people —
some of whom drowned after they leapt
                                                                                                                             says of Kawhi                                from stroke
into the sea. Page A8                                                                                                        Page C1                                      Page B1
                                                                                              Valerie Gache / Getty Images




EXPRESSNEWS.COM AND MYSA.COM |         Wednesday, July 25, 2018 | THE VOICE OF SOUTH TEXAS SINCE 1865


                                                                                                                                                                          Alamo
Apartment residents tell                                                                                                                                                  Colleges
of flames, smoke, terror                                                                                                                                                  will raise
                                                                                                                                                                          tuition
                                                                                                                                                                          15% increase
                                                                                                                                                                          set in January
                                                                                                                                                                          By Alia Malik
                                                                                                                                                                          STAFF WRITER


                                                                                                                                                                             Starting in January, Alamo
                                                                                                                                                                          Colleges students will pay an
                                                                                                                                                                          additional $13 per credit hour for
                                                                                                                                                                          tuition, a 15 percent increase for
                                                                                                                                                                          in-district students.
                                                                                                                                                                             The boost is needed because a
                                                                                                                                                                          “perfect storm” of declining
                                                                                                                                                                          state funding and enrollment
                                                                                                                                                                          growth is about to crash into the
                                                                                                                                                                          fiscal year that begins in Sep-
                                                                                                                                                                          tember, Diane Snyder, vice
                                                                                                                                                                          chancellor for finance and ad-
                                                                                                                                                                          ministration, told the district’s
                                                                                                                                                                          board earlier this month.
                                                                                                                                                                             “This is the year that we need
                                                                                                                                                                                 Colleges continues on A10




                                                                                                                                                                          U.S. plans
                                                                                                                                                                          to prop up
                                                                                                                                                                          farmers in
A drone operating at a distance from the scene of the fire captured this view of the Iconic Village Apartments in San Marcos.
                                                                                                                                     Billy Calzada / Staff photographer
                                                                                                                                                                          trade war
Bedlam jolted                         He flung the door shut because
                                      of the heat and smoke,” he said.
                                                                                                                                                                          $12 billion in aid
many awake                               King, 22, felt like he was                                                                                                       now on the way
                                      suffocating. He dropped to the
in San Marcos                         floor, and with his roommate,
                                      crawled beneath the smoke to a
                                                                                                                                                                          By Lynn Brezosky
                                                                                                                                                                          STAFF WRITER
                                      bedroom window and to safety.
By John MacCormack                       “After that, we started help-                                                                                                       The Trump administration
STA FF W RI T E R                     ing people. Some were jumping                                                                                                       pledged $12 billion in financial
                                      from the second floor. A couple                                                                                                     assistance to U.S. farmers Tues-
   SAN MARCOS — Early                 of girls hurt themselves,” he                                                                                                       day as it reiterated attacks on
Friday, Jackson King awoke to         said, describing the chaos and                                                                                                      the “illegal trading practices” it
the sound of breaking glass at        fear as the blaze raced through                                                                                                     blames for a broadening trade
the Iconic Village Apartments.        his building — Building 500 —                                                                                                       war with China and other coun-
   He thought someone was             about 4:30 a.m.                                                                                                                     tries.
burglarizing his home.                   The inferno killed five people                                                                                                      It was a dose of relief for
   But one glance told him it         at the complex, all in Building                                                                                                     rural Texans — among the na-
was far worse than a break-in:        500. The apartments, which are                                                                                                      tion’s largest exporters of cotton
The ceiling of his ground-floor       two blocks from Texas State                                                                                                         and sorghum to China — and a
apartment already was cloaked         University, long have been used                                                              Marvin Pfeiffer / Staff photographer
                                                                                                                                                                                  Farmers continues on A9
in smoke.                             by students who attend the                   A volunteer helps Jackson King, 22, a senior at Texas State
   “My roommate ran to open           school.                                      University, to his car at the San Marcos Activity Center. King                         Recycled news: Trump tells the
the front door. Nothing but fire.              Terror continues on A10             lived on the first floor of building 500 at the complex.                               VFW he dislikes the media. A7




                                                                                   High-impact research near Uvalde
                                                                                   Evidence sought                           the highway, a coil of rusty
                                                                                                                             barbed wire hanging off it,
                                                                                                                                                                          formed when a meteorite
                                                                                                                                                                          struck the earth tens of mil-
                                                                                   of a prehistoric                          there’s not much to see except
                                                                                                                             scrub and mesquite trees.
                                                                                                                                                                          lions of years ago.
                                                                                                                                                                             Maybe.
                                                                                   meteorite strike                             “This is as featureless as that
                                                                                                                             one scene in ‘Fargo’ when the
                                                                                                                                                                             Hoping to prove the meteor-
                                                                                                                                                                          ite hypothesis, Jurena was
                                                                                                                             guy comes off the highway to                 spending a few mid-July days
                                                                                   By Brian Contreras                        bury the briefcase and it’s snow             in the company of students
                                                                                   STAFF WRITER                              in either direction,” he re-                 researching a geological struc-
                                                                                                                             marks. “Except we don’t have                 ture called Bee Bluff.
                                                                                      UVALDE — Dwight Jurena                 snow; we have brush.”                           In a neon orange safety vest
                                                                                   is sitting by U.S. 83, just south            But Jurena, an adjunct in-                and wide-brimmed hat, he
                                                                                   of this community, where the              structor of geology at San An-               talked about earth science as if
                                            Marvin Pfeiffer / Staff photographer   Hill Country meets the South              tonio College, isn’t interested in           unaware of how well he knows
SAC students Emily Reyes (from left) and Jonathan Garcia take                      Texas plains.                             what’s above ground. He’s fo-                the topic. He can say so much,
readings from a gravity meter along with geologist and adjunct                        Actually, it’s all plains here         cused on what’s below — the                  so fast, that students have
faculty instructor Dwight Jurena.                                                  — aside from an old fence along           remains of a massive crater                           Uvalde continues on A13



          WEATHER                             TRICENTENNIAL                                                    Subscriber bonus: It’s the bun                                            153rd year, No. 298.
                                                                                                                                                                                         40 pages, © 2018
                                                                                                                                                                                         San Antonio Express-News
HIGH       LOW
                    Shower
                                              Triangular skyscraper was                                        that makes the burger
99 76               Full report, C8           a work of art. Page A12                                          1 ONLINE E-EDITION, PAGE EE1                                                         D
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 140 of 182




               EXHIBIT B
               Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 141 of 182


  From:    Arley Nevar arleynevar@gmail.com
Subject:   San Marcos Fire Photos
   Date:   July 31, 2018 at 12:02 PM
     To:   bcalzada@aol.com

       Hi Billy,
           I came across your aerial photo of the apartment building that burned down in San Marcos and was wondering if you have any
       more. I lived in that building for years and subleased my room last summer for a spontaneous adventure that I only recently
       returned from. I had just renewed my lease right before I sublet because I loved the place and my roommate and planned on
       staying a long time. So, my lease would have ended at the end of this month and I would still be living there at the time of the
       fire. My sweet roommate, James Miranda, was still living there and died in the fire. Your photo is the only image I've seen that
       comes close to representing how I'm feeling inside right now. The version that was released in the news has trees blocking the
       view of where my apartment would have been. I'm attaching a screen shot with an arrow drawn pointing to my apartment. I'm
       hoping you might have a shot from an angle that shows that area better. If not, maybe you could send me even a better
       resolution version of the photo the news released. I don't want to reproduce it or post it anywhere, I just want it for my own
       personal reflection. This has been a strange experience for me and I'm just trying to heal. Even if you can't give me anything at
       all, I want you to know that the image I've already seen, the one used in the news story, has somehow helped me in my grieving
       and healing process. Your photo has had a profound effect on me and I appreciate you for shooting it and sharing it.

       Thank you,
       Arley Nevar
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 142 of 182




               EXHIBIT C
                                               Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 143 of 182


A8   | Tuesday, February 16, 2021 | ExpressNews.com | San Antonio Express­News

FROM THE COVER

                                                                                WINTER STORM HITS TEXAS

BLACKOUTS
From page A1

electrical network, declared a
power generation shortfall emer­
gency statewide and asked elec­
tricity delivery companies to re­
duce load through controlled out­
ages.
   Some 3.6 million customers
were without power in Texas, in­
cluding some 1.2 million in the
Houston area, the worst power cri­
sis in the state in a decade. The
forced outages are expected to last
through part of today, ERCOT said.
   CenterPoint Energy, the regulat­
ed utility that delivers electricity to
Houston­area homes and provides
natural gas service, started rolling
blackouts in the Houston region at
the order of state power regula­
tors. It said customers experienc­
ing outages should be prepared to
be without power at least through
Monday.
   “How long is it going to be? I
don’t know the answer,” said Ken­
ny Mercado, executive vice presi­
dent of the Houston utility. “The
generators are doing everything
they can to get back on. But their
work takes time, and I don’t know
how long it will take. But for us to
move forward, we have got to get
generation back onto the grid.
That is our primary need.”
   Dan Woodfin, ERCOT’s senior
director of system operations, said
the rolling blackouts are taking                                                                                                                                            Billy Calzada / Staff photographer
more power offline for longer peri­        Snow covers houses and yards in the Harmony Hills neighborhood on the North Side. The cold weather forced the closure of many
ods than ever. An estimated                schools and businesses Monday, as well as the cancellation of all departing and arriving flights at San Antonio International
34,000 megawatts of power gener­           Airport for Monday and today.
ation — more than a third of the sys­
tem’s total generating capacity —          work.”                                   How we got here                         schools, churches and other loca­         regulator calls for reductions in de­
had been knocked offline by the               Woodfin said ERCOT and gener­         The frigid air mass that settled        tions that meet human needs, then         mand, each supplier is responsible
extreme winter weather amid                ators followed best practices for        over Texas froze wind turbines          to power plants and then to indus­        for reducing its share of the gap by
soaring demand as residents                winterization but that the severity      and caused natural gas produc-          trial users.                              its share of the market. In the case
cranked up heating systems.                of the weather was unprecedented         ers to dial back production to             ERCOT and utility officials            of CenterPoint, that’s about 25 per­
   The U.S. Energy Department, in          — “well beyond the design param­         protect personnel and equip-            called on Texans to do as much as         cent, ERCOT’s Woodfin said.
response to an ERCOT request, is­          eters of an extreme Texas winter.”       ment.                                   they can to conserve energy.                 Oncor, which serves the Dallas
sued an order late Monday autho­              The hit to power generation                                                      “Every single watt of savings is       area and beyond, is responsible for
                                                                                    As part of its statewide re-
rizing power plants throughout             came as frigid weather froze wind                                                one watt that we don’t have to go         36 percent.
                                                                                    sponse, the Texas Railroad
the state to run at maximum out­           turbines and forced outages                                                      take out at somebody’s house,”               Rotating outages could be initi­
                                                                                    Commission, which regulates oil
put levels, even if it results in ex­      among natural gas and other pow­                                                 Mercado said. “For those who still        ated until this weather emergency
                                                                                    and natural gas in the state,
ceeding pollution limits.                  er plants. Most of the power                                                     have power, whether it is commer­         ends, with this morning at the
                                                                                    issued an emergency order
   Ed Hirs, an energy fellow in the        knocked offline came from ther­                                                  cial, a school, residential, if they      highest risk period for blackouts,
                                                                                    Friday evening to manage short-
economics department at the Uni­           mal sources, Woodfin said, partic­                                               can bring their demand for elec­          Houston Mayor Sylvester Turner
                                                                                    ages of natural gas, requiring gas
versity of Houston, blamed the fail­       ularly natural gas.                                                              tricity down, that would help us.”        said.
                                                                                    to be delivered first to residenc-
ures on the state’s deregulated               Natural gas supplies for electric                                                With demand high and supplies             “These are not rolling black­
                                                                                    es, hospitals, schools, churches
power system, which doesn’t pro­           generation are already strained in                                               short, wholesale electricity prices       outs. We are dealing with system­
                                                                                    and other locations that meet
vide power generators with the re­         the winter, the peak season for gas                                              have spiked, and because of the           wide power outages across the
                                                                                    human needs, then to power
turns needed to invest in maintain­        used for heating, adding pressure                                                nature of electric power contracts,       state,” Turner tweeted at 8:11 a.m.
                                                                                    plants and then to industrial
ing and improving power plants.            to supplies used to generate elec­                                               those increases may be felt by con­          Downed power lines caused by
                                                                                    users.
   “The ERCOT grid has collapsed           tricity.                                                                         sumers well after the region has          icing could keep some customers
                                                                                    Electricity generators in the state
in exactly the same manner as the             The Texas Railroad Commis­                                                    thawed. Wholesale electricity sold        in the cold and dark for an extend­
                                                                                    rely heavily on gas and wind
old Soviet Union,” Hirs said. “It          sion, which regulates oil and natu­                                              near the $9,000­per­megawatt­             ed time.
                                                                                    power, and the cutbacks forced
limped along on underinvestment            ral gas in the state, said Monday af­                                            hour maximum in power markets                Hirs said Houston residents can
                                                                                    the Electric Reliability Council of
and neglect until it finally broke         ternoon that some producers, es­                                                 across the state Monday as the sys­       expect more power outages in the
                                                                                    Texas, the state’s electricity grid
under predictable circumstances.           pecially in the Permian Basin and                                                tem struggled to meet demand, ac­         future.
                                                                                    manager, to declare a statewide
   “For more than a decade, gener­         Panhandle, were experiencing un­                                                 cording to ERCOT.                            “The year 2011 was a miserable
                                                                                    power generation shortfall
ators have not been able to charge         precedented freezing conditions,                                                    The system hit a record early          cold snap, and there were black­
                                                                                    emergency. It asked electricity
what it costs them to produce elec­        causing concern for employee                                                     Monday morning of more than               outs,” Hirs said. “It happened be­
                                                                                    delivery companies to reduce
tricity,” Hirs said. “If you don’t         safety and affecting production.                                                 69,000 megawatt­hours, well               fore and will continue to happen
                                                                                    load through controlled outages.
make a return on your money,                  As part of its statewide re­                                                  above the previous winter record          until Texas structures its electrici­
how can you keep it up? It’s like not      sponse, the commissioners issued         The problem was exacerbated             of about 66,000 megawatt­hours,           ty market.”
taking care of your car. If you don’t      an emergency order Friday eve­           by downed power lines caused            set in 2018.
change the oil and tires, you can’t        ning to manage shortages of natu­        by icing that could keep some              ERCOT entered emergency con­           marcy.deluna@chron.com
expect your car to be ready to             ral gas, requiring gas to first be de­   customers in the cold and dark          ditions and initiated rotating out­       amanda.drane@chron.com
evacuate, let alone get you to             livered to residences, hospitals,        for an extended time.                   ages at 1:25 a.m. Monday. As the          rebecca carballo@chron.com



WEATHER                                                                                                                                                                  No foul play was suspected, Sa­
                                                                                                                                                                      lazar said. While it has not been
From page A1                                                                                                                                                          confirmed that his death was relat­
                                                                                                                                                                      ed to the weather, “it is safe to say
if you must leave home,” he added.                                                                                                                                    weather contributed,” he said.
“In addition to icy conditions, the                                                                                                                                      San Antonio firefighters re­
extreme cold is dangerous. Stay in­                                                                                                                                   sponded to two accidents and two
doors if possible.”                                                                                                                                                   structure fires, but spokesman Joe
    San Antonians awakened Mon­                                                                                                                                       Arrington said the biggest call vol­
day to see 3 to 6 inches of powdery                                                                                                                                   ume had been for falls, with more
snow and to feel bitter cold, that                                                                                                                                    than 30 reported late Sunday once
shattered record low tempera­                                                                                                                                         ice formed on paved areas. He
tures not seen in the Alamo City                                                                                                                                      warned people to be careful when
since Dec. 22, 1989.                                                                                                                                                  out in the snow because of the icy
    As the day began, temperatures                                                                                                                                    surface below.
dropped to 9 degrees at San Anto­                                                                                                                                        VIA Metropolitan Transit an­
nio International Airport, with                                                                                                                                       nounced just after noon Monday
wind chill readings that were well                                                                                                                                    that it had temporarily suspended
below zero. Anywhere from 3 to 5                                                                                                                                      all bus, VIAtrans and VIA Link ser­
inches of snow fell across San An­                                                                                              William Luther / Staff photographer   vice until further notice while
tonio and a wide swath of South­           The Alamo stands behind a layer of snow early Monday. The National Weather Service said                                    roads and highways remain closed
Central Texas from near east of Ea­        temperatures were expected to plunge by this morning to as low as 7 degrees in North Bexar                                 or unsafe for travel.
gle Pass to Austin. But in some            County and 9 in the south toward Pleasanton.                                                                                  Many schools, universities and
parts of the Hill Country, it was                                                                                                                                     businesses were closed Monday,
even higher — 6 to 7 inches of snow        hard freeze.                             cludes Brewster, Culberson, Hud­           A two­year veteran, he was on          some for the Presidents Day holi­
piled up.                                     Weather conditions will look          speth, Jeff Davis and Presidio          foot and attempting to direct traf­       day but also for the inclement
    The high Monday barely                 similar Thursday, with a high of 40      counties, said in a tweet after noon    fic in the main lanes of U.S. 281         weather. Dozens of flights to and
reached freezing and then started          and and low of 23.                       Monday that far West Texas — in­        North at Brook Hollow when he             from San Antonio International
a downhill slide into the 20s, mak­           Compounding the cold were             cluding all of the Big Bend area —      was struck by a vehicle about 2:20        Airport were delayed or canceled
ing certain that the snow and ice          rolling power outages caused in          would be without power for more         a.m. Sunday.                              Monday, and all are canceled to­
already on the ground would re­            part by the state’s overtaxed elec­      than 24 hours, including through­          “He’s got a long road to recov­        day as well.
main not only into today but also          tricity grid system. To conserve         out Monday night.                       ery, but he’s a real healthy and             Wolff, who estimated that 5
Wednesday.                                 power, CPS Energy began con­                “Plus, no cell service or water,”    strong guy,” Salame said.                 inches of snow fell on the North­
    Arctic air will deliver single­digit   trolled outages at 1:30 a.m. Mon­        he added.                                  The number of calls went down          west Side area where he lives,
temperatures by this morning               day. But the utility said that if an        There were fewer problems on         significantly Sunday night and into       called the winter storm a historic
throughout South­Central Texas,            outage lasted longer than 15 min­        San Antonio roads than some             Monday. Police fielded about 100          event, comparable to the great
with the mercury expected to hit 2         utes, it likely was part of a separate   might have expected, perhaps be­        for weather­related accidents from        snow decades ago when the white
degrees in San Marcos, 4 degrees           outage, not related to a rolling         cause many overpasses and brid­         3 p.m. to midnight Sunday and             stuff lasted three, four or even five
in Kerrville, 8 degrees in Uvalde,         blackout. As of 4:45 p.m. Monday,        ges were closed. Police Lt. Jesse Sa­   since had taken an additional 30          days.
and 15 degrees in Eagle Pass and           the utility had 327 outages affect­      lame said the number of accidents       calls since, Salame said.                    “It’s absolutely beautiful out
Del Rio.                                   ing 202,155 customer accounts,           Monday appeared to be signifi­             The icy weather contributed to         there,” he said. “Of course, it’s a
    Bexar County Judge Nelson              about 23 percent of its total ac­        cantly lower than average.              two fatal traffic accidents Sunday.       really, really exciting period of
Wolff called the cold blast “danger­       counts, according to its website.           Altogether, 1,178 crash calls for    One was at 6:30 a.m. in the 3800          time for young kids. My two youn­
ous days for sure” and discour­               In some cases, electricity would      service had been logged from 9          block of northbound Interstate 35,        gest grandkids, they took them
aged people from driving unless            snap on briefly and be lost again.       p.m. Saturday through 3:30 p.m.         and the other was at 1:22 p.m. on         outside and they were laying in the
they absolutely have to go some­           At one home in the Great North­          Monday, but some likely were du­        an overpass on O’Conner Road at           snow doing the angel thing with
where.                                     west Silver Creek subdivision, a         plicate calls.                          Weidner.                                  their legs.
    The deep freeze will be com­           resident said she hadn’t had pow­           Thirteen San Antonio police ve­         Sheriff Javier Salazar said a 78­         “It’s a winter wonderland that
pounded later today by icy rain            er for more than eight minutes an        hicles were damaged. One patrol­        year­old man was found dead in            they will hardly see, maybe once
starting at night and continuing in­       hour throughout the afternoon.           man badly injured in a weather­re­      the front yard of a home on the           or twice in a lifetime down here,”
to Wednesday, when highs will                 Still, parts of the Lone Star State   lated accident, Officer Travis Gos­     Northwest Side. Authorities be­           he said.
reach the upper 40s before over­           fared even worse.                        sett, was listed in stable condition    lieve that the man, who was leav­
night temperatures tumble back                Roy Ferguson, a state district        at University Hospital, but Salame      ing home for an appointment, fell.        ezavala@express­news.net |
into the 20s, bringing yet another         court judge for an area that in­         said his injuries were significant.     He was later found dead by EMTs.          Twitter: @elizabeth2863
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 144 of 182




               EXHIBIT D
                Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 145 of 182

                              14 CFR 107.41 Wide Area Airspace Authorization                                Page 1 of 4
                                 FAA Form 7711-1 2021-P107-CSA-11314

                                                    DEPARTMENT OF TRANSPORTATION
                                                       FEDERAL AVIATION ADMINISTRATION


                          CERTIFICATE OF WAIVER OR AUTHORIZATION
ISSUED TO                                                                                POC PHONE NUMBER

 Guillermo Calzada                                                           210-889-3117
ATTN: Guillermo Calzada
   This certificate is issued for the operations specifically described hereinafter. No person shall conduct
any operation pursuant to the authority of this certificate except in accordance with the standard and special
provisions contained in this certificate, and such other requirements of the Federal Aviation Regulations
not specifically waived by this certificate.
OPERATIONS AUTHORIZED

Operations under this certificate of authorization are limited to the maximum altitude listed below. This
altitude is an absolute value and it shall not be added to the height of any structures.
Class of Airspace: D
At or Below: Altitudes in accordance with the published UAS Facility Map (UASFM)
Under the Jurisdiction of: Kelly Field Airport Air Traffic Control Tower (SKF ATCT)
Airport Identifier: KSKF
LIST OF WAIVED REGULATIONS BY SECTION AND TITLE

N/A
                                                         STANDARD PROVISIONS
1. A copy of the application made for this certificate shall be attached and become a part hereof.
2. This certificate shall be presented for inspection upon the request of any authorized representative of
the Federal Aviation Administration, or of any State or municipal official charged with the duty of
enforcing local laws or regulations.
3. The holder of this certificate shall be responsible for the strict observance of the terms and provisions
contained herein.
4. This certificate is nontransferable.
Note-This certificate constitutes a waiver of those Federal rules or regulations specifically referred to
above. It does not constitute a waiver of any State law or local ordinance.
                                                          SPECIAL PROVISIONS

Special Provisions 1 to 3, inclusive, are set forth in this authorization.
This certificate 2021-P107-CSA-11314 is effective from May 27, 2021 to May 26, 2023 and is subject to
cancellation at any time upon notice by the Administrator or his/her authorized representative.

                                        BY DIRECTION OF THE ADMINISTRATOR




   FAA, Central Service Area                                                      Vonnie L. Giles
                     (Region)                                                             (Signature)




             May 26, 2021                                      Tactical Operations Team Manager, AJV-C23
                     (Date)                                                                (Title)


     FAA Form 7711-1 (7-74)

                                                  14 CFR 107.41 Wide Area Airspace Authorization, May 25, 2018
  Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 146 of 182

         14 CFR 107.41 Wide Area Airspace Authorization                          Page 2 of 4
            FAA Form 7711-1 2021-P107-CSA-11314

                              SPECIAL PROVISIONS

1. CONTACT INFORMATION:

  a. Guillermo Calzada is the person designated as responsible for the overall safety of UAS
     operations under this Certificate of Waiver or Authorization. During UAS operations
     for on-site communication/recall, the Responsible Person shall be continuously
     available for direct contact at 210-889-3117 by SKF ATCT or designated
     representative.

  b. The Responsible Person listed on this Authorization must maintain a current list of
     pilots by name and the remote pilot certificate number(s) associated with the
     Authorization holder’s operation. This list must be presented for inspection upon
     request from the Administrator or an authorized representative.

2. SCHEDULE/COORDINATION OF FLIGHT OPERATIONS:

  a. This Certificate of Waiver or Authorization and the Special Provisions shall be in effect
     between civil sunrise and civil sunset local time.

  b. This airspace authorization does not relieve the remote pilots from the responsibility to
     check the airspace they are operating in and comply with all restrictions that may be
     present in accordance with see 14 CFR 107.45 and 107.49 (a)(2), such as restricted and
     Prohibited Airspace, Temporary Flight Restrictions, etc.

  c. SKF ATCT may disapprove, terminate, restrict, or delay UAS flight operations
     covered by this authorization at any time.

  d. The operator is responsible for reviewing the published UASFM at https://udds-
     faa.opendata.arcgis.com/ and scroll down and open the “Visualize It” section prior to
     each flight to ensure that no changes have been made to the map (i.e., altitude
     changes, airspace modifications, etc.). If you need to operate at an altitude that is not
     in accordance with the published UASFM, you must apply for a new authorization
     requesting that altitude.

  e. At no times are operations permitted over SKF airfield as depicted in Attachment 1.

  f. Operator shall contact SKF ATCT one (1) working day prior to scheduled proposed
     operations at, 210-925-2547, and provide the following:

                  i. Schedule of flight (time and duration)
                 ii. Location where flight will occur (coordinates and radius)
                iii. Altitude



                          14 CFR 107.41 Wide Area Airspace Authorization, May 25, 2018
  Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 147 of 182

          14 CFR 107.41 Wide Area Airspace Authorization                         Page 3 of 4
             FAA Form 7711-1 2021-P107-CSA-11314



  g. Operator may be required to maintain direct two-way radio communication with ATC
     and, if required, must comply. When necessary the ATC frequency will be provided
     to operator during call to SKF ATCT 30-minutes prior to flight.

  h. Operator shall notify SKF ATCT immediately upon completion of UAS flight
     operations at 210-925-2547.

  i. Photography, and/or video of the military installations and assets or the military
     ranges are illegal and prohibited by Federal law.


3. EMERGENCY/CONTINGENCY PROCEDURES - Lost Link/Lost Communications
   Procedures:

  a. Lost Link and Fly Away Procedures: In the event of a lost link and / or fly away, the
     UAS pilot shall immediately notify SKF ATCT at 210-925-2547 and state the
     following:
     i. UA Altitude
     ii. UA last known location
     iii. Direction of flight/heading
     iv. Fuel on board/battery time
     v. Pilot’s intentions
     vi. Termination of flight/emergency condition

  b. If the UAS loses communications or loses its GPS signal, the UA must return to a
     pre-determined location within the operating area and land.

  c. The PIC must abort the flight in the event of unpredicted obstacles or emergencies.




                           14 CFR 107.41 Wide Area Airspace Authorization, May 25, 2018
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 148 of 182

      14 CFR 107.41 Wide Area Airspace Authorization                 Page 4 of 4
         FAA Form 7711-1 2021-P107-CSA-11314


                                                               ATTACHMENT 1
                          SKF Class D Airspace
Not authorized in the RED-bordered areas, regardless of displayed altitude




                     14 CFR 107.41 Wide Area Airspace Authorization, May 25, 2018
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 149 of 182




                         THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

NATIONAL PRESS PHOTOGRAPHERS                            §
ASSOCIATION, TEXAS PRESS ASSOCIATION,                   §
and JOSEPH PAPPALARDO,                                  §
                 Plaintiffs,                            §
                                                        §
v.                                                      §        CIVIL ACTION NO.
                                                        §        1:19-CV-00946-RP
                                                        §
STEVEN MCCRAW, in his official capacity as              §
Director of Texas Department of Public Safety,          §
DWIGHT MATHIS, in his official capacity as              §
Chief of the Texas Highway Patrol, and                  §
WES MAU, in his official capacity as                    §
District Attorney of Hays County, Texas,                §
                      Defendants.                       §

                          DECLARATION OF JOE PAPPALARDO

        1.     My name is Joe Pappalardo. I am over the age of eighteen (18) years. I have never

been convicted of a felony or a crime involving moral turpitude, am under no disabilities, and am

fully competent and qualified to make this affidavit.

        2.     I am a self-employed journalist. I have worked as a journalist for 25 years, including

at the Dallas Observer, the Corpus Christi Caller-Times, and in Mexico. I am currently a

contributing editor for Popular Mechanics, where I previously worked as a senior editor on the

staff for seven years. I have covered a wide range of stories from travel features to breaking news

events. I’ve also published three non-fiction science books, Spaceport Earth, Sunflowers: The

Secret History, and Inferno, with a fourth due to be published in 2022. I have won several awards

for my journalistic work, including a 2018 first place Aerospace Media Award for Innovation in

Aerospace Journalism and Publishing and a 2017 first place award for feature story from the

Association of Alternative Newsmedia.




                                                 1
                                                                        Exhibit 5
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 150 of 182




        3.     I have a Part 107 Remote Pilot’s Certificate, which has qualified me to operate a

small unmanned aircraft system (also called a UAS, UAV, or drone) in the National Airspace

System of the United States. I obtained this certificate in January 2017 after dozens of hours

studying FAA regulations and related laws as well as studying scientific information relevant to

operating in the National Airspace System. My Part 107 Remote Pilot’s Certificate is subject to

periodic renewal to remain valid. I now keep my certification valid, even though I do not routinely

fly my drone for newsgathering purposes in my home state of Texas even though I cover events

happening here. Whenever I have used a UAS for newsgathering purposes, my Part 107 Remote

Pilot’s Certificate has been valid.

        4.     My UAS is a DJI Phantom 3. It is registered with the FAA.

        5.     Ch. 423 of the Texas Government Code makes it an offense to use “an unmanned

aircraft to capture an image of an individual or privately owned real property in this state with the

intent to conduct surveillance on the individual or property captured in the image.” Because the

word “surveillance” is not defined and the dictionary definition of “surveillance” is broad enough

to include my work as a journalist, I am concerned that using a UAS for journalistic purposes

would put me at risk of criminal penalties and subject me to liability in a civil lawsuit.

        6.     In 2017, I wrote an article for the Dallas Observer about the challenges of being a

journalist who uses a drone for reporting purposes. In addition to relating my personal experience,

I researched the problem that Ch. 423 poses for journalists in Texas. The article won the

aforementioned first place prize at the international 2018 Aerospace Media Awards in the category

of Innovation in Aerospace Journalism and Publishing.

        7.     If a journalist rented a helicopter numerous times to take photos of ongoing illegal

dumping on private property, they would not violate Ch. 423. But if I take the same photos with a




                                                  2
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 151 of 182




drone, I am liable to be arrested. I am also in the distribution business, so the higher civil fines

delineated in Ch. 423 could apply.

        8.      In the process of my reporting for the article described in Paragraph 6 above, I

communicated with the sponsor of the Texas Privacy Act, Rep. Lance Gooden. He admitted that

there was no FAA guidance on drone use for photojournalism when the legislation originally

passed. He stated that he was open to adjusting the law; however, the Texas legislature did not

pass a revision of Ch. 423 that would have exempted journalists who have an FAA Part 107 license

from Ch. 423.

        9.      My experience as a journalist has taught me that readers are interested in images

that capture human emotion, or drama, or changes, and my experience using drones for

newsgathering and photography has taught me that drones can be a valuable tool for obtaining

those types of images – but Ch. 423 makes it very difficult if not impossible to use drones to obtain

such images. While working for the Observer, I attempted a few times to use drone photography

while adhering to what I understand the requirements of Ch. 423 to be, but the overall impact was

low, since flying only over public property and photographing only public property results in

limited and impersonal footage without significant impact.

        10.     I spoke to one of my corporate bosses at what was then known as Village Voice

Media, which owned the company that published the Dallas Observer, about Ch. 423. My boss

told me that Village Voice Media would not provide me with a defense in any legal action if I were

to take images with my UAV in contravention of Ch. 423. In December of 2017, following that

conversation, I used my UAV for newsgathering once more: to capture images of a location where

a body had been discovered. These images showed an area in a public park, and I captured these

images from within the public park, again following the requirements of Ch. 423 to the best of my




                                                 3
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 152 of 182




knowledge. However, after December of 2017, I have refrained from using a UAV in Texas for

any image capturing for newsgathering purposes due to my concern about possibly violating

Chapter 423.

        11.    Since December 2017, I have not flown the drone to report any stories in Texas,

including many that would have carried great urgency or public importance. For example, UAV-

captured images or video of the removal of a Robert E. Lee statue from a public park in Dallas

would have generated a lot of interest and drawn more attention to the Observer’s coverage of the

removal, but I refrained from capturing any images or video of the statue removal because of Ch.

423. Given the extensive number of private properties that would inevitably have appeared in the

video, it would not have been practical to get permission from every property owner.

        12.    Modern media is dependent on strong, unique imagery. Social media is a critical

path to reach a broad audience, and success in these media requires compelling photos and videos.

Publications with small budgets, like the Observer, can gain a much-needed competitive edge

using drone imagery. It is clear from online metrics that readers are interested in aerial coverage

and that it is a cost-effective way to produce more pageviews. When we introduced drone footage

onto the Observer website, both video and still photos, the audience reaction was quantifiably

positive, based on internal web metrics and social media interaction. The still images solve a

persistent problem with quality images in the newspaper - having a drone pilot on staff produces

unique images and without hiring a freelancer, not to mention the cost of a similar image taken by

a helicopter. As a freelance journalist, using drone footage can double fees on an assignment by

providing a video component to pitches. In Texas, these tools are not available for journalists.

        13.    If I am in a situation where I determine that my reporting or the story would benefit

from aerial footage, my only option would be to use my UAS (if allowed under law) because small




                                                 4
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 153 of 182




news outlets do not have any budgets for helicopter photography—far from it. Any use of a

helicopter would cost significantly more than I am paid to do the article as a freelance journalist.

        14.    A UAS is an important reporting tool because, by providing a different perspective,

it increases the reader’s—and my own—understanding of a story. I believe that the citizens of

Texas have been harmed by incomplete reporting on stories where I could have, but was unable

to, use my UAS. But for Ch. 423, I would have used my UAS to capture images and/or video to

help with many stories beyond the Confederate statues removal mentioned above, including:

           a) Pre- and post-storm events related to Hurricane Harvey, including a gasoline panic
              at the pumps.

           b) Flood and wind damage in other storms.

           c) House fires.

           d) Construction projects.

           e) Urban sprawl.

           f) The removal of homeless encampments.

           g) The route of a proposed toll road near the Trinity River.

           h) A story about Deep Ellum property ownership.

           i) Areas where people routinely dump off dead or unwanted animals.

        15.    Additional, future story ideas I have that would benefit from UAS footage include:

           a) Documenting (with permission) construction of major infrastructure projects, such
              as a new bridge in Corpus Christi.

           b) Air quality monitoring at various altitudes.

           c) The presence of persistent illegal poaching in urban areas.

           d) The way gridlock is hampering first responders in the North Texas metroplex.

        16.    Ch. 423 has chilled my First Amendment newsgathering efforts by causing me to

stop my use of a UAS to capture newsworthy stories for fear of facing criminal or civil liability,




                                                 5
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 154 of 182




even though I am authorized to operate in the National Airspace when my Part 107 Remote Pilot’s

Certificate is valid.

         17.    As a freelance journalist, I compete with other freelance journalists from around

the country and around the world. Journalists from other states do not have the oppressive

restrictions of Ch. 423 and are able to use drones in their reporting, making their coverage more

dynamic and increasing the understanding of the reader. Because of this, I am at a competitive

disadvantage when compared to reporters in other states and I am unable to do the complete

reporting that journalists in other states are able to do. As a freelancer, being able to provide aerial

imagery can be the difference between selling a pitch or being denied. Many outlets can’t afford

to assign photographers, yet social media, print publications and websites all rely on images in

their layouts. Filling that hole at low cost is a competitive advantage. Also, offering multimedia

to assigning editors is another opportunity opened by drones. For example, when assigned to cover

a rocket launch competition as a freelance print reporter for a national magazine, I spoke to the

web editor and told him I could fly my drone during launches and capture aerial video (having

obtained permission from the event). I was able to nearly double my fee for the assignment by

adding drone video.

         18.    Many rules outside Ch. 423 limit drone flights. FAA rules require that drones be

operated within line of sight, which greatly limits drone use. There are height ceilings, bans on

flights near the U.S. border and over physical infrastructure, layers of restricted airspace near

airports, all of which limit where drones can fly, and all administered by the FAA. The National

Park Service bans them from its land. I also have reason to believe that the FAA closely monitors

drone flights; after one incident, an FAA representative contacted me and claimed that I had flown




                                                   6
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 155 of 182




in a helicopter corridor, although those aren’t marked on maps given to drone pilots, including

from the FAA itself.

                    DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that the foregoing is true and correct.

       EXECUTED on June ____, 2021.


                                              signature of declarant




                                                 7
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 156 of 182




                        THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION
NATIONAL PRESS PHOTOGRAPHERS                   §
ASSOCIATION, TEXAS PRESS ASSOCIATION, §
and JOSEPH PAPPALARDO,                         §
                      Plaintiffs,              §
                                               §
v.                                             §    CIVIL ACTION NO.
                                               §    1:19-CV-00946-RP
                                               §
STEVEN MCCRAW, in his official capacity as     §
Director of Texas Department of Public Safety, §
DWIGHT MATHIS, in his official capacity as     §
Chief of the Texas Highway Patrol, and         §
WES MAU, in his official capacity as           §
District Attorney of Hays County, Texas,       §
                      Defendants.              §

 DECLARATION OF AKILI-CASUNDRIA RAMSESS IN SUPPORT OF PLAINTIFFS’
                 MOTION FOR SUMMARY JUDGMENT

        1.     My name is Akili-Casundria Ramsess. I am over the age of eighteen (18) years. I

have never been convicted of a felony or a crime involving moral turpitude, am under no

disabilities, and am fully competent and qualified to make this affidavit.

        2.     I am the executive director of the National Press Photographers Association

(NPPA). Prior to becoming executive director, I spent many years as newsroom leader, from

director of photography, editor, multimedia producer and photographer, working for organization

such as the Los Angeles Times, Associated Press, Atlanta Journal & Constitution, San Jose

Mercury News and the Orlando Sentinel. During that period I won numerous picture editing and

multimedia awards with the Society for News Design (SND), Pictures of the Year International

(POYi) and NPPA’s Best of Photography competitions. I am on the advisory board and am former

chair of National Association of Black Journalists (NABJ) Visual Task Force and on the advisory

board of the Eddie Adams Workshop.




                                                 1
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 157 of 182




        3.      As Executive Director of NPPA, I meet regularly with leaders of news

organizations, photojournalists, and the leaders of other journalism organizations. I also oversee

NPPA’s multiple competitions and have served as a judge on other prominent journalism

competitions through which I am aware of the latest trends in excellence in visual journalism.

Additionally, I oversee a myriad of NPPA programs, and communicate regularly with NPPA’s

attorneys regarding our legal advocacy work. It is in this capacity that I have become aware of the

facts outlined in this declaration.

        4.      The NPPA is the nation’s leading professional organization for visual journalists.

Its membership includes news photographers from print, television, and electronic media. NPPA

represents journalists throughout the country, and our membership includes about 300 members in

the State of Texas.

        5.      In the photography industry news photographers are generally not considered to be

“commercial” photographers. Commercial photographers provide images for marketing and

advertising purposes, while “editorial” photographers capture images to illustrate non-fiction

accounts for news outlets. Within the photography industry, the work that visual journalists engage

in is typically considered “editorial” and not “commercial.”

        6.      When a photographer is engaged in “editorial” photography, there are industry

standards prohibiting unethical behavior. The most prominent code of ethics involving visual

journalism is the NPPA Code of Ethics, available here: https://nppa.org/nppa-code-ethics. All

members must agree to the NPPA Code of Ethics in order to join NPPA.

        7.      Drones are an important part of the visual journalism industry. The aerial

photography that visual journalists create using drones adds important information, perspective

and understanding to the audience and readers—particularly when reporting on a large area. They




                                                2
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 158 of 182




are relatively low-cost to buy and operate, and are easier and safer than alternative means of

creating aerial photography.

        8.     Too many photojournalists—including NPPA members—have lost their lives in

helicopter crashes while covering news events or stories. NPPA has several articles on its website

that report on these tragic events, including the following:

              a) Donald Winslow, Two Killed in KOMO-TV Seattle Helicopter Crash,

                  WWW.NPPA.ORG,      March 18, 2014, https://nppa.org/news/two-killed-komo-tv-

                  seattle-helicopter-crash;

              b) Two Photographers Killed In Florida Helicopter Crash, WWW.NPPA.ORG, SEPT.

                  11, 2007, https://nppa.org/news/two-photographers-killed-florida-helicopter-

                  crash.

        9.     Only the largest news outlets have the financial ability to rent a helicopter for aerial

photography. Many news outlets cannot afford to use helicopters for aerial photography at all.

Because of its lower barrier to entry, drones are used on a much more frequent basis than

helicopters for aerial photography. Despite that, I am not aware of a single injury due to crashes

while journalists reporting with drones.

        10.    Through my work with NPPA, including general interactions with members and

our attorneys, I have become aware that the Texas laws restricting drone photography and areas in

which drone flight is prohibited (generally referred to in this Declaration as “Chapter 423”) have

limited the ability of NPPA members to cover breaking news safely and inexpensively. I have

become aware that the restrictions of Chapter 423 have led some newspapers to eliminate or greatly

reduce the use of drone photography and has caused photojournalists to self-censor their use of

drone photography in the state of Texas.




                                                  3
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 159 of 182




        11.    NPPA has two outside counsels Mickey Osterreicher and Alicia Calzada. When

they work on one matter, their time is diverted from other important matters and projects that

support and fulfill NPPA’s mission. NPPA’s attorneys report to me and the board of directors on

a regular basis and work on behalf of the organization on matters that the board has prioritized.

They focus their legal efforts on assisting the organization in its mission to support and advocate

for visual journalists and promote excellence in the profession.

        12.    In response to the passage of Chapter 423, NPPA diverted resources to

counteracting the ongoing impact of the law. Among other things, it has devoted time and

resources to research First Amendment protections in case a member is charged criminally or sued

civilly based on a violation of Chapter 423, met with lawmakers in an attempt to revise the law,

and monitored amendments to the law. NPPA has spent hours counseling the heads of photography

departments and news organizations as well as individual photographers and members about

Chapter 423 compliance. All of these activities have prevented NPPA’s attorneys from spending

time on other efforts that further the broader mission and vision of NPPA.

        13.    NPPA’s Deputy General Counsel (an outside counsel position), Alicia Calzada

advocates for NPPA and its members through legislative efforts, litigation, amicus briefs,

educational efforts, and cooperation with other groups that support NPPA’s mission. In 2013, the

National Press Photographers Association established the Alicia Calzada First Amendment

Award, which it now awards annually to individuals who have shown a dedication to supporting

the First Amendment. Ms. Calzada has over a decade of experience serving the legal needs of a

range of local and national media organizations including print, electronic, and television

organizations as well as individual journalists, trade associations and photographers, on a variety

of litigation matters and other matters involving defamation, First Amendment, and copyright




                                                4
        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 160 of 182




infringement. She was involved in the effort to obtain passage of multiple First Amendment laws

in Texas including Texas’ Anti-SLAPP law and the Defamation Mitigation Act. She also counsels

corporate and journalism clients on social media, photography use, drone use, open government,

and contract issues. Prior to becoming an attorney, she was a photojournalist for two decades, both

as a staff and independent photographer. Between 2005-2006, Ms. Calzada served as president of

the NPPA.

        14.    NPPA’s General Counsel Mickey Osterreicher is also an expert on legal issues

related to photojournalism, including drone journalism. Mickey is experienced in contract, media,

copyright and First Amendment Law. He has been actively involved in matters such as cameras in

the courtroom, the federal shield law, media access, public photography, use of drones for

newsgathering and copyright infringement. Every year, on behalf of NPPA, Mickey organizes and

runs the Drone Journalism Leadership Summit which brings together leaders in the drone

journalism industry. On behalf of NPPA, Mickey has helped influence federal drone regulation as

it relates to journalists through his participation in committees and public comment on rulemaking

by the Federal Aviation Administration and the Department of Homeland Security and as an

official observer to the Uniform Law Commission’s Tort Law Relating to Drones Act committee.

He has also moderated panels on drone use by media and law enforcement for the International

Association of Chiefs of Police (IACP) and Unmanned Vehicle Systems International (AUVSI).

The Society of Professional Journalists (SPJ) honored him in 2015 as a “Fellow of the Society,” the

highest professional honor given by the Society for extraordinary contribution to the profession.

        15.    In 2013, in her capacity as an attorney for NPPA, Ms. Calzada testified against the

passage of HB 912, the bill which created Ch. 423. In her testimony, she alerted the legislature to

the unconstitutional nature of the bill.




                                                 5
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 161 of 182




        16.   In response to the passage of Chapter 423 (“the law”), Ms. Calzada diverted her

time and resources to counteracting the ongoing impact of the law. Among other things, as Deputy

General Counsel, she engaged in the following activities:

              a) Researched potential First Amendment defenses in the event a member is faced

                 with criminal or civil penalties for violating the law.

              b) Researched potential preemption defenses in the event a member is faced with

                 criminal or civil penalties for violating the law.

              c) Met with photo department heads in Texas, outlining the burdens imposed on

                 journalists by Chapter 423, explaining the constitutional problems with Chapter

                 423, and providing information on how to minimize the risks under the law.

              d) Counseled individual members, outlining the burdens imposed on journalists by

                 Chapter 423, explaining the constitutional problems with Chapter 423, and

                 providing legal advice on how to minimize the risks under the law.

              e) Provided information to clients of members, and their counsel, outlining the

                 burdens imposed on journalists by Chapter 423, and explaining the constitutional

                 problems with Chapter 423, and providing information on how to minimize the

                 risks under the law.

              f) Counseled individual members who have been threatened with enforcement and

                 blocked from using drones due to Chapter 423.

              g) Spoke publicly to journalists, attorneys, editors and others, outlining the burdens

                 imposed on journalists by Chapter 423, explaining the constitutional problems

                 with Chapter 423, and providing legal information on how to minimize the risks

                 under the law.




                                                 6
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 162 of 182




              h) Wrote articles directed at journalists and news organizations outlining the

                 burdens imposed on journalists by Chapter 423, explaining the constitutional

                 problems with Chapter 423, and providing legal information on how to minimize

                 the risks under the law.

              i) Communicated with lawmakers in attempts to prevent the passage of the critical

                 infrastructure portion of the law.

              j) Communicated with lawmakers in an attempt to get them to revise the law and

                 add newsgathering exception.

              k) Drafted written testimony in response to the interim charge of the Texas

                 legislature regarding Chapter 423.

              l) Communicated with members and other journalists, to provide information for

                 them to advocate for the addition of a newsgathering exception.

              m) Communicated with the general public on the burdens imposed on journalists by

                 Chapter 423, and explaining the constitutional problems with Chapter 423, and

                 efforts for the addition of a newsgathering exception.

              n) Drafted an amicus brief in a civil lawsuit where a member of the general public

                 is faced with civil liability for a violation of the law, and in which the law was

                 being challenged as unconstitutional and preempted. See Kolle v. K&K Inez

                 Properties, LLC, Cause No. 17-11-81926-BB in the 135th Judicial District in

                 Victoria County, Texas.

        17.   As a non-profit, NPPA has limited funds. Ms. Calzada worked with NPPA’s

General Counsel Mickey Osterreicher on the above activities, and they both spend significant

working hours on NPPA activities, but that time is also not without its limits. All of the above




                                                7
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 163 of 182




activities have prevented our lawyers from spending time on other efforts that further the broader

mission and vision of NPPA.

        18.     Journalists throughout the world have adopted drones as valuable tools in their

reporting, adding depth and perspective to their coverage of important news stories. Based on my

experience with NPPA and in the visual journalism industry, drones will continue to be an

important method of reporting for journalists and Ch. 423 will continue to unduly interfere with

journalists’ ability to report on matters of public concern in Texas.



                    DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that the foregoing is true and correct.

       EXECUTED on July _6__, 2021.




                                              Akili-Casundria Ramsess




                                                 8
                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


NATIONAL PRESS PHOTOGRAPHERS                         §
ASSOCIATION, et al.                                  §
                                                     §
               Plaintiffs,                           §
                                                               CIVIL ACTION NO.
v.                                                   §
                                                               1:19-cv-00946-RP
                                                     §
STEVEN MCCRAW, et al.,                       §
                                                     §
               Defendants.                           §



                   DECLARATION OF BRANDON WADE
      IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT



      1.       My name is Brandon Wade. I am over the age of eighteen (18) years. I have

     never been convicted of a felony or a crime involving moral turpitude, am under no

     disabilities, and am fully competent and qualified to make this affidavit.

      2.       I am a self-employed freelance photojournalist and a resident of Texas. My work

     appears regularly in the Dallas Morning News, the Fort Worth Star-Telegram, the

     Associated Press and Getty Images. For these clients, I cover a wide range of news stories

     from sports to features to natural disasters and other major and minor news events.

      3.       I am a member of the National Press Photographers Association. As a member, I

     have signed the NPPA Code of Ethics, available at this link: https://nppa.org/nppa-code-

     ethics.




                                                                       Exhibit 7
                                                 1
 Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 165 of 182




 4.     As a photojournalist, I often use aerial photography. Aerial photographs can add

additional information and important perspective for the reader—particularly where, for

example, a story covers a large area that would be difficult to visualize or understand

without an aerial perspective. Aerial photographs can also be useful when trying to give

the reader a sense of place, or a better understanding of a scene, regardless of the size. My

talent and skill with aerial photography sets me apart from my peers.

 5.     I have a private pilot’s license and have done aerial photography from an airplane

and from a helicopter. This is quite expensive for the client and is not an option for most

assignments. To fly a Cessna costs $210 per hour for a plane and a pilot, before the

photographer is paid. A helicopter is far more costly. An unmanned aerial system, on the

other hand, costs significantly less per hour to operate, as the primary costs involve capital

investment, which can be shared by my clients.

 6.     In addition to having a private pilot’s license, I have a remote pilot airman

certificate with a small UAS rating, which qualifies me to operate a small unmanned

aircraft system (also called a UAS or drone) in the National Airspace System of the United

States. I obtained this certificate after reviewing FAA regulations and related laws as well

as studying scientific information relevant to operating in the National Airspace System.

This is known as a Part 107 license.

 7.     I have a DJI Mavic 2 zoom UAS and have flown a DJI Phantom 3 professionally

as well. The DJI Mavic 2 zoom UAS has obstacle avoidance sensors all around the

aircraft. While not entirely fool proof, they reduce the chances of the drone accidentally

crashing into objects.



                                          2
 Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 166 of 182




 8.      I have Verifly insurance standard policy which covers me for liability up to $1

million damage.

 9.      A UAS is a superior method of aerial photography in many circumstances. The

low altitude that can be flown using a UAS can allow for better images to be made and

can provide more information to the viewer. The maneuverability of a UAS enables better

and clearer photography. And a UAS typically has a piece of equipment called a gimbal,

which stabilizes the camera to make video footage smoother. In addition, technology

related to drones continues to provide new and more informative ways to use the cameras.

 10.     Ch. 423 of the Texas Government Code makes it an offense to use “an unmanned

aircraft to capture an image of an individual or privately owned real property in this state

with the intent to conduct surveillance on the individual or property captured in the

image.” Because the word “surveillance” is not defined and the dictionary definition of

“surveillance” is broad enough to include my work as a journalist, I am concerned that

using a UAS for journalistic purposes would put me at risk of criminal penalties, and

subject me to liability in a civil lawsuit.

 11.     I am also aware of the provisions of Ch. 423 of the Texas Government Code

restricting overflight of certain “critical infrastructure facilities” and sports venues. There

is an exception for “commercial” use of drones, but the term “commercial” is not defined,

and in the photography industry news photographers are generally not considered to be

“commercial” photographers.




                                              3
 Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 167 of 182




 12.    Because of Ch. 423 of the Texas Government Code, I do not use my drone for

journalism nearly as often as I would like. I really have to weigh the importance of the

assignment and I often don’t use my drone because of the risk of enforcement.

 13.    Ch. 423 has chilled my First Amendment news gathering efforts by preventing me

from photographing important scenes related to news stories using my UAS, which I am

authorized to operate in the National Airspace. In addition, it has chilled me because I

have a client who will not publish drone images taken on assignment, due to the law.

 14.    One of my clients is the Dallas Morning News. The editors at the Dallas Morning

News will license drone photos that I happen to shoot on my own, “on spec” (meaning that

those photos are not created on an assignment, but taken on my own initiative, which they

are not required to pay for unless they want to use them). However, I am not allowed to

shoot drone photographs when working on assignment for them and if I do, they will not

publish the images, per their company policy. This is in line with the policy that they have

for their staff photographers, who are prohibited from using drone photography in Texas

because of the risk of liability created by Ch. 423.

 15.    I am one of the main freelancers that the Dallas Moring News relies on, and I am

the only freelancer with a Part 107 drone license and a drone. I believe I have lost

thousands of dollars in assignments from this client because were it not for Ch. 423, I

believe I would have additional assignments to engage in drone photography for the

Morning News. As these are assignments that never existed, there is no way for me to

estimate the depth of this loss of income.




                                             4
 Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 168 of 182




 16.    There have been times when it was not feasible to operate a helicopter or airplane

to make images for a story, but aerial photographs from a UAS would have increased the

understanding of the reader and would have improved my reporting on a story. But Ch.

423 prevented that reporting from seeing the light of day. For example, on March 20,

2018, I shot a feature assignment for the Dallas Morning News of a large community

garden north of Dallas. I shot ground-level features and at the end I flew the drone to

capture the scale of the garden from the air in several photos. I turned the drone photos

into the Morning News and proactively alerted them that some of the images I had

submitted contained drone photos. The editor that I worked with on the assignment told

me in an email that “the photos are awesome.” A true and correct copy of an email

discussing the images and the policy is attached to this affidavit as Exhibit A.

 17.    Because of their policy against using drones for assigned photography, the

Morning News did not use the drone photos of the community garden. No publication

would ever rent a helicopter to shoot images of a community garden, but the drone footage

provides a view that tells the story better than images from the ground ever could. The

resulting story and images that were published can be found at this link: https://

www.dallasnews.com/arts-entertainment/2018/04/04/the-community-garden-in-lake-

highlands-is-citizen-involvement-at-its-best/. True and correct copies of the drone photos

that the Dallas Morning News refused to publish because of Ch. 423 are attached to this

affidavit as Exhibit B.

 18.    Although I have a pilot’s license, each time I have to fly a helicopter or airplane to

make aerial images, the news organization I work with must spend significantly more for



                                          5
 Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 169 of 182




the assignment. It is simply not feasible to hire a helicopter or plane for every story that

would benefit from aerial photographs.

 19.    In nearly all circumstances when I have an aerial assignment, I would prefer to

use a UAS, especially my new one. It’s more dynamic, less expensive, and significantly

more flexible.

 20.    In addition to the cost of flying a helicopter for aerial photographs, flying in a

helicopter is inherently risky. Several photojournalists have lost their lives in helicopter

crashes while attempting to make pictures for a news story. The risk of flying helicopters

and airplanes concerns me and it is safer for me to make aerial photographs using a UAS.

If an airplane crashes, I may lose my life, and the pilot might also lose their life. If I

survive, the damage would be significant and expensive. Using a UAS for aerial

photography is also safer than a helicopter for those on the ground, should there be an

adverse event such as a crash. On the other hand, if a drone crashes, the risks to life and

limb are low and the financial risk is only a few thousand dollars if that.

 21.      In addition to the cost and safety concerns related to helicopters, there are some

situations where a helicopter is not practical, but a UAS would be an easy and safe method

to get aerial photographs. For example:

    a. During the unprecedented winter storm in February 2021, I used my drone to

        capture images that showed the impact on my local neighborhood. Through the

        unique vantage point of low level aerial drone photography, I was able to quickly

        show any viewer the wide ranging impact the storm had. Since I captured the

        images on my own accord, there was no guarantee that I would be paid for my



                                           6
 Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 170 of 182




        work and the resulting photos. It was up to The Dallas Morning News to decided

        if they would purchase the photos from me.

    b. I recently photographed a golf course in North Dallas with the permission of the

        golf course owner. With the UAS, I was able to fly relatively low to the course

        and get more compelling imagery than I could have with a helicopter.

    c. In 2016, I covered flooding in Granbury, Texas with a UAS. The location of the

        UAS, just above the treeline, enabled me to document flooding issues that I

        wouldn’t have been able to capture with an airplane. At the time, I was under the

        assumption that I would be complying with the law if I stayed over public

        property and so I attempted to do so. It was very difficult to do so. I later learned

        that even if I am physically over public property, I am violating the law by

        documenting private real property or a person on that property.

    d. On August 14, 2017, I documented a story about a water treatment plant that

        wasn’t operating properly. The UAS enabled me to document the plant in relation

        to the neighborhoods where spillage had occurred in the plant. Out of fear of

        violating Ch. 423, I made sure not to fly directly over the plant while

        photographing it. The plant appeared to be surrounded by a fence.

 22.    In May of 2018, I was offered an assignment for the Fort Worth Star-Telegram, to

document the construction of the Globe Life Field, the new ballpark for the Texas

Rangers. This assignment would have documented the progress of construction every two

weeks, through the end of construction, which was completed in 2020. With UAS

technology, I would have been able to program the path of the drone so that it could take



                                          7
 Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 171 of 182




images from the same exact location over time. This would increase the public’s

understanding of the $1.1 billion retractable-roof ballpark project, paid for in part by the

City of Arlington taxpayers.

 23.    Because of Ch. 423, I had to ask the Texas Rangers baseball team for permission

to use my UAS to shoot the construction project for the newspaper. Permission was

denied. I would not need permission to shoot the same images with a helicopter or

airplane, but it would be prohibitively expensive to do so every two weeks, and the quality

of the footage would not be anywhere near as good because you cannot attach a stabilized

camera with a gimbal in a workable manner to an aircraft without a significant investment

which is not available.

 24.    Attached to this affidavit as Exhibit C is a true and correct copy of the email sent

to me by the Rangers, denying my request and stating that they were “not permitting any

drone filming by individual media outlets.”

 25.    While they denied the news media permission to film the construction by drone,

the Rangers actually hired me to do drone photography of the stadium construction on a

quarterly basis for their own public relations purposes. However, per our contractual

agreement, they own the copyright to the footage I shot and I am not permitted to share it

with members of the news media. The news media was provided with only a small portion

of limited footage, chosen by the Rangers, of the footage that I shot. The footage that I

shot for the Rangers that was released to the public is available at the following links:

    a. https://www.instagram.com/p/BuZ0czmHtmJ/?utm_medium=share_sheet

    b. https://www.instagram.com/p/BcVKifkBZbW/?utm_medium=share_sheet



                                           8
 Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 172 of 182




 26.    While the Texas Rangers cited “a number of security and safety reasons” for not

allowing drone filming by individual media outlets, they have not specified what those

reasons are and they have not explained why it is unsafe for me to engage in drone filming

for the Fort Worth Star-Telegram, when it is perfectly safe for me to engage in drone

filming on their behalf.

 27.    I lost thousands of dollars in assignment fees due to the refusal of the Texas

Rangers to permit me to complete the Globe Life Field assignment for the Fort Worth

Star-Telegram. This does not include additional licensing fees which I often am able to get

from my work.

 28.    On June 13, 2014, I photographed the dramatic planned destruction of a home that

was collapsing into Lake Whitney. I was flying in a Cessna for the aerial images. There

was a delay in the planned event, and we had to spend 2 hours circling the scene in the

plane while we waited for it to begin. Circling the area for an additional two hours cost

hundreds of dollars more, and we almost missed the event because the pilot had another

client booked and had to return to the airport. Had I been able to use a drone, I would have

sat in my car until the event began, and then flown for a few minutes to take similar

photographs. The resulting aerial images are available at this link: https://

www.reuters.com/search/pictures?blob=Lake+Whitney&sortBy= &dateRange=.

 29.    In April 2016, I used my drone to document hail damage in Wylie, Texas. This

was an important matter of public concern, and my drone images communicated the level

of devastation better than photos from the ground alone could have. Because of Chapter

423, I had to ask every homeowner whose property was going to be in the images for



                                          9
 Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 173 of 182




permission to shoot the destruction with my drone. While each of the homeowners gave

permission, if I was in a news helicopter, I would have been able to just make the images

without that limitation or restriction. A copy of the video I shot for this coverage is

available at: https://www.youtube.com/watch?v=GGjahPaV2CI .

 30.    In August of 2018, I was hired by The Center for Investigative Reporting (CIR) to

use my UAS to shoot images of Shiloh Treatment Center, a facility where four children

have died since 1993 after being physically restrained, and other have been physically and

sexually abused. The facility housed immigrant children in the custody of the U.S.

Department of Health and Human Services. CIR learned that the children housed at Shiloh

had been given psychotropic medications without parental consent. As a result of CIR’s

earlier reporting, a federal judge ordered the Office of Refugee Resettlement to remove

children from Shiloh unless they pose a risk of harm to themselves or to others. See,

https://www.texastribune.org/2018/07/31/judge-orders-government-release-immigrant-

kids-texas-shelter/

 31.    When CIR learned of Ch. 423, they were extremely concerned that my reporting

could lead to liability and almost cancelled the assignment. In the end I sent the client still

photographs and video and they published the still images only. I had to pay extra

attention to where I was flying. I stayed over the public road and made sure I was shooting

above public property in order to put myself in the best position possible in case of legal

liability. This hampered my ability to tell the story in the best way possible.

 32.    It is clear that the existence of Ch. 423 will continue to interfere with my

reporting in the future.



                                          10
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 174 of 182




             DECLARATION UNDER PENALTY OF PERJURY

I declare under penalty of perjury that the foregoing is true and correct.

                   6 2021.
EXECUTED on July ____,


                                      Brandon Wade




                                         11
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 175 of 182




              EXHIBIT A
                           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 176 of 182
Brandonwade.com Mail - drone stills of Lake Highland Community Garden                                                       4/25/21, 8:54 AM




                                                                                 Brandon Wade <brandon@brandonwade.com>



 drone stills of Lake Highland Community Garden
 2 messages

 Brandon Wade <brandon@brandonwade.com>                                                                 Tue, Mar 20, 2018 at 4:27 PM
 To: Vernon Bryant <vbryant@dallasnews.com>
 Cc: Irwin Thompson <irwinthompson@att.net>

    Don’t know if the powers that be are ok with you guys using drone photos now or not, but I shot a few on my Lake
    Highland Community Garden (lhgarden) assignment this afternoon.

    As far as the FAA is concerned, it’s been legal for awhile now.


    469-235-2552
    @brandonphoto
    www.BrandonWade.com




 Bryant, Vernon <vbryant@dallasnews.com>                                          Tue, Mar 20, 2018 at 5:28 PM
 To: Brandon Wade <brandon@brandonwade.com>, Marcia Allert <mallert@dallasnews.com>
 Cc: Irwin Thompson <irwinthompson@att.net>

    The photos are awesome. That decision is above my pay grade. I'll leave that to the
    bosses. Thanks for sending them.

    vb
    [Quoted text hidden]
    --
    Vernon Bryant
    Staff Photographer
    The Dallas Morning News




https://mail.google.com/mail/u/0?ik=de7f74584c&view=pt&search=…=msg-f%3A1595493567645245500&simpl=msg-f%3A1595497413159137278    Page 1 of 1
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 177 of 182




               EXHIBIT B
       Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 178 of 182
Aerial drone photos from the community garden in Lake Highlands, shot by Brandon
Wade, that were not published because of client Dallas Morning News' reluctance to
take or publish drone photos due to Ch. 423. The story and images that were
published can be found at this link: https://www.dallasnews.com/arts-
entertainment/2018/04/04/the-community-garden-in-lake-highlands-is-citizen-
involvement-at-its-best/
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 179 of 182
Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 180 of 182




               EXHIBIT C
                        Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 181 of 182
Brandonwade.com Mail - Drone shot for Star-Telegram                                                                            4/25/21, 8:56 AM




                                                                                 Brandon Wade <brandon@brandonwade.com>



 Drone shot for Star-Telegram
 2 messages

 Blake, John <JBlake@texasrangers.com>                                                                 Mon, May 14, 2018 at 2:37 PM
 To: "brandon@brandonwade.com" <brandon@brandonwade.com>
 Cc: "Pelletier, Madison" <mpelletier@texasrangers.com>




    Brandon, thank you for the inquiry on behalf of the Star-Telegram. As you are well aware, the Rangers and Manhattan
    have authorized quarterly drone filming for our internal use and we have been sharing this with media outlets. As a
    result, we are not permitting any drone filming by individual media outlets for a number of security and safety reasons.

    Please pass along to the Star-Telegram that we are happy to share portions of the footage we have filmed and will film
    as this project continues. Thank you for your understanding.

    From: Brandon Wade <brandon@brandonwade.com>
    Date: May 9, 2018 at 9:26:45 AM CDT
    To: Madison Pelletier <mpelletier@TexasRangers.com>
    Subject: Drone shot for Star-Telegram

            The Star-Telegram wants me to start conducting drone flights documenting the construction progress of
            the new ballpark. They want me to do the first one within the next 10 days.

            I was thinking I could do it this Friday morning before the Safety Signing job... before it gets to windy and
            while the morning light is nice. I’m thinking 8am.

            You (or anyone else) would not have to be there with me. I would fly it from outside the construction
            area and of course I would insure the flight with all the same “additional insureds” as I do for when I fly
            for you.

            Sent from my iPad
            www.BrandonWade.com
            469-235-2552
            @brandonphoto



    NOTICE: This e-mail communication and any attachments which accompany it are expressly intended to be sent to
    and used solely by the recipient identified in this communication and constitute confidential correspondence between
    the sender and the intended recipient. If you receive this e-mail in error or are not the intended recipient, please inform
    noc@texasrangers.com immediately and delete this e-mail and any attachments (as well as any copies) from your
    information systems. If you are not the intended recipient, you are hereby notified that you are prohibited from
    disclosing, using, disseminating, or reproducing all or any portion (or conveying to any other person the substance of
    any portion) of this communication or any attachments thereto. This e-mail is being transmitted by an individual who
    has been authorized to hold an e-mail account maintained by Rangers Baseball LLC (the “Rangers”), and as such, the
    Rangers reserve the right to monitor all communications to and from this e-mail account. The views or opinions
    contained in this e-mail and any attachments are those of the author and are not necessarily endorsed by the
    Rangers, and as such the Rangers are not responsible for its content or any misuse or unauthorized disclosure of its
    content.

https://mail.google.com/mail/u/0?ik=de7f74584c&view=pt&search=…msg-f%3A1600469526996657814&simpl=msg-f%3A1600470816153258272        Page 1 of 2
                           Case 1:19-cv-00946-RP Document 63 Filed 07/09/21 Page 182 of 182
Brandonwade.com Mail - Drone shot for Star-Telegram                                                                            4/25/21, 8:56 AM




 Brandon Wade <brandon@brandonwade.com>                                                                Mon, May 14, 2018 at 2:58 PM
 To: "Blake, John" <JBlake@texasrangers.com>
 Cc: Madison Pelletier <mpelletier@texasrangers.com>
 Bcc: dkent@star-telegram.com

    Thanks for getting back to me on this. I understand the team’s and Manhattan’s position.

    The Star-Telegram’s photo director, David Kent, would like to be included on any press releases or notifications about
    the availability of future drone footage. His email is dkent@star-telegram.com

    Thanks!

    469-235-2552
    @brandonphoto
    www.BrandonWade.com

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=de7f74584c&view=pt&search=…msg-f%3A1600469526996657814&simpl=msg-f%3A1600470816153258272        Page 2 of 2
